This Free Writing Prospectus supersedes the Free Writing Prospectus dated July 30, 2007 relating to the offered certificates. Free Writing Prospectus PART 2 of 2 August 29, 2007 Citicorp Mortgage Securities Inc., the Depositor, has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates (file no 333-130333). Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the Depositor and this offering. You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov. Alternatively, the Depositor, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling toll-free 1-800-248-3580. Citicorp Mortgage Securities, Inc. (Depositor) CitiMortgage, Inc. (Sponsor) Citicorp Mortgage Securities Trust,Series 2007-7 (Issuing Entity) $629,365,597 (approximate) Senior and Subordinated Remic Pass-Through Certificates The certificates are backed by pools of residential first-mortgage loans. The certificates represent obligations of the Issuing Entity only, and do not represent obligations of or interests in the Depositor, the Sponsor, or any of their affiliates. Principal and interest on the certificates will be distributed monthly, beginning September 25, 2007. The Underwriter has committed to purchase all of the offered class A certificates (other than the ratio-stripped PO and IO class certificates) from the Depositor. The purchase price for the certificates purchased by the Underwriter will be set by the Underwriter or negotiated by the purchaser and the Underwriter at the time of sale. Total proceeds to the Depositor for the certificates purchased by the Underwriter will be approximately $597,336,187, plus accrued interest from August 1, 2007 to the closing date. The remaining offered certificates will be transferred by the Depositor to the Sponsor as partial consideration for the purchase of the mortgage loans. The Sponsor does not intend to list any of the certificates on a national securities exchange or the Nasdaq Stock Market. Morgan Stanley (Underwriter) The certificates are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency. MORTGAGE LOAN SCHEDULE CONTINUED FROM PART 1 OF 2 Loan numbere Property Occupancy purp loan type Note rate status Orig Balance issue_bal commit . Loan Group Description first due mat date CUR P&I orig term Remain Term delq_cons origLTV state PTD PROD inv/serv APPR pledge cd lien pos pmt freq delqhis total pmt UNITS int method pmt type mod code orig rate margin ORIGINAL P&I neg am % limit neg am code ARM plan city zip County backratio pmi orig date sale pric buydown code mi cov % prog type sub prog type issue date file date Org FICO Documentation Comb LTV curr upb Primary Servicer High Net Worth FIRST_TIME_HOME_BUYER_FLAG S&P_Doc_Code Asset_Verification Fitch_Doc_Code Moodys_Doc_Code PPPFlag PPPTermYRS 6795905009 50 11 P 1 6.875 3 608000 607489.2 070830 Pool 1 08/01/2007 07/01/2037 3994.13 360 359 C 80.000 CA 08/01/2007 35 CMI 760000 0 1 1 XXXXXXXXX000 3994.13 1 0 0 # 0 0.000 0 0.0 0 0 ESCONDIDO 92026 37 48.40999985 07/05/2007 760000.00 N 0 10 0 08/01/2007 08/20/2007 763 122 80.00 607489.2 CMI N Y Y Y F C1 N 0 6795985139 10 21 E 1 6.5 3 446400 445590.71 070830 Pool 1 07/01/2007 06/01/2037 2821.55 360 358 C 80.000 TX 08/01/2007 35 CMI 558000 0 1 1 XXXXXXXXX000 2821.55 1 0 0 # 0 0.000 0 0.0 0 0 RICHARDSON 75080 57 26.07999992 05/15/2007 0.00 N 0 130 0 08/01/2007 08/20/2007 767 107 80.00 445590.71 CMI N N V N Q C1 N 0 6795985379 21 24 N 1 6.375 3 762000 761294.24 070830 Pool 1 08/01/2007 07/01/2037 4753.89 360 359 C 69.908 FL 08/01/2007 35 CMI 1090000 0 1 1 XXXXXXXXX000 4753.89 1 0 0 # 0 0.000 0 0.0 0 0 DESTIN 32550 66 48.11000061 06/26/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 764 107 69.91 761294.24 CMI N N V N Q C1 N 0 6796955559 10 12 P 1 6.25 3 600000 600000 070830 Pool 1 09/01/2007 08/01/2037 3694.3 360 360 C 71.005 NC 08/01/2007 35 CMI 854000 0 1 1 XXXXXXXX0000 4707.3 1 0 0 # 0 0.000 0 0.0 0 0 COLUMBUS 28722 75 19.80999947 07/10/2007 845000.00 N 0 10 0 08/01/2007 08/20/2007 800 107 71.00 600000 CMI N N V N Q C1 N 0 6797985149 50 11 P 1 6.5 3 640000 640000 070835 Pool 3 09/01/2007 08/01/2037 4045.24 360 360 C 37.647 CA 08/01/2007 35 CMI 1700000 0 1 1 XXXXXXX00000 4045.24 1 4 0 # 6.5 0.000 4045.24 0.0 0 888 LAKE SHERWOOD 91361 56 35.02999878 07/09/2007 1700000.00 Y 0 10 0 08/01/2007 08/20/2007 720 118 57.65 640000 CMI N Y V N O C1 N 0 6797995179 36 11 P 1 6.75 3 198750 198750 070830 Pool 1 09/01/2007 08/01/2037 1289.09 360 360 C 75.000 NY 08/01/2007 35 CMI 265000 0 1 1 XXXXXXX00000 1289.09 1 0 0 # 0 0.000 0 0.0 0 0 BRONXVILLE 10708 60 45.75999832 07/11/2007 265000.00 N 0 10 0 08/01/2007 08/20/2007 772 122 75.00 198750 CMI N Y Y Y F C1 N 0 6797995839 10 11 P 1 6 3 880000 880000 070832 Pool 1 08/01/2007 07/01/2037 4400 360 359 C 80.000 IL 08/01/2007 567 CMI 1100000 0 1 1 XXXXXX000000 5618 1 0 0 # 6 0.000 4400 999.0 0 444 LAKE FOREST 60045 49 36.59999847 06/26/2007 1100000.00 N 0 10 0 08/01/2007 08/20/2007 792 118 80.00 880000 CMI N Y V N O C1 N 0 6798905529 21 11 P 1 7.125 3 596000 596000 070832 Pool 1 08/01/2007 07/01/2037 3538.75 360 359 C 80.000 NY 08/01/2007 567 CMI 760000 0 1 1 XXXXX0000000 3634.75 1 0 0 # 7.125 0.000 3538.75 999.0 0 444 NEW YORK 10010 31 32.40000153 06/28/2007 745000.00 N 0 10 0 08/01/2007 08/20/2007 737 122 90.00 596000 CMI N Y Y Y F C1 N 0 6798965539 10 11 P 1 6.5 3 840000 840000 070832 Pool 1 09/01/2007 08/01/2037 4550 360 360 C 80.000 CO 08/01/2007 567 CMI 1075000 0 1 1 XXXXX0000000 5145 1 0 0 # 6.5 0.000 4550 999.0 0 444 EVERGREEN 80439 10 34.20999908 07/12/2007 1050000.00 N 0 10 0 08/01/2007 08/20/2007 750 110 82.38 840000 CMI N Y V N L C1 N 0 6931209912 51 11 P 1 6.375 0 500000 499071.34 070801 Pool 1 07/01/2007 06/01/2037 3119.35 360 358 73.600 CA 08/01/2007 35 ABN 680000 0 1 1 XXXXXXXXXXXX 3119.35 1 0 0 # 0 0.000 0 0.0 0 0 MORGAN HILL 95037 0 33 05/04/2007 680000.00 N 0 10 0 08/01/2007 08/15/2007 813 122 73.60 499071.34 CMI N N Y Y F C1 N 0 6931209942 10 11 P 1 6.375 0 675000 673746.32 070801 Pool 1 07/01/2007 06/01/2037 4211.12 360 358 65.000 IL 08/01/2007 35 ABN 1040000 0 1 1 XXXXXXXXXXXX 4211.12 1 0 0 # 0 0.000 0 0.0 0 0 CHICAGO 60614 0 23 05/11/2007 1039000.00 N 0 10 0 08/01/2007 08/15/2007 789 122 65.00 673746.32 CMI N N Y Y F C1 N 0 6931209962 50 21 N 1 6.25 0 840000 837338.5 070801 Pool 1 06/01/2007 05/01/2037 5172.02 360 357 67.500 CA 08/01/2007 35 ABN 1245000 0 1 1 XXXXXXXXXXXX 5172.02 1 0 0 # 0 0.000 0 0.0 0 0 PACIFICA 94044 0 43 04/03/2007 0.00 N 0 10 0 08/01/2007 08/15/2007 794 123 67.50 837210.52 CMI N N Y N F C2 N 0 6931219902 10 21 N 1 6.25 0 450000 449573.02 070801 Pool 1 08/01/2007 07/01/2037 2770.73 360 359 69.300 CA 08/01/2007 35 ABN 650000 0 1 1 XXXXXXXXXXXX 2770.73 1 0 0 # 0 0.000 0 0.0 0 0 FOLSOM 95630 0 28 06/22/2007 0.00 N 0 10 0 08/01/2007 08/15/2007 760 123 69.30 449573.02 CMI N N Y N F C2 N 0 6931219912 10 11 P 1 6.25 0 960000 959089.11 070801 Pool 1 08/01/2007 07/01/2037 5910.89 360 359 80.000 CA 08/01/2007 35 ABN 1300000 0 1 1 XXXXXXXXXXXX 5910.89 1 0 0 # 0 0.000 0 0.0 0 0 HUNTINGTON BEACH 92648 0 30 06/06/2007 1200000.00 N 0 10 0 08/01/2007 08/15/2007 774 122 80.00 959089.11 CMI N N Y Y F C1 N 0 6931219942 50 11 P 1 6.25 0 490000 489067.72 070801 Pool 1 07/01/2007 06/01/2037 3017.01 360 358 72.600 FL 08/01/2007 35 ABN 680000 0 1 1 XXXXXXXXXXXX 3881.37 1 0 0 # 0 0.000 0 0.0 0 0 BOCA RATON 33498 0 34 05/30/2007 675000.00 N 0 10 0 08/01/2007 08/15/2007 768 122 72.60 489067.72 CMI N N Y Y F C1 N 0 6931219952 10 11 P 1 6.375 0 568000 567473.92 070801 Pool 1 08/01/2007 07/01/2037 3543.58 360 359 80.000 NY 08/01/2007 35 ABN 710000 0 1 1 XXXXXXXXXXXX 4251 1 0 0 # 0 0.000 0 0.0 0 0 SAG HARBOR 11963 0 45 06/21/2007 710000.00 N 0 10 0 08/01/2007 08/15/2007 810 122 90.00 567473.92 CMI N N Y Y F C1 N 0 6931219972 10 21 E 1 6.25 0 599000 597286.03 070801 Pool 1 06/01/2007 05/01/2037 3688.15 360 357 54.500 OR 08/01/2007 35 ABN 1100000 0 1 1 XXXXXXXXXXXX 3688.15 1 0 0 # 0 0.000 0 0.0 0 0 SHERWOOD 97140 0 31 04/02/2007 0.00 N 0 10 0 08/01/2007 08/15/2007 788 123 54.50 597286.03 CMI N N Y N F C2 N 0 6931229902 10 21 E 1 5.5 0 755000 754173.61 070801 Pool 1 08/01/2007 07/01/2037 4286.81 360 359 58.100 CA 08/01/2007 35 ABN 1300000 0 1 1 XXXXXXXXXXXX 4286.81 1 0 0 # 0 0.000 0 0.0 0 0 SAN JUAN CAPISTRANO 92675 0 23 06/27/2007 0.00 N 0 10 0 08/01/2007 08/15/2007 763 123 58.10 754173.61 CMI N N Y N F C2 N 0 6931229912 10 21 N 1 6.375 0 460000 459473.95 070801 Pool 1 08/01/2007 07/01/2037 2869.8 360 359 69.200 CA 08/01/2007 35 ABN 665000 0 1 1 XXXXXXXXXXXX 3138.63 1 0 0 # 0 0.000 0 0.0 0 0 ESCONDIDO 92029 0 39 06/08/2007 0.00 N 0 10 0 08/01/2007 08/15/2007 695 123 89.10 459473.95 CMI N N Y N F C2 N 0 6931229952 50 11 P 1 6.125 0 647500 646238.13 070801 Pool 1 07/01/2007 06/01/2037 3934.28 360 358 74.700 FL 08/01/2007 35 ABN 880000 0 1 1 XXXXXXXXXXXX 4499.51 1 0 0 # 0 0.000 0 0.0 0 0 DAVIE 33330 0 43 05/11/2007 867500.00 N 0 10 0 08/01/2007 08/15/2007 752 122 74.70 646238.13 CMI N N Y Y F C1 N 0 6931229972 50 21 E 1 6.25 0 467200 465863.16 070801 Pool 1 06/01/2007 05/01/2037 2876.63 360 357 71.900 WA 08/01/2007 35 ABN 650000 0 1 1 XXXXXXXXXXXX 3336.63 1 0 0 # 0 0.000 0 0.0 0 0 SAMMAMISH 98074 0 33 04/23/2007 0.00 N 0 10 0 08/01/2007 08/15/2007 722 123 71.90 465863.16 CMI N N Y N F C2 N 0 6931239922 50 11 P 1 6.5 0 500000 500000 070802 Pool 1 07/01/2007 06/01/2037 2708.33 360 358 37.900 CA 08/01/2007 567 ABN 1320000 0 1 1 XXXXXXXXXXXX 2708.33 1 0 0 # 6.5 0.000 2708.33 0.0 0 0 SANTA ROSA 95405 0 35 05/07/2007 1320000.00 N 0 10 0 08/01/2007 08/15/2007 762 122 37.90 500000 CMI N N Y Y F C1 N 0 6931239972 50 11 P 1 6.5 0 980000 977327.76 070801 Pool 1 06/01/2007 05/01/2037 6194.27 360 357 80.000 WA 08/01/2007 35 ABN 1255000 0 1 1 XXXXXXXXXXXX 7085.61 1 0 0 # 0 0.000 0 0.0 0 0 BELLEVUE 98006 0 28 04/09/2007 1225000.00 N 0 10 0 08/01/2007 08/15/2007 777 122 88.20 977327.76 CMI N N Y Y F C1 N 0 6931249912 10 21 N 1 6.25 0 1000000 998097.38 070801 Pool 1 07/01/2007 06/01/2037 6157.17 360 358 77.000 LA 08/01/2007 35 ABN 1300000 0 1 1 XXXXXXXXXXXX 7141 1 0 0 # 0 0.000 0 0.0 0 0 GONZALES 70737 0 21 05/24/2007 0.00 N 0 10 0 08/01/2007 08/15/2007 726 123 77.00 998097.38 CMI N N Y N F C2 N 0 6931249932 10 21 E 1 6.5 0 472000 472000 070802 Pool 1 08/01/2007 07/01/2037 2556.67 360 359 80.000 WA 08/01/2007 567 ABN 590000 0 1 1 XXXXXXXXXXXX 2979.15 1 0 0 # 6.5 0.000 2556.67 0.0 0 0 SHORELINE 98177 0 38 06/20/2007 0.00 N 0 10 0 08/01/2007 08/15/2007 748 123 80.00 472000 CMI N N Y N F C2 N 0 6931249942 10 11 P 1 6.875 0 520000 519563.14 070801 Pool 1 08/01/2007 07/01/2037 3416.03 360 359 80.000 MI 08/01/2007 35 ABN 954400 0 1 1 XXXXXXXXXXXX 4616 1 0 0 # 0 0.000 0 0.0 0 0 OAKLAND TOWNSHIP 48306 0 43 06/18/2007 650000.00 N 0 10 0 08/01/2007 08/15/2007 787 122 80.00 519563.14 CMI N N Y Y F C1 N 0 6931249972 50 11 P 1 6.125 0 506200 504716.48 070801 Pool 1 06/01/2007 05/01/2037 3075.72 360 357 80.000 WA 08/01/2007 35 ABN 633000 0 1 1 XXXXXXXXXXXX 3459.95 1 0 0 # 0 0.000 0 0.0 0 0 BOTHELL 98021 0 37 04/09/2007 632800.00 N 0 10 0 08/01/2007 08/15/2007 780 122 80.00 504716.48 CMI N N Y Y F C1 N 0 6931259902 10 21 E 1 6.375 0 467500 467500 070802 Pool 1 09/01/2007 08/01/2037 2483.59 360 360 70.900 CA 08/01/2007 567 ABN 660000 0 1 1 XXXXXXXXXXXX 2483.59 1 0 0 # 6.375 0.000 2483.59 0.0 0 0 LAGUNA NIGUEL 92677 0 32 07/03/2007 0.00 N 0 10 0 08/01/2007 08/15/2007 774 123 70.90 467500 CMI N N Y N F C2 N 0 6931259912 50 21 N 1 6.25 0 520000 519010.63 070801 Pool 1 07/01/2007 06/01/2037 3201.73 360 358 80.000 TX 08/01/2007 35 ABN 650000 0 1 1 XXXXXXXXXXXX 3201.73 1 0 0 # 0 0.000 0 0.0 0 0 SPRING BRANCH 78070 0 39 05/31/2007 0.00 N 0 10 0 08/01/2007 08/15/2007 769 123 87.30 519010.63 CMI N N Y N F C2 N 0 6931259942 10 11 P 1 6.125 0 714000 712608.53 070801 Pool 1 07/01/2007 06/01/2037 4338.34 360 358 80.000 MI 08/01/2007 35 ABN 970000 0 1 1 XXXXXXXXXXXX 4338.34 1 0 0 # 0 0.000 0 0.0 0 0 BIRMINGHAM 48009 0 25 05/31/2007 892500.00 N 0 10 0 08/01/2007 08/15/2007 726 122 80.00 712608.53 CMI N N Y Y F C1 N 0 6931259962 10 11 P 1 6.25 0 499600 499600 070802 Pool 1 06/01/2007 05/01/2037 2602.08 360 357 80.000 CA 08/01/2007 567 ABN 624501 0 1 1 XXXXXXXXXXXX 2602.08 1 0 0 # 6.25 0.000 2602.08 0.0 0 0 LA MIRADA 90638 0 28 04/23/2007 624501.00 N 0 10 0 08/01/2007 08/15/2007 786 122 80.00 499600 CMI N N Y Y F C1 N 0 6931259972 10 21 N 1 6.25 0 552000 550420.52 070801 Pool 1 06/01/2007 05/01/2037 3398.76 360 357 77.800 MI 08/01/2007 35 ABN 710000 0 1 1 XXXXXXXXXXXX 3398.76 1 0 0 # 0 0.000 0 0.0 0 0 PINCKNEY 48169 0 25 04/10/2007 0.00 N 0 10 0 08/01/2007 08/15/2007 766 123 77.80 550420.52 CMI N N Y N F C2 N 0 6931269922 10 21 N 1 6.375 0 431000 431000 070802 Pool 1 08/01/2007 07/01/2037 2289.69 360 359 65.100 FL 08/01/2007 567 ABN 663000 0 1 1 XXXXXXXXXXXX 2289.69 1 0 0 # 6.375 0.000 2289.69 0.0 0 0 CAPE CORAL 33993 0 34 06/21/2007 0.00 N 0 10 0 08/01/2007 08/15/2007 780 123 65.10 431000 CMI N N Y N F C2 N 0 6931269932 50 11 P 1 6.25 0 480000 479086.75 070801 Pool 1 07/01/2007 06/01/2037 2955.44 360 358 80.000 WA 08/01/2007 35 ABN 600000 0 1 1 XXXXXXXXXXXX 2955.44 1 0 0 # 0 0.000 0 0.0 0 0 REDMOND 98053 0 43 05/16/2007 600000.00 N 0 10 0 08/01/2007 08/15/2007 815 122 80.00 479086.75 CMI N N Y Y F C1 N 0 6931269942 23 21 E 1 7.25 0 433750 433411.63 070801 Pool 1 08/01/2007 07/01/2037 2958.94 360 359 51.400 IL 07/01/2007 35 ABN 845000 0 1 1 XXXXXXXXXXXX 2958.94 1 0 0 # 0 0.000 0 0.0 0 0 CHICAGO 60614 0 34 06/15/2007 0.00 N 0 10 0 08/01/2007 08/15/2007 692 123 75.00 433750 CMI N N Y N F C2 N 0 6931269962 10 21 N 1 6.25 0 506750 505299.99 070801 Pool 1 06/01/2007 05/01/2037 3120.15 360 357 69.900 LA 08/01/2007 35 ABN 725000 0 1 1 XXXXXXXXXXXX 3858.43 1 0 0 # 0 0.000 0 0.0 0 0 SLIDELL 70461 0 26 04/20/2007 0.00 N 0 10 0 08/01/2007 08/15/2007 787 123 69.90 505299.99 CMI N N Y N F C2 N 0 6931269972 50 11 P 1 6.375 0 750000 747904.97 070801 Pool 1 06/01/2007 05/01/2037 4679.02 360 357 75.000 FL 08/01/2007 35 ABN 1075000 0 1 1 XXXXXXXXXXXX 4679.02 1 0 0 # 0 0.000 0 0.0 0 0 NAPLES 34109 0 42 04/26/2007 1000000.00 N 0 10 0 08/01/2007 08/15/2007 767 122 90.00 747904.97 CMI N N Y Y F C1 N 0 6931279902 10 11 P 1 6.375 0 540000 538997.04 070801 Pool 1 07/01/2007 06/01/2037 3368.9 360 358 70.700 AL 08/01/2007 35 ABN 800000 0 1 1 XXXXXXXXXXXX 4179.28 1 0 0 # 0 0.000 0 0.0 0 0 BIRMINGHAM 35213 0 29 05/31/2007 763800.00 N 0 10 0 08/01/2007 08/15/2007 788 122 70.70 538997.04 CMI N N Y Y F C1 N 0 6931279952 10 21 E 1 6.375 0 905000 901000 070802 Pool 1 06/01/2007 05/01/2037 4786.56 360 357 40.600 CA 08/01/2007 567 ABN 2230000 0 1 1 XXXXXXXXXXXX 4786.56 1 0 0 # 6.375 0.000 4807.81 0.0 0 0 MENLO PARK 94025 0 29 04/06/2007 0.00 N 0 10 0 08/01/2007 08/15/2007 793 123 40.60 899000 CMI N N Y N F C2 N 0 6931289902 10 21 N 1 6.375 0 1095000 1093985.81 070801 Pool 1 08/01/2007 07/01/2037 6831.38 360 359 54.800 WA 08/01/2007 35 ABN 2000000 0 1 1 XXXXXXXXXXXX 7984.86 1 0 0 # 0 0.000 0 0.0 0 0 WOODWAY 98020 0 30 06/15/2007 0.00 N 0 10 0 08/01/2007 08/15/2007 793 123 54.80 1093985.81 CMI N N Y N F C2 N 0 6931289932 23 11 P 1 6.75 0 480000 480000 070801 Pool 1 09/01/2007 08/01/2037 3113.27 360 360 76.800 NY 08/01/2007 35 ABN 635000 0 1 1 XXXXXXXXXXXX 3113.27 1 0 0 # 0 0.000 0 0.0 0 0 WOODBURY 11797 0 37 07/11/2007 625000.00 N 0 10 0 08/01/2007 08/15/2007 805 122 84.00 480000 CMI N N Y Y F C1 N 0 6931289952 10 21 E 1 6.25 0 800000 797710.9 070801 Pool 1 06/01/2007 05/01/2037 4925.74 360 357 56.700 CA 07/01/2007 35 ABN 1413000 0 1 1 XXXXXXXXXXXX 4925.74 1 0 0 # 0 0.000 0 0.0 0 0 GLENDALE 91202 0 25 04/25/2007 0.00 N 0 10 0 08/01/2007 08/15/2007 712 123 56.70 798477.9 CMI N N Y N F C2 N 0 6931289962 50 11 P 1 6.25 0 468000 466660.87 070801 Pool 1 06/01/2007 05/01/2037 2881.56 360 357 80.000 MS 08/01/2007 35 ABN 595000 0 1 1 XXXXXXXXXXXX 3218.04 1 0 0 # 0 0.000 0 0.0 0 0 MADISON 39110 0 29 04/26/2007 585000.00 N 0 10 0 08/01/2007 08/15/2007 792 122 80.00 466660.87 CMI N N Y Y F C1 N 0 6931299902 10 21 E 1 6.375 0 715000 714337.77 070801 Pool 1 08/01/2007 07/01/2037 4460.67 360 359 42.100 CA 08/01/2007 35 ABN 1700000 0 1 1 XXXXXXXXXXXX 4460.67 1 0 0 # 0 0.000 0 0.0 0 0 MANHATTAN BEACH 90266 0 18 06/13/2007 0.00 N 0 10 0 08/01/2007 08/15/2007 780 123 42.10 714337.77 CMI N N Y N F C2 N 0 6931299952 23 21 E 1 6.625 0 1000000 998000 070802 Pool 1 07/01/2007 06/01/2037 5509.79 360 358 62.500 CA 08/01/2007 567 ABN 1600000 0 1 1 XXXXXXXXXXXX 5509.79 1 0 0 # 6.625 0.000 5520.83 0.0 0 0 WESTLAKE VILLAGE AREA 91361 0 22 05/17/2007 0.00 N 0 10 0 08/01/2007 08/15/2007 720 123 62.50 996000 CMI N N Y N F C2 N 0 6931299962 10 21 N 1 6.25 0 520000 520000 070802 Pool 1 06/01/2007 05/01/2037 2708.33 360 357 80.000 WA 08/01/2007 567 ABN 650000 0 1 1 XXXXXXXXXXXX 3166.63 1 0 0 # 6.25 0.000 2708.33 0.0 0 0 BAINBRIDGE ISLAND 98110 0 39 04/10/2007 0.00 N 0 10 0 08/01/2007 08/15/2007 773 123 95.00 520000 CMI N N Y N F C2 N 0 6941209382 50 21 E 1 5.625 3 478050 476509.59 070830 Pool 1 06/01/2007 05/01/2037 2751.93 360 357 C 69.282 CO 08/01/2007 35 CMI 690000 0 1 1 XXXXXXXXX000 3388.25 1 0 0 # 0 0.000 0 0.0 0 0 GOLDEN 80403 30 32.95999908 04/20/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 795 123 69.28 476509.59 CMI N N Y N F C2 N 0 6941229352 10 21 E 1 6.375 3 466150 464847.86 070830 Pool 1 06/01/2007 05/01/2037 2908.17 360 357 C 79.008 MA 08/01/2007 35 CMI 590000 0 1 1 XXXXXXXXXX00 3580.64 1 0 0 # 0 0.000 0 0.0 0 0 MEDFIELD 2052 11 37.20000076 04/27/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 694 123 79.01 464847.86 CMI N N Y N F C2 N 0 6941239362 10 21 E 1 6.25 3 620000 617027.78 070830 Pool 1 04/01/2007 03/01/2037 3817.45 360 355 C01 62.000 CA 07/01/2007 35 CMI 1000000 0 1 1 XXXXXXXXXXX0 3817.45 1 0 0 # 0 0.000 0 0.0 0 0 SEAL BEACH 90740 30 37.86000061 02/26/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 677 123 62.00 617628.42 CMI N N Y N F C2 N 0 6941239972 50 21 E 1 6.625 3 350000 350000 070832 Pool 1 11/01/2006 10/01/2036 1932.29 360 350 C 70.000 FL 08/01/2007 567 CMI 500000 0 1 1 XXXXXXXXXXX1 1932.29 1 0 0 # 0 0.000 0 0.0 0 0 ODESSA 33556 29 39.70999908 09/25/2006 0.00 N 0 10 0 08/01/2007 08/20/2007 635 123 70.00 350000 CMI N N Y N F C2 N 0 6941249352 10 21 N 1 5.875 3 474650 463650.91 070815 Pool 2 06/01/2007 05/01/2022 3973.39 180 177 C 73.933 CT 09/01/2007 31 CMI 642000 0 1 1 XXXXXXXXXX00 4961.13 1 0 0 # 0 0.000 0 0.0 0 0 MANSFIELD CENTER 6250 7 27.51000023 04/23/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 768 123 73.93 461947.48 CMI N N Y N F C2 N 0 6941259232 10 11 P 1 6.625 3 680000 680000 070832 Pool 1 07/01/2007 06/01/2037 3754.17 360 358 C 80.000 CA 08/01/2007 567 CMI 850000 0 1 1 XXXXXXXXXX00 3754.17 1 0 0 # 6.625 0.000 3754.17 999.0 0 444 SAN FRANCISCO 94122 38 45.84999847 05/18/2007 850000.00 N 0 10 0 08/01/2007 08/20/2007 751 122 80.00 680000 CMI N Y Y Y F C1 N 0 6941279352 10 11 P 1 6.125 3 439200 439200 070832 Pool 1 05/01/2007 04/01/2037 2241.75 360 356 C 80.000 MA 08/01/2007 567 CMI 569000 0 1 1 XXXXXXXXXXX0 2556.8 1 0 0 # 0 0.000 0 0.0 0 0 WALTHAM 2451 9 20.96999931 03/30/2007 549000.00 N 0 10 0 08/01/2007 08/20/2007 699 122 80.00 439200 CMI N N Y Y F C1 N 0 6941279362 10 21 N 1 6.25 3 500000 497116.15 070830 Pool 1 03/01/2007 02/01/2037 3078.59 360 354 C01 68.027 MA 07/01/2007 35 CMI 735000 0 1 1 XXXXXXXXXXX0 3635.98 1 0 0 # 0 0.000 0 0.0 0 0 NORTH ATTLEBORO 2760 3 39.5 01/29/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 783 123 68.03 497603.06 CMI N N Y N F C2 N 0 6941299342 10 21 N 1 6.375 3 916000 915699.47 070832 Pool 1 06/01/2007 05/01/2037 4866.25 360 357 C 80.000 MI 08/01/2007 567 CMI 1145000 0 1 1 XXXXXXXXXX00 5576.45 1 0 0 # 6.375 0.000 4866.25 999.0 0 444 ROCHESTER HILLS 48306 63 23.02000046 04/24/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 734 123 80.00 915699.47 CMI N N Y N F C2 N 0 6941299972 10 21 N 1 6.75 3 275200 275200 070832 Pool 1 01/01/2007 12/01/2036 1548 360 352 C 80.000 MD 08/01/2007 567 CMI 344000 0 1 1 XXXXXXXXXXX0 1847.13 1 0 0 # 6.75 0.000 1548 999.0 0 444 CLINTON 20735 17 38.84999847 11/14/2006 0.00 N 0 10 0 08/01/2007 08/20/2007 707 123 80.00 275200 CMI N N Y N F C2 N 0 6941299992 10 11 P 1 7 3 80800 80259.24 070830 Pool 1 01/01/2007 12/01/2036 537.56 360 352 C 80.000 NC 08/01/2007 35 CMI 101000 0 1 1 XXXXXXXXXXX0 537.56 1 0 0 # 0 0.000 0 0.0 0 0 SHARPSBURG 27878 64 49.83000183 11/20/2006 101000.00 N 0 10 0 08/01/2007 08/20/2007 746 122 80.00 80259.24 CMI N N Y Y F C1 N 0 6951219002 10 11 P 1 6.5 3 68050 67548.44 070830 Pool 1 01/01/2007 12/01/2036 430.12 360 352 C 79.964 OH 08/01/2007 35 CMI 88500 0 1 1 XXXXXXXXXXX0 554.58 1 0 0 # 0 0.000 0 0.0 0 0 BARBERTON 44203 77 27.64999962 11/16/2006 85100.00 N 0 10 0 08/01/2007 08/20/2007 756 122 79.96 67548.44 CMI N N Y Y F C1 N 0 6951239012 50 11 P 1 6.75 3 480900 477088.62 070830 Pool 1 12/01/2006 11/01/2036 3119.11 360 351 C01 68.219 CO 07/01/2007 35 CMI 725000 0 1 1 XXXXXXXXXXX0 3314.74 1 0 0 # 0 0.000 0 0.0 0 0 EAGLE 81631 19 25.22999954 10/13/2006 704926.00 N 0 10 0 08/01/2007 08/20/2007 663 122 68.22 477521.67 CMI N N Y Y F C1 N 0 6951289012 10 21 N 1 6.875 3 90000 88694.5 070830 Pool 1 12/01/2006 11/01/2036 591.24 360 351 C 76.923 MS 08/01/2007 35 CMI 117000 0 1 1 XXXXXXXXXXX0 591.24 1 0 0 # 0 0.000 0 0.0 0 0 LUCEDALE 39452 20 40.02000046 10/10/2006 0.00 N 0 10 0 08/01/2007 08/20/2007 677 123 76.92 88694.5 CMI N N Y N F C2 N 0 6986967418 10 11 P 1 6.5 0 556000 549249.14 070830 Pool 1 08/01/2006 07/01/2036 3514.3 360 347 C 80.000 CA 08/01/2007 35 CMI 695000 0 1 1 000010000000 4058.94 1 0 0 # 0 0.000 0 0.0 0 0 LONG BEACH 90807 19 35.02999878 06/01/2006 695000.00 N 0 10 0 08/01/2007 08/20/2007 696 122 80.00 549249.14 CMI N Y Y Y F C1 N 0 7705985739 10 21 E 1 6.75 3 530000 530000 070830 Pool 1 09/01/2007 08/01/2037 3437.56 360 360 C 67.088 MD 08/01/2007 35 CMI 790000 0 1 1 XXXXXXXXXX00 4136.56 1 0 0 # 0 0.000 0 0.0 0 0 URBANA 21704 11 50.75999832 07/07/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 670 107 67.09 530000 CMI N N V N Q C1 N 0 7706935549 36 21 E 1 6.125 3 100000 99659.8 070815 Pool 2 08/01/2007 07/01/2022 850.62 180 179 C 16.666 NY 09/01/2007 31 CMI 600000 0 1 1 XXXXXXXXX000 850.62 1 0 0 # 0 0.000 0 0.0 0 0 NY 10021 31 30.29999924 06/12/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 795 117 16.67 99317.86 CMI N N Y N A C1 N 0 7706935869 10 11 P 1 6.875 3 643600 643600 070832 Pool 1 08/01/2007 07/01/2037 3687.29 360 359 C 80.000 TX 08/01/2007 567 CMI 820000 0 1 1 XXXXXXXXX000 3687.29 1 0 0 # 6.875 0.000 3687.29 999.0 0 444 DALLAS 75214 57 16.07999992 07/05/2007 804500.00 N 0 10 0 08/01/2007 08/20/2007 750 107 95.00 643600 CMI N N V N Q C1 N 0 7706955779 33 11 P 1 5.875 3 528000 528000 070832 Pool 1 08/01/2007 07/01/2037 2585 360 359 C 80.000 CA 08/01/2007 567 CMI 660000 0 1 1 XXXXXXXXX000 2585 1 0 0 # 5.875 0.000 2585 999.0 0 444 OAKLAND 94609 1 35.72999954 06/01/2007 660000.00 N 0 10 0 08/01/2007 08/20/2007 795 116 80.00 528000 CMI N Y Y Y A C1 N 0 7706965359 10 11 P 1 6.5 3 550000 549502.8 070830 Pool 1 08/01/2007 07/01/2037 3476.37 360 359 C 65.868 IL 08/01/2007 35 CMI 835000 0 1 1 XXXXXXXXX000 3476.37 1 0 0 # 0 0.000 0 0.0 0 0 DEERFIELD 60015 49 31.04999924 06/29/2007 835000.00 N 0 10 0 08/01/2007 08/20/2007 751 107 90.00 549502.8 CMI N N V N Q C1 N 0 7707915879 10 11 P 1 6.25 3 636000 635396.54 070830 Pool 1 08/01/2007 07/01/2037 3915.96 360 359 C 80.000 WA 08/01/2007 35 CMI 800000 0 1 1 XXXXXXX00000 4727.96 1 0 0 # 0 0.000 0 0.0 0 0 SEATTLE 98122 17 38.31999969 06/12/2007 795000.00 N 0 10 0 08/01/2007 08/20/2007 774 110 80.00 635396.54 CMI N Y V N L C1 N 0 7715915269 10 24 N 1 6.25 3 900000 900000 070815 Pool 2 09/01/2007 08/01/2022 7716.81 180 180 C 28.125 MA 08/01/2007 31 CMI 3200000 0 1 1 XXXXXXXXXX00 7716.81 1 0 0 # 0 0.000 0 0.0 0 0 NANTUCKET 2554 10 36.65999985 07/17/2007 0.00 N 0 146 992 08/01/2007 08/20/2007 808 110 28.13 900000 CMI Y N V N L C1 N 0 7715935779 50 21 E 1 7 3 595000 595000 070830 Pool 1 09/01/2007 08/01/2037 3958.55 360 360 C 68.390 CA 08/01/2007 35 CMI 870000 0 1 1 XXXXXXXXXX00 3958.55 1 0 0 # 0 0.000 0 0.0 0 0 SANTA CLARA 95054 43 44.04000092 07/11/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 769 117 68.39 595000 CMI N N Y N A C1 N 0 7715955099 50 21 E 1 6.75 3 699000 699000 070815 Pool 2 09/01/2007 08/01/2022 6185.52 180 180 C 65.633 AR 08/01/2007 31 CMI 1065000 0 1 1 XXXXXXXXXX00 6185.52 1 0 0 # 0 0.000 0 0.0 0 0 LITTLE ROCK 72212 60 8.579999924 07/09/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 778 107 65.63 699000 CMI N N V N Q C1 N 0 7715975679 10 11 P 1 6.625 3 730000 729355.94 070830 Pool 1 08/01/2007 07/01/2037 4674.27 360 359 C 64.601 CA 08/01/2007 35 CMI 1130000 0 1 1 XXXXXXXXXX00 4674.27 1 0 0 # 0 0.000 0 0.0 0 0 FREMONT 94539 1 47.15999985 07/02/2007 1130000.00 N 0 10 422 08/01/2007 08/20/2007 797 107 64.60 729355.94 CMI N Y V N Q C1 N 0 7716905659 10 24 E 1 6.25 3 505000 504520.84 070830 Pool 1 08/01/2007 07/01/2037 3109.37 360 359 C 69.655 MA 08/01/2007 35 CMI 725000 0 1 1 XXXXXXXXX000 3458.37 1 0 0 # 0 0.000 0 0.0 0 0 TRURO 2666 1 29.72999954 06/18/2007 0.00 N 0 146 992 08/01/2007 08/20/2007 719 123 69.65 504520.84 CMI Y N Y N F C2 N 0 7716985419 50 21 E 1 6.375 3 427500 427500 070832 Pool 1 07/01/2007 06/01/2037 2271.09 360 358 C 68.951 MD 08/01/2007 567 CMI 620000 0 1 1 XXXXXXXXX000 2882.09 1 0 0 # 6.375 0.000 2271.09 999.0 0 444 BOWIE 20715 17 16.79999924 05/25/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 714 107 68.95 427500 CMI N N V N Q C1 N 0 7716995119 18 21 N 1 6.375 3 200000 199613.5 070830 Pool 1 08/01/2007 07/01/2037 1247.74 360 359 C 22.988 CA 08/01/2007 35 CMI 870000 0 1 1 XXXXXXXXX000 1648.74 4 0 0 # 0 0.000 0 0.0 0 0 LOS ANGELES 90019 19 15.75 06/01/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 703 114 22.99 199613.5 CMI N N V Y C C4 N 0 7716995739 36 11 P 1 7 3 477200 477200 070830 Pool 1 09/01/2007 08/01/2037 3174.82 360 360 C 80.000 NY 08/01/2007 35 CMI 600000 0 1 1 XXXXXXXXX000 3174.82 1 0 0 # 0 0.000 0 0.0 0 0 NEW YORK 10021 31 47.13999939 07/17/2007 596500.00 N 0 10 424 08/01/2007 08/20/2007 771 107 80.00 477200 CMI N Y V N Q C1 N 0 7717915089 10 21 N 1 6.25 3 650000 650000 070832 Pool 1 08/01/2007 07/01/2037 3385.42 360 359 C 60.747 MI 08/01/2007 567 CMI 1070000 0 1 1 XXXXXXX00000 3385.42 1 0 0 # 6.25 0.000 3385.42 999.0 0 444 FENTON 48430 25 31.45999908 06/25/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 716 107 60.75 650000 CMI N N V N Q C1 N 0 7725905419 10 12 P 1 6.75 3 540000 539534.97 070830 Pool 1 08/01/2007 07/01/2037 3502.43 360 359 C 80.000 WA 08/01/2007 35 CMI 750000 0 1 1 XXXXXXXXXX00 3827.43 1 0 0 # 0 0.000 0 0.0 0 0 CAMANO ISLAND 98282 15 15.43999958 06/26/2007 675000.00 N 0 10 0 08/01/2007 08/20/2007 793 107 80.00 539534.97 CMI N N V N Q C1 N 0 7726915749 10 11 P 1 6.25 3 820000 818440.74 070832 Pool 1 07/01/2007 06/01/2037 4262.71 360 358 C 80.000 CA 08/01/2007 567 CMI 1025000 0 1 1 XXXXXXXXX000 4262.71 1 0 0 # 6.25 0.000 4270.83 999.0 0 444 LOS ANGELES 91403 19 16.38999939 05/21/2007 1025000.00 N 0 10 0 08/01/2007 08/20/2007 757 115 80.00 818440.74 CMI N Y V N X C1 N 0 7726925629 14 21 E 1 6.375 3 600000 600000 070832 Pool 1 08/01/2007 07/01/2037 3187.5 360 359 C01 60.301 NY 07/01/2007 567 CMI 995000 0 1 1 XXXXXXXXX000 3609.5 2 0 0 # 6.375 0.000 3187.5 999.0 0 444 BROOKLYN 11218 24 45.50999832 06/11/2007 0.00 N 0 10 422 08/01/2007 08/20/2007 714 107 60.30 600000 CMI N N V N Q C1 N 0 7726935659 10 11 P 1 6.625 3 568000 567935.83 070832 Pool 1 08/01/2007 07/01/2037 3135.48 360 359 C 80.000 CA 08/01/2007 567 CMI 710000 0 1 1 XXXXXXXXX000 3135.48 1 0 0 # 6.625 0.000 3135.83 999.0 0 444 VENTURA 93004 56 41.68999863 06/13/2007 710000.00 N 0 10 0 08/01/2007 08/20/2007 789 115 94.93 567935.83 CMI N Y V N X C1 N 0 7727915429 10 11 P 1 6.125 3 750000 749271.05 070830 Pool 1 08/01/2007 07/01/2037 4557.08 360 359 C 56.990 NJ 08/01/2007 35 CMI 1330000 0 1 1 XXXXXXX00000 5750.08 1 0 0 # 0 0.000 0 0.0 0 0 SHORT HLS 7078 7 14.23999977 06/28/2007 1316000.00 N 0 10 0 08/01/2007 08/20/2007 753 111 75.99 749271.05 CMI N Y V N E C1 N 0 7735975349 10 11 P 1 6.625 3 450000 450000 070830 Pool 1 08/01/2007 07/01/2037 2881.4 360 359 C 63.380 VA 09/01/2007 35 CMI 710000 0 1 1 XXXXXXXXXX00 3384.4 1 0 0 # 0 0.000 0 0.0 0 0 BARBOURSVILLE 22923 2 14.85999966 06/27/2007 744900.00 N 0 10 0 08/01/2007 08/20/2007 801 110 63.38 449602.98 CMI N Y V N L C1 N 0 7736925289 36 11 P 1 6.25 3 464000 463559.74 070830 Pool 1 08/01/2007 07/01/2037 2856.93 360 359 C 80.000 NY 08/01/2007 35 CMI 590000 0 1 1 XXXXXXXX0000 2856.93 1 0 0 # 0 0.000 0 0.0 0 0 BROOKLYN 11205 24 34.59000015 06/18/2007 580000.00 N 0 10 0 08/01/2007 08/20/2007 786 122 89.91 463559.74 CMI N Y Y Y F C1 N 0 7736955539 10 11 P 1 6.25 3 471128 470680.97 070830 Pool 1 08/01/2007 07/01/2037 2900.82 360 359 C 78.664 CA 08/01/2007 35 CMI 610000 0 1 1 XXXXXXXX0000 2900.82 1 0 0 # 0 0.000 0 0.0 0 0 FONTANA 92336 36 36.56999969 06/05/2007 598910.00 N 0 10 0 08/01/2007 08/20/2007 0 122 88.50 470680.97 CMI N Y Y Y F C1 N 0 7738915679 10 11 P 1 6.125 3 516000 514994.4 070835 Pool 3 07/01/2007 06/01/2037 3135.27 360 358 C 80.000 NY 08/01/2007 35 CMI 660000 0 1 1 XXXXXX000000 4270.94 1 0 0 # 0 0.000 0 0.0 0 0 GREENLAWN 11740 52 28.70000076 05/31/2007 645000.00 N 0 10 0 08/01/2007 08/20/2007 0 112 80.00 514994.4 CMI N Y Y Y M C1 N 0 7741916959 50 11 P 1 6.25 3 800000 799240.93 070835 Pool 3 08/01/2007 07/01/2037 4925.74 360 359 C 62.992 TX 08/01/2007 35 CMI 1275000 0 1 1 X00000000000 4925.74 1 0 0 # 0 0.000 0 0.0 0 0 SAN ANTONIO 78257 15 34.54999924 06/14/2007 1270000.00 N 0 10 0 08/01/2007 08/20/2007 795 112 62.99 799240.93 CMI N Y Y Y M C1 N 0 7745935819 10 21 E 1 6.25 0 511000 511000 070832 Pool 1 07/01/2007 06/01/2037 2661.46 360 358 C01 68.133 HI 07/01/2007 567 CMI 750000 0 1 1 XXXXXXXXXX00 2897.46 1 0 0 # 6.25 0.000 2661.46 999.0 0 444 MOUNTAIN VIEW 96771 3 39.40999985 05/09/2007 0.00 N 0 10 418 08/01/2007 08/20/2007 638 403 74.80 511000 CMI N N Y N F C1 N 0 7745955559 10 11 P 8 6.625 3 492525 491653.52 070830 Pool 1 07/01/2007 06/01/2037 3153.69 360 358 C 90.000 MI 08/01/2007 35 CMI 567000 0 1 1 XXXXXXXXXX00 3678.69 1 0 0 # 0 0.000 0 0.0 0 0 NORTHVILLE 48168 82 41.54999924 WD 05/30/2007 547250.00 N 25 10 0 08/01/2007 08/20/2007 743 107 90.00 491653.52 CMI N N V N Q C1 N 0 7745955609 10 11 P 1 6.625 3 550000 550000 070830 Pool 1 09/01/2007 08/01/2037 3521.71 360 360 C 44.000 NY 08/01/2007 35 CMI 1450000 0 1 1 XXXXXXXXXX00 6194.71 1 0 0 # 0 0.000 0 0.0 0 0 GREENLAWN 11740 52 20.03000069 07/12/2007 1250000.00 N 0 10 0 08/01/2007 08/20/2007 782 115 44.00 550000 CMI N Y V N X C1 N 0 7745965139 10 12 P 1 6.625 3 1000000 999117.72 070830 Pool 1 08/01/2007 07/01/2037 6403.11 360 359 C 55.248 AZ 08/01/2007 35 CMI 1810000 0 1 1 XXXXXXXXXX00 6403.11 1 0 0 # 0 0.000 0 0.0 0 0 MOHAVE VALLEY 86440 8 21.05999947 06/22/2007 1810000.00 N 0 146 993 08/01/2007 08/20/2007 794 122 80.00 999117.72 CMI Y N Y Y F C1 N 0 7745995769 10 11 P 1 6.25 3 288000 287726.73 070830 Pool 1 08/01/2007 07/01/2037 1773.27 360 359 C01 80.000 MA 07/01/2007 35 CMI 369000 0 1 1 XXXXXXXXXX00 2284.27 1 0 0 # 0 0.000 0 0.0 0 0 PLYMOUTH 2360 12 39.34999847 06/25/2007 360000.00 N 0 10 419 08/01/2007 08/20/2007 763 406 100.00 288000 CMI N Y Y Y A C1 N 0 7746955659 10 11 P 1 5.625 3 320000 319500 070835 Pool 3 08/01/2007 07/01/2037 1842.1 360 359 C 52.032 NJ 08/01/2007 35 CMI 617000 0 1 1 XXXXXXXX0000 1842.1 1 0 0 # 0 0.000 0 0.0 0 0 SKILLMAN 8558 18 36.31999969 06/21/2007 615000.00 N 0 10 0 08/01/2007 08/20/2007 0 112 56.10 319500 CMI N Y Y Y M C1 N 0 7746995289 10 11 P 1 6.25 3 573000 572456.32 070830 Pool 1 08/01/2007 07/01/2037 3528.06 360 359 C 57.732 MA 08/01/2007 35 CMI 995000 0 1 1 XXXXXXXX0000 4407.06 1 0 0 # 0 0.000 0 0.0 0 0 NEWTON 2459 9 52.90999985 06/18/2007 992500.00 N 0 10 0 08/01/2007 08/20/2007 783 107 65.29 572456.32 CMI N N V N Q C1 N 0 7747905659 14 11 P 1 6.25 3 628000 625803.07 070830 Pool 1 06/01/2007 05/01/2037 3866.7 360 357 C 80.000 NY 08/01/2007 35 CMI 785000 0 1 1 XXXXXXX00000 4430.26 2 0 0 # 0 0.000 0 0.0 0 0 E ELMHURST 11370 41 37.77000046 04/25/2007 785000.00 N 0 10 0 08/01/2007 08/20/2007 755 115 80.00 625803.07 CMI N Y V N X C1 N 0 7747965999 21 11 P 1 6 3 1477500 1474550.93 070830 Pool 1 07/01/2007 06/01/2037 8858.36 360 358 C 75.000 NY 08/01/2007 35 CMI 1970000 0 1 1 XXXXXXX00000 8858.36 1 0 0 # 0 0.000 0 0.0 0 0 NEW YORK 10007 31 41.06000137 05/30/2007 1975000.00 N 0 10 0 08/01/2007 08/20/2007 731 122 75.00 1474550.93 CMI N Y Y Y F C1 N 0 7747975769 10 11 P 1 6.125 3 648000 646734.47 070830 Pool 1 07/01/2007 06/01/2037 3937.32 360 358 C 80.000 NY 08/01/2007 35 CMI 825000 0 1 1 XXXXXXX00000 3937.32 1 0 0 # 0 0.000 0 0.0 0 0 QUEENS VILLAGE 11427 41 23.61000061 06/01/2007 810000.00 N 0 10 811 08/01/2007 08/20/2007 678 115 90.00 646734.47 CMI N Y V N X C1 N 0 7747985569 10 21 N 1 6.375 3 1100000 1099999.3 070832 Pool 1 06/01/2007 05/01/2037 5843.75 360 357 C 69.620 MO 08/01/2007 567 CMI 1580000 0 1 1 XXXXXXX00000 6131.75 1 0 0 # 6.375 0.000 5843.75 999.0 0 444 SUNRISE BEACH 65079 15 42.41999817 04/20/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 732 123 69.62 1099999.3 CMI N N Y N F C2 N 0 7755935489 50 11 P 1 6.875 3 512000 511569.85 070830 Pool 1 08/01/2007 07/01/2037 3363.48 360 359 C 80.000 PA 08/01/2007 35 CMI 640000 0 1 1 XXXXXXXXXX00 4254.48 1 0 0 # 0 0.000 0 0.0 0 0 HOLLAND 18966 9 34.61000061 06/18/2007 647000.00 N 0 10 0 08/01/2007 08/20/2007 792 107 80.00 511569.85 CMI N N V N Q C1 N 0 7755935529 50 21 N 1 6.625 3 465000 464589.74 070830 Pool 1 08/01/2007 07/01/2037 2977.45 360 359 C 48.947 CA 08/01/2007 35 CMI 950000 0 1 1 XXXXXXXXXX00 2977.45 1 0 0 # 0 0.000 0 0.0 0 0 OAKLAND 94619 1 30.03000069 06/22/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 628 123 48.95 464589.74 CMI N N Y N F C2 N 0 7755985809 10 11 P 1 6.75 3 625000 625000 070832 Pool 1 08/01/2007 07/01/2037 3515.63 360 359 C 70.861 NY 08/01/2007 567 CMI 890000 0 1 1 XXXXXXXXXX00 4633.63 1 0 0 # 6.75 0.000 3515.63 999.0 0 444 LARCHMONT 10538 60 37.18000031 06/26/2007 882000.00 N 0 10 0 08/01/2007 08/20/2007 776 115 70.86 625000 CMI N Y V N X C1 N 0 7756925469 10 11 P 1 6.25 3 799200 799200 070832 Pool 1 08/01/2007 07/01/2037 4162.5 360 359 C 80.000 NY 08/01/2007 567 CMI 1005000 0 1 1 XXXXXXXX0000 4162.5 1 0 0 # 6.25 0.000 4162.5 999.0 0 444 LARCHMONT 10538 60 29.38999939 06/18/2007 999000.00 N 0 10 0 08/01/2007 08/20/2007 732 122 80.00 799200 CMI N Y Y Y F C1 N 0 7756955059 21 11 P 1 6.5 3 700000 699367.19 070830 Pool 1 08/01/2007 07/01/2037 4424.48 360 359 C 36.842 NY 08/01/2007 35 CMI 1905000 0 1 1 XXXXXXXX0000 5651.48 1 0 0 # 0 0.000 0 0.0 0 0 GARDEN CITY 11530 30 14.64000034 06/25/2007 1900000.00 N 0 146 992 08/01/2007 08/20/2007 796 110 36.84 699367.19 CMI Y Y V N L C1 N 0 7757925909 50 24 N 1 6.375 3 1407750 1405135.36 070830 Pool 1 07/01/2007 06/01/2037 8782.53 360 358 C 46.925 CO 08/01/2007 35 CMI 3000000 0 1 1 XXXXXXX00000 8782.53 1 0 0 # 0 0.000 0 0.0 0 0 BASALT 81621 19 32.08000183 05/25/2007 0.00 N 0 146 992 08/01/2007 08/20/2007 652 115 46.92 1405135.36 CMI Y N V N X C1 N 0 7764955809 10 11 P 1 6.5 0 515000 515000 070832 Pool 1 09/01/2007 08/01/2037 2789.58 360 360 C 67.763 CA 08/01/2007 567 CMI 765000 0 1 1 XXXXXXXXXXX0 2789.58 1 0 0 # 6.5 0.000 2789.58 999.0 0 444 NEWPORT BEACH 92660 30 40.81000137 07/18/2007 760000.00 N 0 10 0 08/01/2007 08/20/2007 742 115 67.76 515000 CMI N Y V N X C1 N 0 7765965099 33 11 P 1 6.375 3 608000 608000 070832 Pool 1 07/01/2007 06/01/2037 3230 360 358 C 80.000 MA 08/01/2007 567 CMI 760000 0 1 1 XXXXXXXXXX00 3585.09 1 0 0 # 6.375 0.000 3230 999.0 0 444 BOSTON 2118 13 32.61000061 05/31/2007 760000.00 N 0 10 0 08/01/2007 08/20/2007 748 107 89.99 608000 CMI N Y V N Q C1 N 0 7765975919 50 11 P 1 6.25 3 548000 547480.03 070830 Pool 1 08/01/2007 07/01/2037 3374.14 360 359 C 80.000 CA 08/01/2007 35 CMI 691500 0 1 1 XXXXXXXXX000 3646.14 1 4 0 # 6.25 0.000 3374.14 0.0 0 888 THOUSAND OAKS 91320 56 33.06999969 06/21/2007 685000.00 Y 0 10 0 08/01/2007 08/20/2007 723 107 90.00 547480.03 CMI N N V N Q C1 N 0 7766985219 10 21 N 1 6.25 3 672000 672000 070832 Pool 1 07/01/2007 06/01/2037 3500 360 358 C 70.000 MN 08/01/2007 567 CMI 960000 0 1 1 XXXXXXXX0000 4469.62 1 0 0 # 6.25 0.000 3500 999.0 0 444 CHANHASSEN 55317 10 37.02000046 06/01/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 789 107 70.00 672000 CMI N N V N Q C1 N 0 7766985559 50 11 P 1 6.375 3 728000 728000 070835 Pool 3 09/01/2007 08/01/2037 4541.77 360 360 C 80.000 CA 08/01/2007 35 CMI 910000 0 1 1 XXXXXXXX0000 4541.77 1 4 0 # 6.375 0.000 4541.77 0.0 0 888 SAN RAMON 94582 7 32.84000015 07/13/2007 910000.00 Y 0 10 0 08/01/2007 08/20/2007 691 118 85.00 728000 CMI N Y V N O C1 N 0 7766995179 23 11 P 1 6.5 3 1000000 1000000 070830 Pool 1 09/01/2007 08/01/2037 6320.68 360 360 C 78.608 NY 08/01/2007 35 CMI 1272120 0 1 1 XXXXXXXX0000 6451.68 1 0 0 # 0 0.000 0 0.0 0 0 NY 10027 31 22.51000023 07/13/2007 1272120.00 N 0 10 0 08/01/2007 08/20/2007 668 115 84.99 1000000 CMI N Y V N X C1 N 0 7768935099 10 21 N 1 6.375 3 540000 538491.56 070830 Pool 1 06/01/2007 05/01/2037 3368.9 360 357 C 80.000 CA 08/01/2007 35 CMI 675000 0 1 1 XXXXXX000000 3950.9 1 0 0 # 0 0.000 0 0.0 0 0 UPLAND 91784 36 21.19000053 04/02/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 0 115 95.00 538491.56 CMI N N V N X C1 N 0 7774935349 21 11 P 1 6.5 3 550320 550320 070830 Pool 1 09/01/2007 08/01/2037 3478.4 360 360 C 80.000 VA 08/01/2007 35 CMI 690000 0 1 1 XXXXXXXXXXX0 4053.4 1 0 0 # 0 0.000 0 0.0 0 0 ARLINGTON 22201 7 36.88999939 07/18/2007 687900.00 N 0 10 0 08/01/2007 08/20/2007 756 116 80.00 550320 CMI N Y Y Y A C1 N 0 7775935469 10 21 E 1 6.5 3 700000 699367.19 070830 Pool 1 08/01/2007 07/01/2037 4424.48 360 359 C 60.869 CT 08/01/2007 35 CMI 1150000 0 1 1 XXXXXXXXX000 5475.48 1 0 0 # 0 0.000 0 0.0 0 0 FAIRFIELD 6880 1 38.61000061 06/25/2007 0.00 N 0 10 418 08/01/2007 08/20/2007 742 107 60.87 699367.19 CMI N N V N Q C1 N 0 7775945089 50 11 P 1 6.5 3 760000 759116.67 070830 Pool 1 08/01/2007 07/01/2037 4803.72 360 359 C 80.000 CA 08/01/2007 35 CMI 950000 0 1 1 XXXXXXXXX000 4803.72 1 0 0 # 0 0.000 0 0.0 0 0 SUNNYVALE 94086 43 17.06999969 05/31/2007 950000.00 N 0 10 0 08/01/2007 08/20/2007 782 122 80.00 759116.67 CMI N N Y Y F C1 N 0 7775975339 50 24 N 1 6.375 3 640000 640000 070830 Pool 1 09/01/2007 08/01/2037 3992.77 360 360 C 80.000 UT 08/01/2007 35 CMI 800000 0 1 1 XXXXXXXXX000 4458.77 1 0 0 # 0 0.000 0 0.0 0 0 MOUNT CARMEL 84755 13 18.28000069 07/19/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 761 123 80.00 640000 CMI N N Y N F C2 N 0 7775975829 50 11 P 1 6.375 3 600000 599444.28 070830 Pool 1 08/01/2007 07/01/2037 3743.22 360 359 C 53.333 CA 08/01/2007 35 CMI 1125000 0 1 1 XXXXXXXXX000 3743.22 1 0 0 # 0 0.000 0 0.0 0 0 HALF MOON BAY 94019 41 45.59999847 06/18/2007 1125000.00 N 0 10 0 08/01/2007 08/20/2007 734 122 89.96 599444.28 CMI N Y Y Y F C1 N 0 7779945869 36 21 E 1 6 3 232000 230833.6 070830 Pool 1 04/01/2007 03/01/2037 1390.96 360 355 C 62.702 DC 08/01/2007 35 CMI 370000 0 1 1 XXXX00000000 1390.96 1 0 0 # 0 0.000 0 0.0 0 0 WASHINGTON 20016 1 28.30999947 02/01/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 715 117 62.70 230833.6 CMI N N Y N A C1 N 0 7784905659 10 11 P 1 7.375 3 84800 84735.48 070830 Pool 1 08/01/2007 07/01/2037 585.69 360 359 C 80.000 TX 08/01/2007 35 CMI 106000 0 1 1 XXXXXXXXXXX0 585.69 1 0 0 # 0 0.000 0 0.0 0 0 CORPUS CHRISTI 78414 178 38.97999954 06/29/2007 106000.00 N 0 10 418 08/01/2007 08/20/2007 741 401 100.00 84735.48 CMI N N Y Y F C1 N 0 7784995249 50 11 P 1 6.75 3 450000 450000 070830 Pool 1 09/01/2007 08/01/2037 2918.7 360 360 C 56.250 MD 08/01/2007 35 CMI 800000 0 1 1 XXXXXXXXXXX0 3698.7 1 0 0 # 0 0.000 0 0.0 0 0 GAITHERSBURG 20878 16 35.74000168 07/13/2007 800000.00 N 0 10 0 08/01/2007 08/20/2007 774 107 56.25 450000 CMI N N V N Q C1 N 0 7784995489 10 11 P 1 6.875 3 472000 472000 070830 Pool 1 09/01/2007 08/01/2037 3100.7 360 360 C 80.000 CA 08/01/2007 35 CMI 590000 0 1 1 XXXXXXXXXXX0 3100.7 1 0 0 # 0 0.000 0 0.0 0 0 NEWARK 94560 1 49.88999939 07/16/2007 590000.00 N 0 10 0 08/01/2007 08/20/2007 654 122 100.00 472000 CMI N Y Y Y F C1 N 0 7785905199 10 11 P 1 6.375 3 550000 549490.6 070830 Pool 1 08/01/2007 07/01/2037 3431.28 360 359 C 73.333 CA 08/01/2007 35 CMI 765000 0 1 1 XXXXXXXXX000 4262.28 1 0 0 # 0 0.000 0 0.0 0 0 WHITTIER 90602 19 43.15000153 06/04/2007 750000.00 N 0 10 0 08/01/2007 08/20/2007 782 115 73.33 549490.6 CMI N Y V N X C1 N 0 7785905979 10 11 P 1 6.5 3 629600 629030.83 070830 Pool 1 08/01/2007 07/01/2037 3979.5 360 359 C 80.000 CA 08/01/2007 35 CMI 790000 0 1 1 XXXXXXXXX000 4340.5 1 0 0 # 0 0.000 0 0.0 0 0 TUSTIN 92780 30 38.04000092 06/25/2007 787000.00 N 0 10 0 08/01/2007 08/20/2007 725 107 90.00 629030.83 CMI N N V N Q C1 N 0 7785925389 10 21 N 1 6.625 3 745500 744842.26 070830 Pool 1 08/01/2007 07/01/2037 4773.52 360 359 C 39.236 CA 08/01/2007 35 CMI 1900000 0 1 1 XXXXXXXXX000 4773.52 1 0 0 # 0 0.000 0 0.0 0 0 SANTA ANA 92705 30 40.38000107 06/26/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 715 115 39.24 744842.26 CMI N N V N X C1 N 0 7785935039 14 11 P 1 6.625 3 760000 760000 070832 Pool 1 08/01/2007 07/01/2037 4195.83 360 359 C 80.000 CA 08/01/2007 567 CMI 1025000 0 1 1 XXXXXXXXX000 4195.83 2 0 0 # 6.625 0.000 4195.83 999.0 0 444 SAN FRANCISCO 94110 38 44.65000153 06/15/2007 950000.00 N 0 10 422 08/01/2007 08/20/2007 745 107 84.58 760000 CMI N Y V N Q C1 N 0 7785945069 10 24 N 1 6.5 3 552500 552000.53 070830 Pool 1 08/01/2007 07/01/2037 3492.18 360 359 C 72.697 VA 08/01/2007 35 CMI 760000 0 1 1 XXXXXXXXX000 3758.18 1 0 0 # 0 0.000 0 0.0 0 0 MONTROSS 22520 92 37.84999847 06/25/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 695 107 72.70 552000.53 CMI N N V N Q C1 N 0 7785965799 10 21 E 1 6.375 3 470000 469496.88 070830 Pool 1 08/01/2007 07/01/2037 2932.19 360 359 C 73.437 NY 08/01/2007 35 CMI 640000 0 1 1 XXXXXXXXX000 2932.19 1 0 0 # 0 0.000 0 0.0 0 0 MASSAPEQUA 11758 30 42.70000076 06/13/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 762 117 73.44 469496.88 CMI N N Y N A C1 N 0 7786965369 10 11 P 1 6 3 719200 719200 070835 Pool 3 09/01/2007 08/01/2037 4311.97 360 360 C 80.000 NJ 08/01/2007 35 CMI 990000 0 1 1 XXXXXXXX0000 5663.97 1 0 0 # 0 0.000 0 0.0 0 0 MONTCLAIR 7043 7 31.89999962 07/19/2007 899000.00 N 0 10 0 08/01/2007 08/20/2007 805 118 88.12 719200 CMI N Y V N O C1 N 0 7786985949 10 21 E 1 6.5 3 775000 774299.39 070830 Pool 1 08/01/2007 07/01/2037 4898.53 360 359 C 40.789 CT 08/01/2007 35 CMI 1900000 0 1 1 XXXXXXXX0000 6553.53 1 0 0 # 0 0.000 0 0.0 0 0 CLINTON 6413 4 40.54999924 06/13/2007 0.00 N 0 146 992 08/01/2007 08/20/2007 661 117 42.11 774299.39 CMI Y N Y N A C1 N 0 7794915549 10 21 E 1 6.125 0 202000 201316.15 070830 Pool 1 06/01/2007 05/01/2037 1227.37 360 357 C 79.215 CA 08/01/2007 35 CMI 255000 0 1 1 XXXXXXXXXX00 1431.37 1 0 0 # 0 0.000 0 0.0 0 0 BIG BEAR CITY 92314 36 44.81000137 04/20/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 710 123 79.21 201316.15 CMI N N Y N F C2 N 0 7794935579 50 11 P 1 6.125 3 485000 485000 070835 Pool 3 09/01/2007 08/01/2037 2946.91 360 360 C 79.508 GA 08/01/2007 35 CMI 615000 0 1 1 XXXXXXXXXX00 3347.91 1 0 0 # 0 0.000 0 0.0 0 0 CUMMING 30041 58 39.65000153 07/10/2007 610000.00 N 0 10 0 08/01/2007 08/20/2007 780 118 79.51 485000 CMI N Y V N O C1 N 0 7795905029 36 11 P 1 6.75 3 836500 836500 070832 Pool 1 09/01/2007 08/01/2037 4705.31 360 360 C 72.897 NY 08/01/2007 567 CMI 1150000 0 1 1 XXXXXXXXX000 4705.31 1 0 0 # 6.75 0.000 4705.31 999.0 0 444 BROOKLYN 11217 24 18.47999954 07/17/2007 1147500.00 N 0 10 422 08/01/2007 08/20/2007 663 107 72.90 836500 CMI N Y V N Q C1 N 0 7795905199 10 21 E 1 6.5 3 540000 538751.4 070830 Pool 1 07/01/2007 06/01/2037 3413.17 360 358 C 69.230 IL 08/01/2007 35 CMI 780000 0 1 1 XXXXXXXXX000 4765.17 1 0 0 # 0 0.000 0 0.0 0 0 WHEATON 60187 22 24.71999931 05/25/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 734 107 69.23 538751.4 CMI N N V N Q C1 N 0 7795925499 10 21 E 1 6.875 3 140000 139802.08 070830 Pool 1 08/01/2007 07/01/2037 919.7 360 359 C 72.916 IA 08/01/2007 35 CMI 192000 0 1 1 XXXXXXXXX000 1221.7 1 0 0 # 0 0.000 0 0.0 0 0 DAVENPORT 52807 82 49.83000183 06/07/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 676 123 72.92 139802.08 CMI N N Y N F C2 N 0 7796925859 50 21 E 1 6.25 3 478000 476632.26 070830 Pool 1 06/01/2007 05/01/2037 2943.13 360 357 C 77.850 MD 08/01/2007 35 CMI 614000 0 1 1 XXXXXXXX0000 3439.13 1 0 0 # 0 0.000 0 0.0 0 0 WHITE MARSH 21162 3 46.47000122 05/01/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 663 107 77.85 476632.26 CMI N N V N Q C1 N 0 7796935369 36 11 P 1 6.625 3 181600 181439.78 070830 Pool 1 08/01/2007 07/01/2037 1162.8 360 359 C 80.000 NY 08/01/2007 35 CMI 227000 0 1 1 XXXXXXXX0000 1162.8 1 0 0 # 0 0.000 0 0.0 0 0 FLUSHING 11367 41 32.13000107 06/27/2007 227000.00 N 0 10 0 08/01/2007 08/20/2007 737 115 95.00 181439.78 CMI N Y V N X C1 N 0 7796985729 10 11 P 1 6.25 3 1500000 1497146.07 070830 Pool 1 07/01/2007 06/01/2037 9235.76 360 358 C 65.217 WA 08/01/2007 35 CMI 2300000 0 1 1 XXXXXXXX0000 12040.76 1 0 0 # 0 0.000 0 0.0 0 0 SEATTLE 98122 17 39.86000061 05/30/2007 2300000.00 N 0 146 992 08/01/2007 08/20/2007 664 122 80.00 1497146.07 CMI Y Y Y Y F C1 N 0 7798905539 36 11 P 1 6.375 3 854000 854000 070832 Pool 1 07/01/2007 06/01/2037 4536.88 360 358 C 70.000 NY 08/01/2007 567 CMI 1220000 0 1 1 XXXXX0000000 4536.88 1 0 0 # 6.375 0.000 4536.88 999.0 0 444 NEW YORK 10128 31 15.27999973 05/31/2007 1220000.00 N 0 10 0 08/01/2007 08/20/2007 695 116 70.00 854000 CMI N Y Y Y A C1 N 0 7798995349 38 11 P 1 6.5 3 420000 419620.31 070830 Pool 1 08/01/2007 07/01/2037 2654.69 360 359 C 80.000 NY 08/01/2007 35 CMI 525000 0 1 1 XXXXX0000000 2654.69 1 0 0 # 0 0.000 0 0.0 0 0 NY 10011 31 20.5 06/12/2007 525000.00 N 0 10 0 08/01/2007 08/20/2007 808 111 80.00 419620.31 CMI N Y V N E C1 N 0 7931209912 51 11 P 1 6.625 0 768750 768071.75 070801 Pool 1 08/01/2007 07/01/2037 4922.39 360 359 75.000 CA 08/01/2007 35 ABN 1025000 0 1 1 XXXXXXXXXXXX 4922.39 1 0 0 # 0 0.000 0 0.0 0 0 LAGUNA NIGUEL 92677 0 42 06/22/2007 1025000.00 N 0 10 0 08/01/2007 08/15/2007 804 122 75.00 768071.75 CMI N N Y Y F C1 N 0 7931209962 10 11 P 1 6.25 0 515000 513426.41 070801 Pool 1 06/01/2007 05/01/2037 3170.94 360 357 67.800 CA 08/01/2007 35 ABN 765000 0 1 1 XXXXXXXXXXXX 3170.94 1 0 0 # 0 0.000 0 0.0 0 0 LONG BEACH 90803 0 27 04/03/2007 760000.00 N 0 10 0 08/01/2007 08/15/2007 763 122 67.80 513426.41 CMI N N Y Y F C1 N 0 7931219912 10 11 P 1 6.5 0 727000 726342.79 070801 Pool 1 08/01/2007 07/01/2037 4595.13 360 359 80.000 CA 08/01/2007 35 ABN 909000 0 1 1 XXXXXXXXXXXX 4595.13 1 0 0 # 0 0.000 0 0.0 0 0 SAN PEDRO 90732 0 44 06/01/2007 909000.00 N 0 10 0 08/01/2007 08/15/2007 797 122 89.00 726342.79 CMI N N Y Y F C1 N 0 7931229912 10 11 P 1 6.5 0 508000 507540.76 070801 Pool 1 08/01/2007 07/01/2037 3210.91 360 359 80.000 WA 08/01/2007 35 ABN 635000 0 1 1 XXXXXXXXXXXX 3495.21 1 0 0 # 0 0.000 0 0.0 0 0 BELLEVUE 98008 0 44 06/04/2007 635000.00 N 0 10 0 08/01/2007 08/15/2007 687 122 89.90 507540.76 CMI N N Y Y F C1 N 0 7931229952 10 11 P 1 6.25 0 648000 646767.1 070801 Pool 1 07/01/2007 06/01/2037 3989.85 360 358 80.000 FL 08/01/2007 35 ABN 815000 0 1 1 XXXXXXXXXXXX 3989.85 1 0 0 # 0 0.000 0 0.0 0 0 HOMESTEAD 33031 0 27 05/14/2007 810000.00 N 0 10 0 08/01/2007 08/15/2007 762 122 80.00 646767.1 CMI N N Y Y F C1 N 0 7931239912 50 11 P 1 6.25 0 510000 508720.11 070801 Pool 1 07/01/2007 06/01/2037 3140.16 360 358 55.200 CA 08/01/2007 35 ABN 925000 0 1 1 XXXXXXXXXXXX 3692.05 1 0 0 # 0 0.000 0 0.0 0 0 LAGUNA BEACH 92677 0 29 05/14/2007 925000.00 N 0 10 0 08/01/2007 08/15/2007 767 122 55.20 508412.16 CMI N N Y Y F C1 N 0 7931239942 50 11 P 1 6.375 0 850000 849212.74 070801 Pool 1 08/01/2007 07/01/2037 5302.89 360 359 58.500 IL 08/01/2007 35 ABN 1453500 0 1 1 XXXXXXXXXXXX 5302.89 1 0 0 # 0 0.000 0 0.0 0 0 LINCOLNSHIRE 60069 0 14 06/29/2007 1453375.00 N 0 10 0 08/01/2007 08/15/2007 740 122 58.50 849212.74 CMI N N Y Y F C1 N 0 7931239962 10 11 P 1 6.75 0 472000 472000 070802 Pool 1 08/01/2007 07/01/2037 2655 360 359 80.000 CA 08/01/2007 567 ABN 590000 0 1 1 XXXXXXXXXXXX 2655 1 0 0 # 6.75 0.000 2655 0.0 0 0 THOUSAND OAKS 91320 0 40 06/13/2007 590000.00 N 0 10 0 08/01/2007 08/15/2007 792 122 91.60 472000 CMI N N Y Y F C1 N 0 7931239972 10 11 P 1 6.375 0 798400 796169.75 070801 Pool 1 06/01/2007 05/01/2037 4980.98 360 357 80.000 WA 08/01/2007 35 ABN 1000000 0 1 1 XXXXXXXXXXXX 5675.44 1 0 0 # 0 0.000 0 0.0 0 0 REDMOND 98052 0 44 04/16/2007 998000.00 N 0 10 0 08/01/2007 08/15/2007 717 122 80.00 795920.7 CMI N N Y Y F C1 N 0 7931249912 10 21 E 1 6.25 0 461250 460352.11 070801 Pool 1 07/01/2007 06/01/2037 2840 360 358 77.200 WA 08/01/2007 35 ABN 598000 0 1 1 XXXXXXXXXXXX 3304.81 1 0 0 # 0 0.000 0 0.0 0 0 BRIER 98036 0 31 05/29/2007 0.00 N 0 10 0 08/01/2007 08/15/2007 771 123 77.20 460331.92 CMI N N Y N F C2 N 0 7931249922 10 21 N 1 6.5 0 570500 570500 070802 Pool 1 07/01/2007 06/01/2037 3090.21 360 358 53.100 CA 08/01/2007 567 ABN 1075000 0 1 1 XXXXXXXXXXXX 3090.21 1 0 0 # 6.5 0.000 3090.21 0.0 0 0 SAN FRANCISCO 94110 0 26 05/02/2007 0.00 N 0 10 0 08/01/2007 08/15/2007 802 123 53.10 570500 CMI N N Y N F C2 N 0 7931249942 10 11 P 1 6.625 0 504000 503555.33 070801 Pool 1 08/01/2007 07/01/2037 3227.17 360 359 80.000 MI 08/01/2007 35 ABN 680000 0 1 1 XXXXXXXXXXXX 3231.17 1 0 0 # 0 0.000 0 0.0 0 0 WEST BLOOMFIELD 48324 0 42 06/28/2007 630000.00 N 0 10 0 08/01/2007 08/15/2007 771 122 80.00 503555.33 CMI N N Y Y F C1 N 0 7931249972 10 21 E 1 6.125 0 476000 474589.3 070801 Pool 1 06/01/2007 05/01/2037 2892.23 360 357 80.000 OR 08/01/2007 35 ABN 595000 0 1 1 XXXXXXXXXXXX 2892.23 1 0 0 # 0 0.000 0 0.0 0 0 HAPPY VALLEY 97086 0 21 04/05/2007 0.00 N 0 10 0 08/01/2007 08/15/2007 741 123 80.00 474581.53 CMI N N Y N F C2 N 0 7931259902 10 11 P 1 6.375 0 500000 500000 070802 Pool 1 08/01/2007 07/01/2037 2656.25 360 359 73.600 FL 07/01/2007 567 ABN 729000 0 1 1 XXXXXXXXXXXX 2660.25 1 0 0 # 6.375 0.000 2656.25 0.0 0 0 PALMETTO BAY 33158 0 33 06/27/2007 680000.00 N 0 10 0 08/01/2007 08/15/2007 777 122 73.60 500000 CMI N N Y Y F C1 N 0 7931259912 10 11 P 1 6.25 0 508000 506290.31 070801 Pool 1 07/01/2007 06/01/2037 3127.84 360 358 80.000 WA 08/01/2007 35 ABN 635000 0 1 1 XXXXXXXXXXXX 3600.69 1 0 0 # 0 0.000 0 0.0 0 0 OLYMPIA 98501 0 45 05/25/2007 635000.00 N 0 10 0 08/01/2007 08/15/2007 806 122 95.00 505551 CMI N N Y Y F C1 N 0 7931259932 10 11 P 1 6.25 0 1000000 1000000 070802 Pool 1 08/01/2007 07/01/2037 5208.33 360 359 80.000 CA 08/01/2007 567 ABN 1250000 0 1 1 XXXXXXXXXXXX 5208.33 1 0 0 # 6.25 0.000 5208.33 0.0 0 0 CUPERTINO 95014 0 33 06/11/2007 1250000.00 N 0 10 0 08/01/2007 08/15/2007 787 122 80.00 1000000 CMI N N Y Y F C1 N 0 7931259942 10 11 P 1 6.125 0 712000 711307.98 070801 Pool 1 08/01/2007 07/01/2037 4326.19 360 359 80.000 MI 08/01/2007 35 ABN 900000 0 1 1 XXXXXXXXXXXX 4326.19 1 0 0 # 0 0.000 0 0.0 0 0 GROSSE POINTE 48236 0 31 06/08/2007 890000.00 N 0 10 0 08/01/2007 08/15/2007 784 122 80.00 711307.98 CMI N N Y Y F C1 N 0 7931259972 50 21 E 1 6.125 0 710000 707919.21 070801 Pool 1 06/01/2007 05/01/2037 4314.03 360 357 52.600 FL 08/01/2007 35 ABN 1350000 0 1 1 XXXXXXXXXXXX 5920.26 1 0 0 # 0 0.000 0 0.0 0 0 BONITA SPRINGS 34134 0 37 04/02/2007 0.00 N 0 10 0 08/01/2007 08/15/2007 755 123 52.60 707919.21 CMI N N Y N F C2 N 0 7931269932 10 11 P 1 6.25 0 470000 469554.05 070801 Pool 1 08/01/2007 07/01/2037 2893.87 360 359 80.000 CA 08/01/2007 35 ABN 590000 0 1 1 XXXXXXXXXXXX 3580.85 1 0 0 # 0 0.000 0 0.0 0 0 MARTINEZ 94553 0 41 06/06/2007 587500.00 N 0 10 0 08/01/2007 08/15/2007 708 122 80.00 469554.05 CMI N N Y Y F C1 N 0 7931269942 10 24 N 1 6.75 0 1021000 1020120.94 070801 Pool 1 08/01/2007 07/01/2037 6622.19 360 359 59.600 MN 08/01/2007 35 ABN 1715000 0 1 1 XXXXXXXXXXXX 7157.64 1 0 0 # 0 0.000 0 0.0 0 0 NISSWA 56468 0 35 06/12/2007 0.00 N 0 10 0 08/01/2007 08/15/2007 764 123 59.60 1020120.94 CMI N N Y N F C2 N 0 7931269972 10 11 P 1 6.375 0 552900 551076.28 070801 Pool 1 06/01/2007 05/01/2037 3449.38 360 357 75.000 FL 08/01/2007 35 ABN 800000 0 1 1 XXXXXXXXXXXX 4607.41 1 0 0 # 0 0.000 0 0.0 0 0 BELLEAIR BEACH 33786 0 33 04/24/2007 737200.00 N 0 10 0 08/01/2007 08/15/2007 697 122 95.00 551076.28 CMI N N Y Y F C1 N 0 7931289902 10 11 P 1 6.25 0 600000 599430.7 070801 Pool 1 08/01/2007 07/01/2037 3694.3 360 359 52.200 FL 08/01/2007 35 ABN 1153000 0 1 1 XXXXXXXXXXXX 4939.35 1 0 0 # 0 0.000 0 0.0 0 0 WINDERMERE 34786 0 21 06/15/2007 1150000.00 N 0 10 0 08/01/2007 08/15/2007 814 122 52.20 599430.7 CMI N N Y Y F C1 N 0 7931289922 10 11 P 1 6.25 0 850000 850000 070802 Pool 1 07/01/2007 06/01/2037 4427.08 360 358 74.000 FL 08/01/2007 567 ABN 1150000 0 1 1 XXXXXXXXXXXX 4427.08 1 0 0 # 6.25 0.000 4427.08 0.0 0 0 MIAMI BEACH 33140 0 23 05/25/2007 1150000.00 N 0 10 0 08/01/2007 08/15/2007 800 122 74.00 850000 CMI N N Y Y F C1 N 0 7931289932 10 21 N 1 6.375 0 617000 617000 070801 Pool 1 09/01/2007 08/01/2037 3849.28 360 360 77.200 IL 08/01/2007 35 ABN 800000 0 1 1 XXXXXXXXXXXX 3849.28 1 0 0 # 0 0.000 0 0.0 0 0 NILES 60714 0 43 07/06/2007 0.00 N 0 10 0 08/01/2007 08/15/2007 765 123 77.20 617000 CMI N N Y N F C2 N 0 7931289942 50 11 P 1 6.25 0 500000 499048.69 070801 Pool 1 07/01/2007 06/01/2037 3078.59 360 358 80.000 WA 08/01/2007 35 ABN 633000 0 1 1 XXXXXXXXXXXX 3078.59 1 0 0 # 0 0.000 0 0.0 0 0 REDMOND 98052 0 31 05/14/2007 625000.00 N 0 10 0 08/01/2007 08/15/2007 748 122 95.00 499048.69 CMI N N Y Y F C1 N 0 7931299902 10 21 E 1 6.625 0 605000 604466.22 070801 Pool 1 08/01/2007 07/01/2037 3873.88 360 359 43.300 CA 08/01/2007 35 ABN 1400000 0 1 1 XXXXXXXXXXXX 3873.88 1 0 0 # 0 0.000 0 0.0 0 0 SEAL BEACH 90740 0 23 06/19/2007 0.00 N 0 10 0 08/01/2007 08/15/2007 778 123 43.30 604340.1 CMI N N Y N F C2 N 0 7931299932 10 11 P 1 6.25 0 506400 505436.52 070801 Pool 1 07/01/2007 06/01/2037 3117.99 360 358 80.000 TX 08/01/2007 35 ABN 670000 0 1 1 XXXXXXXXXXXX 3117.99 1 0 0 # 0 0.000 0 0.0 0 0 HOUSTON 77009 0 26 05/11/2007 633000.00 N 0 10 0 08/01/2007 08/15/2007 780 122 80.00 505436.52 CMI N N Y Y F C1 N 0 7941209372 50 21 N 1 6.5 3 920000 914941.75 070830 Pool 1 03/01/2007 02/01/2037 5815.03 360 354 C 49.729 IL 08/01/2007 35 CMI 1850000 0 1 1 XXXXXXXXXXX0 5815.03 1 0 0 # 0 0.000 0 0.0 0 0 LAKE BARRINGTON 60010 49 27.87999916 01/26/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 643 123 49.73 914941.75 CMI N N Y N F C2 N 0 7941229352 50 21 E 1 6.5 3 478000 476694.72 070830 Pool 1 06/01/2007 05/01/2037 3021.29 360 357 C 65.034 CA 08/01/2007 35 CMI 735000 0 1 1 XXXXXXXXXX00 3415.57 1 0 0 # 0 0.000 0 0.0 0 0 SIMI VALLEY 93063 56 37.29000092 04/27/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 759 123 65.03 476694.72 CMI N N Y N F C2 N 0 7941259232 10 11 P 1 6.375 3 539000 537861.57 070830 Pool 1 07/01/2007 06/01/2037 3362.66 360 358 C 78.229 CA 08/01/2007 35 CMI 690000 0 1 1 XXXXXXXXXX00 3362.66 1 0 0 # 0 0.000 0 0.0 0 0 MARTINEZ 94553 7 33.52999878 05/22/2007 689000.00 N 0 10 0 08/01/2007 08/20/2007 792 122 78.23 537861.57 CMI N N Y Y F C1 N 0 7941269482 50 21 N 1 6.5 3 737000 734990.38 070830 Pool 1 06/01/2007 05/01/2037 4658.34 360 357 C 69.201 CA 08/01/2007 35 CMI 1065000 0 1 1 XXXXXXXXX000 4658.34 1 0 0 # 0 0.000 0 0.0 0 0 DANVILLE 94506 7 24.44000053 04/01/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 747 123 69.20 734990.38 CMI N N Y N F C2 N 0 7941299342 50 21 N 1 5.875 3 944100 944100 070832 Pool 1 04/01/2007 03/01/2037 4622.16 360 355 C 72.170 VA 08/01/2007 567 CMI 1308160 0 1 1 XXXXXXXXXX00 5516.98 1 0 0 # 5.875 0.000 4622.16 999.0 0 444 CHANTILLY 20152 53 39.58000183 02/08/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 704 123 72.17 944100 CMI N N Y N F C2 N 0 7941299362 10 21 N 1 6.25 3 529500 526961.66 070830 Pool 1 04/01/2007 03/01/2037 3260.22 360 355 C 61.569 MA 08/01/2007 35 CMI 860000 0 1 1 XXXXXXXXXXX0 3959.68 1 0 0 # 0 0.000 0 0.0 0 0 NEEDHAM 2492 11 44.93999863 02/07/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 789 123 61.57 526961.66 CMI N N Y N F C2 N 0 7986987418 11 11 P 1 6.625 0 460000 454109.67 070830 Pool 1 07/01/2006 06/01/2036 2945.43 360 346 C 80.000 OR 08/01/2007 35 CMI 575000 0 1 1 000000000000 2945.43 1 0 0 # 0 0.000 0 0.0 0 0 PORTLAND 97201 26 26.07999992 05/25/2006 575000.00 N 0 10 0 08/01/2007 08/20/2007 758 122 80.00 454109.67 CMI N N Y Y F C1 N 0 8705945049 10 11 P 1 6.5 3 600000 600000 070830 Pool 1 09/01/2007 08/01/2037 3792.41 360 360 C 55.917 CA 08/01/2007 35 CMI 1075000 0 1 1 XXXXXXXXXX00 3792.41 1 0 0 # 0 0.000 0 0.0 0 0 MILLBRAE 94030 41 37 07/12/2007 1073000.00 N 0 10 0 08/01/2007 08/20/2007 806 115 55.92 600000 CMI N Y V N X C1 N 0 8705945849 10 11 P 1 6.125 3 504000 504000 070815 Pool 2 09/01/2007 08/01/2022 4287.15 180 180 C 80.000 MA 08/01/2007 31 CMI 631000 0 1 1 XXXXXXXXXX00 4859.15 1 0 0 # 0 0.000 0 0.0 0 0 ANDOVER 1810 5 30.02000046 07/19/2007 630000.00 N 0 10 0 08/01/2007 08/20/2007 771 112 80.00 504000 CMI N Y Y Y M C1 N 0 8705985449 50 21 E 1 6.5 3 296000 295732.41 070830 Pool 1 08/01/2007 07/01/2037 1870.92 360 359 C 80.000 TX 08/01/2007 35 CMI 370000 0 1 1 XXXXXXXXXX00 1870.92 1 0 0 # 0 0.000 0 0.0 0 0 ARGYLE 76226 61 25.30999947 06/18/2007 0.00 N 0 130 0 08/01/2007 08/20/2007 754 123 80.00 295732.41 CMI N N Y N F C2 N 0 8707915319 50 11 P 1 6.5 3 584000 584000 070830 Pool 1 09/01/2007 08/01/2037 3691.28 360 360 C 80.000 NY 08/01/2007 35 CMI 730000 0 1 1 XXXXXXXX0000 3691.28 1 0 0 # 0 0.000 0 0.0 0 0 YORKTOWN HEIGHTS 10598 60 21.80999947 07/09/2007 730000.00 N 0 10 0 08/01/2007 08/20/2007 743 115 93.70 584000 CMI N Y V N X C1 N 0 8708985639 10 11 P 1 6.25 3 1000000 999051.16 070830 Pool 1 08/01/2007 07/01/2037 6157.17 360 359 C 68.965 NY 08/01/2007 35 CMI 1450000 0 1 1 XXXXXX000000 7537.17 1 0 0 # 0 0.000 0 0.0 0 0 RYE 10580 60 57.25999832 06/29/2007 1455000.00 N 0 10 0 08/01/2007 08/20/2007 685 122 68.96 999051.16 CMI N Y Y Y F C1 N 0 8715915669 10 11 P 8 7.75 3 437000 436691.57 070830 Pool 1 08/01/2007 07/01/2037 3130.72 360 359 C01 95.000 CO 07/01/2007 35 CMI 460000 0 1 1 XXXXXXXXXX00 3623.72 1 0 0 # 0 0.000 0 0.0 0 0 GRAND JUNCTION 81506 39 58.5 GD 06/22/2007 460000.00 N 30 10 0 08/01/2007 08/20/2007 727 107 95.00 437000 CMI N Y V N Q C1 N 0 8715965669 50 21 E 1 6.75 3 485000 485000 070830 Pool 1 09/01/2007 08/01/2037 3145.7 360 360 C 51.052 CA 08/01/2007 35 CMI 950000 0 1 1 XXXXXXXXXX00 3145.7 1 0 0 # 0 0.000 0 0.0 0 0 SAN CLEMENTE 92673 30 29.01000023 07/09/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 673 123 51.05 485000 CMI N N Y N F C2 N 0 8715995969 10 11 P 1 6.75 3 999900 999900 070830 Pool 1 09/01/2007 08/01/2037 6485.33 360 360 C 75.449 CA 08/01/2007 35 CMI 1550000 0 1 1 XXXXXXXXXX00 6485.33 1 0 0 # 0 0.000 0 0.0 0 0 SARATOGA 95070 43 44.06000137 07/02/2007 1325250.00 N 0 10 0 08/01/2007 08/20/2007 704 115 75.45 999900 CMI N Y V N X C1 N 0 8716905199 10 21 E 1 6.375 3 500000 500000 070830 Pool 1 09/01/2007 08/01/2037 3119.35 360 360 C 40.000 NY 08/01/2007 35 CMI 1250000 0 1 1 XXXXXXXXX000 3119.35 1 0 0 # 0 0.000 0 0.0 0 0 E SETAUKET 11733 52 38.36999893 07/13/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 738 117 56.00 500000 CMI N N Y N A C1 N 0 8716915079 10 21 N 1 6.25 3 450000 449573.02 070830 Pool 1 08/01/2007 07/01/2037 2770.73 360 359 C 53.254 IL 08/01/2007 35 CMI 845000 0 1 1 XXXXXXXXX000 3686.73 1 0 0 # 0 0.000 0 0.0 0 0 CHICAGO 60618 16 36.27000046 05/31/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 770 107 53.25 449573.02 CMI N N V N Q C1 N 0 8716915709 10 21 N 1 6.5 3 189500 189328.69 070830 Pool 1 08/01/2007 07/01/2037 1197.77 360 359 C 75.800 IL 08/01/2007 35 CMI 250000 0 1 1 XXXXXXXXX000 1197.77 1 0 0 # 0 0.000 0 0.0 0 0 SOUTH HOLLAND 60473 16 43.36999893 06/07/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 719 114 75.80 189328.69 CMI N N V Y C C4 N 0 8716955319 50 21 N 1 6.25 3 761500 761500 070832 Pool 1 08/01/2007 07/01/2037 3966.15 360 359 C 57.733 MD 08/01/2007 567 CMI 1319000 0 1 1 XXXXXXXXX000 4873.15 1 0 0 # 6.25 0.000 3966.15 999.0 0 444 BETHESDA 20814 16 40.11000061 06/01/2007 0.00 N 0 10 423 08/01/2007 08/20/2007 783 107 57.73 761500 CMI N N V N Q C1 N 0 8716955679 10 21 E 1 6.625 3 585750 585233.21 070830 Pool 1 08/01/2007 07/01/2037 3750.62 360 359 C 63.668 IL 08/01/2007 35 CMI 920000 0 1 1 XXXXXXXXX000 3750.62 1 0 0 # 0 0.000 0 0.0 0 0 KENILWORTH 60043 16 37.81000137 06/19/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 659 107 63.67 585233.21 CMI N N V N Q C1 N 0 8716965049 10 11 P 1 6.625 3 417000 415683.8 070830 Pool 1 06/01/2007 05/01/2037 2670.1 360 357 C 77.222 PA 08/01/2007 35 CMI 540000 0 1 1 XXXXXXXXX000 3097.1 1 0 0 # 0 0.000 0 0.0 0 0 DOYLESTOWN 18901 9 39.75 04/23/2007 540000.00 N 0 10 420 08/01/2007 08/20/2007 691 114 77.22 415683.8 CMI N N V Y C C4 N 0 8716995499 10 11 P 1 6.375 3 904000 904000 070830 Pool 1 09/01/2007 08/01/2037 5639.78 360 360 C 80.000 IL 08/01/2007 35 CMI 1150000 0 1 1 XXXXXXXXX000 5639.78 1 0 0 # 0 0.000 0 0.0 0 0 CHICAGO 60625 16 30.06999969 07/16/2007 1130000.00 N 0 10 0 08/01/2007 08/20/2007 771 111 80.00 904000 CMI N Y V N E C1 N 0 8716995679 10 11 P 1 6.5 3 570500 569984.26 070830 Pool 1 08/01/2007 07/01/2037 3605.95 360 359 C 70.000 IL 08/01/2007 35 CMI 850000 0 1 1 XXXXXXXXX000 4494.95 1 0 0 # 0 0.000 0 0.0 0 0 LAKE FOREST 60045 49 45.54999924 06/12/2007 815000.00 N 0 10 0 08/01/2007 08/20/2007 739 107 70.00 569984.26 CMI N Y V N Q C1 N 0 8719985219 50 11 P 1 6 3 774000 774000 070832 Pool 1 06/01/2007 05/01/2037 3870 360 357 C 75.956 CA 08/01/2007 567 CMI 1019000 0 1 1 XXXXX0000000 4720 1 0 0 # 6 0.000 3870 999.0 0 444 RANCHO SANTA MARGARIT 92688 30 38.70999908 04/02/2007 1019000.00 N 0 10 0 08/01/2007 08/20/2007 0 112 75.96 774000 CMI N Y Y Y M C1 N 0 8726905729 10 21 E 1 6.25 3 1300000 1295624.33 070815 Pool 2 08/01/2007 07/01/2022 11146.5 180 179 C 40.625 NY 08/01/2007 31 CMI 3200000 0 1 1 XXXXXXXXX000 11146.5 1 0 0 # 0 0.000 0 0.0 0 0 BROOKVILLE 11545 30 19.84000015 06/08/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 659 117 40.63 1295624.33 CMI N N Y N A C1 N 0 8727985989 10 11 P 1 6.125 3 468000 467545.13 070830 Pool 1 08/01/2007 07/01/2037 2843.62 360 359 C 80.000 PA 08/01/2007 35 CMI 585000 0 1 1 XXXXXXX00000 3795.62 1 0 0 # 0 0.000 0 0.0 0 0 WYNNEWOOD 19096 46 26.06999969 06/21/2007 585000.00 N 0 10 422 08/01/2007 08/20/2007 752 107 90.00 467545.13 CMI N Y V N Q C1 N 0 8728925139 21 11 P 1 6.125 3 1417500 1412677.55 070815 Pool 2 08/01/2007 07/01/2022 12057.61 180 179 C 75.000 NY 08/01/2007 31 CMI 1900000 0 1 1 XXXXXX000000 12106.61 1 0 0 # 0 0.000 0 0.0 0 0 NEW YORK 10014 31 27.02000046 06/15/2007 1890000.00 N 0 10 811 08/01/2007 08/20/2007 759 122 75.00 1412677.55 CMI N Y Y Y F C1 N 0 8735975339 10 21 E 1 7.5 3 108750 108750 070830 Pool 1 09/01/2007 08/01/2037 760.4 360 360 C 75.000 MI 08/01/2007 35 CMI 145000 0 1 1 XXXXXXXXXX00 760.4 1 0 0 # 0 0.000 0 0.0 0 0 ROMULUS 48174 82 29.59000015 07/06/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 630 123 75.00 108750 CMI N N Y N F C2 N 0 8736925399 10 11 P 1 6.125 3 435920 432141.88 070815 Pool 2 09/01/2007 08/01/2022 3708.04 180 180 C 80.000 MN 08/01/2007 31 CMI 560000 0 1 1 XXXXXXXX0000 4212.04 1 0 0 # 0 0.000 0 0.0 0 0 BURNSVILLE 55337 19 21.73999977 07/02/2007 544900.00 N 0 10 0 08/01/2007 08/20/2007 773 115 80.00 432141.88 CMI N Y V N X C1 N 0 8736935089 51 21 N 1 6.375 3 497000 497000 070830 Pool 1 09/01/2007 08/01/2037 3100.63 360 360 C 23.666 CA 08/01/2007 35 CMI 2100000 0 1 1 XXXXXXXXX000 3100.63 1 0 0 # 0 0.000 0 0.0 0 0 LONG BEACH 90803 19 39.52999878 06/26/2007 0.00 N 0 146 992 08/01/2007 08/20/2007 801 110 23.67 497000 CMI Y N V N L C1 N 0 8736975079 10 11 P 1 6.25 3 557500 556971.03 070830 Pool 1 08/01/2007 07/01/2037 3432.62 360 359 C 74.333 UT 08/01/2007 35 CMI 753000 0 1 1 XXXXXXXXX000 3774.62 1 0 0 # 0 0.000 0 0.0 0 0 SALT LAKE CITY 84108 18 32.75999832 06/20/2007 750000.00 N 0 10 0 08/01/2007 08/20/2007 774 107 74.33 556971.03 CMI N N V N Q C1 N 0 8736985999 10 21 N 1 6.5 3 485000 485000 070832 Pool 1 08/01/2007 07/01/2037 2627.08 360 359 C 59.146 IL 08/01/2007 567 CMI 820000 0 1 1 XXXXXXXX0000 2627.08 1 0 0 # 6.5 0.000 2627.08 999.0 0 444 NAPERVILLE 60540 22 11.93999958 06/08/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 761 107 59.15 485000 CMI N N V N Q C1 N 0 8746905899 10 11 P 1 6.125 3 600000 599416.83 070835 Pool 3 08/01/2007 07/01/2037 3645.67 360 359 C 53.571 TX 08/01/2007 35 CMI 1120000 0 1 1 XXXXXXXX0000 3645.67 1 0 0 # 0 0.000 0 0.0 0 0 AUSTIN 78703 227 48.25 06/05/2007 1120000.00 N 0 10 0 08/01/2007 08/20/2007 801 112 53.57 599416.83 CMI N N Y Y M C1 N 0 8746925719 10 21 E 1 6.25 3 485000 484539.82 070830 Pool 1 08/01/2007 07/01/2037 2986.22 360 359 C 68.309 FL 08/01/2007 35 CMI 710000 0 1 1 XXXXXXXX0000 2986.22 1 0 0 # 0 0.000 0 0.0 0 0 MIAMI 33156 13 31.31999969 06/08/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 693 107 68.31 484539.82 CMI N N V N Q C1 N 0 8746945509 10 21 N 1 6.375 3 750000 749293.38 070830 Pool 1 08/01/2007 07/01/2037 4679.02 360 359 C 55.555 MA 08/01/2007 35 CMI 1350000 0 1 1 XXXXXXXX0000 6488.02 1 0 0 # 0 0.000 0 0.0 0 0 SUDBURY 1776 9 34.36000061 06/14/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 711 110 55.56 749293.38 CMI N N V N L C1 N 0 MORTGAGE LOAN SCHEDULE CONTINUED Loan numbere Property Occupancy purp loan type Note rate status Orig Balance issue_bal commit . Loan Group Description first due mat date CUR P&I orig term Remain Term delq_cons origLTV state PTD PROD inv/serv APPR pledge cd lien pos pmt freq delqhis total pmt UNITS int method pmt type mod code orig rate margin ORIGINAL P&I neg am % limit neg am code ARM plan city zip County backratio pmi orig date sale pric buydown code mi cov % prog type sub prog type issue date file date Org FICO Documentation Comb LTV curr upb Primary Servicer High Net Worth FIRST_TIME_HOME_BUYER_FLAG S&P_Doc_Code Asset_Verification Fitch_Doc_Code Moodys_Doc_Code PPPFlag PPPTermYRS 8746995399 10 21 N 1 7.25 3 425000 425000 070830 Pool 1 09/01/2007 08/01/2037 2899.25 360 360 C 57.432 NJ 08/01/2007 35 CMI 740000 0 1 1 XXXXXXXX0000 4004.25 1 0 0 # 0 0.000 0 0.0 0 0 EDISON 8820 12 26.87000084 06/28/2007 0.00 N 0 10 422 08/01/2007 08/20/2007 726 107 60.28 425000 CMI N N V N Q C1 N 0 8755995929 10 12 P 1 6.25 3 550000 549478.14 070830 Pool 1 08/01/2007 07/01/2037 3386.44 360 359 C 57.894 CA 08/01/2007 35 CMI 950000 0 1 1 XXXXXXXXXX00 3386.44 1 0 0 # 0 0.000 0 0.0 0 0 NOVATO 94949 21 36.59999847 06/20/2007 950000.00 N 0 10 0 08/01/2007 08/20/2007 800 115 57.89 549478.14 CMI N N V N X C1 N 0 8757965869 10 11 P 1 6.375 3 944000 944000 070830 Pool 1 09/01/2007 08/01/2037 5889.33 360 360 C 80.000 CT 08/01/2007 35 CMI 1180000 0 1 1 XXXXXXX00000 6817.33 1 0 0 # 0 0.000 0 0.0 0 0 DARIEN 6820 1 32.59999847 07/17/2007 1180000.00 N 0 10 0 08/01/2007 08/20/2007 650 122 95.00 944000 CMI N Y Y Y F C1 N 0 8757975979 10 11 P 1 6.25 3 532000 532000 070830 Pool 1 09/01/2007 08/01/2037 3275.62 360 360 C 72.677 NY 08/01/2007 35 CMI 735000 0 1 1 XXXXXXX00000 4044.62 1 0 0 # 0 0.000 0 0.0 0 0 NEW HYDE PARK 11040 30 38.09999847 07/19/2007 732000.00 N 0 10 0 08/01/2007 08/20/2007 755 115 72.68 532000 CMI N Y V N X C1 N 0 8765905319 10 11 P 1 6.5 3 640000 639421.43 070830 Pool 1 08/01/2007 07/01/2037 4045.24 360 359 C 80.000 CA 08/01/2007 35 CMI 800000 0 1 1 XXXXXXXXXX00 4045.24 1 0 0 # 0 0.000 0 0.0 0 0 AGOURA HILLS 91301 19 34.29000092 06/14/2007 800000.00 N 0 10 0 08/01/2007 08/20/2007 765 115 95.00 639421.43 CMI N Y V N X C1 N 0 8765955699 50 11 P 1 6.375 3 600000 599444.28 070830 Pool 1 08/01/2007 07/01/2037 3743.22 360 359 C 78.431 CA 08/01/2007 35 CMI 784000 0 1 1 XXXXXXXXX000 3743.22 1 0 0 # 0 0.000 0 0.0 0 0 ROWLAND HEIGHTS AREA 91748 19 31.20000076 06/19/2007 765000.00 N 0 10 0 08/01/2007 08/20/2007 720 115 78.43 599444.28 CMI N Y V N X C1 N 0 8765975299 10 21 E 1 6.75 3 297500 297500 070830 Pool 1 09/01/2007 08/01/2037 1929.58 360 360 C 74.654 PA 08/01/2007 35 CMI 398500 0 1 1 XXXXXXXXXX00 2509.58 1 0 0 # 0 0.000 0 0.0 0 0 STROUDSBURG 18360 45 37.93000031 07/14/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 673 123 74.65 297500 CMI N N Y N F C2 N 0 8765975779 50 11 P 1 6.375 3 524000 523514.67 070835 Pool 3 08/01/2007 07/01/2037 3269.08 360 359 C 80.000 CA 08/01/2007 35 CMI 655000 0 1 1 XXXXXXXXX000 3269.08 1 4 0 # 6.375 0.000 3269.08 0.0 0 888 RANCHO SANTA MARGARIT 92688 30 36.38000107 06/21/2007 655000.00 Y 0 10 0 08/01/2007 08/20/2007 798 107 80.00 523514.67 CMI N Y V N Q C1 N 0 8767935699 36 11 P 1 5.875 3 117600 117175.75 070815 Pool 2 08/01/2007 07/01/2022 984.45 180 179 C 80.000 NY 08/01/2007 31 CMI 147000 0 1 1 XXXXXXX00000 984.45 1 0 0 # 0 0.000 0 0.0 0 0 LONG ISLAND CITY 11106 41 24.84000015 06/13/2007 147000.00 N 0 10 0 08/01/2007 08/20/2007 746 115 80.00 117175.75 CMI N Y V N X C1 N 0 8775925349 10 11 P 1 6.375 3 665000 664384.08 070830 Pool 1 08/01/2007 07/01/2037 4148.73 360 359 C 48.717 TX 08/01/2007 35 CMI 1415000 0 1 1 XXXXXXXXX000 4148.73 1 0 0 # 0 0.000 0 0.0 0 0 DALLAS 75225 57 28.88999939 06/22/2007 1365000.00 N 0 10 0 08/01/2007 08/20/2007 792 116 48.72 664384.08 CMI N Y Y Y A C1 N 0 8775935379 10 11 P 1 6.375 3 604000 603440.58 070830 Pool 1 08/01/2007 07/01/2037 3768.17 360 359 C 80.000 CA 08/01/2007 35 CMI 755000 0 1 1 XXXXXXXXX000 3768.17 1 0 0 # 0 0.000 0 0.0 0 0 SANTA CLARA 95050 43 30.18000031 06/21/2007 755000.00 N 0 10 0 08/01/2007 08/20/2007 787 115 89.99 603440.58 CMI N Y V N X C1 N 0 8775935969 10 21 E 1 6.625 3 550000 550000 070830 Pool 1 09/01/2007 08/01/2037 3521.71 360 360 C 67.526 NC 08/01/2007 35 CMI 814500 0 1 1 XXXXXXXXX000 3521.71 1 0 0 # 0 0.000 0 0.0 0 0 FLETCHER 28732 11 28.15999985 06/28/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 713 107 67.53 550000 CMI N N V N Q C1 N 0 8777905959 36 11 P 1 6.375 3 544000 543496.15 070830 Pool 1 08/01/2007 07/01/2037 3393.85 360 359 C 80.000 NY 08/01/2007 35 CMI 680000 0 1 1 XXXXXXX00000 3393.85 1 0 0 # 0 0.000 0 0.0 0 0 BROOKLYN 11215 24 14.52999973 06/26/2007 680000.00 N 0 10 0 08/01/2007 08/20/2007 781 115 80.00 543496.15 CMI N Y V N X C1 N 0 8778965189 11 11 P 1 6.125 3 520000 518986.62 070830 Pool 1 07/01/2007 06/01/2037 3159.57 360 358 C 80.000 NY 08/01/2007 35 CMI 665000 0 1 1 XXXXX0000000 3546.57 1 0 0 # 0 0.000 0 0.0 0 0 FOREST HILLS 11375 41 36.56000137 05/29/2007 650000.00 N 0 10 0 08/01/2007 08/20/2007 756 115 95.00 518986.62 CMI N Y V N X C1 N 0 8784905989 10 21 N 1 6.375 3 450000 449583.22 070830 Pool 1 08/01/2007 07/01/2037 2807.41 360 359 C 75.000 MI 09/01/2007 35 CMI 600000 0 1 1 XXXXXXXXXX00 3685.41 1 0 0 # 0 0.000 0 0.0 0 0 WEST BLOOMFIELD 48322 63 31.89999962 06/22/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 718 107 75.00 449164.22 CMI N N V N Q C1 N 0 8785905359 10 11 P 1 6.5 3 560000 558858.12 070830 Pool 1 08/01/2007 07/01/2027 4175.21 240 239 C 71.082 MA 08/01/2007 35 CMI 789000 0 1 1 XXXXXXXXX000 4175.21 1 0 0 # 0 0.000 0 0.0 0 0 HINGHAM 2043 12 44.24000168 06/21/2007 787819.00 N 0 10 0 08/01/2007 08/20/2007 741 107 71.08 558858.12 CMI N N V N Q C1 N 0 8785905949 10 12 P 1 6.875 3 828000 828000 070832 Pool 1 09/01/2007 08/01/2037 4743.75 360 360 C 80.000 CA 08/01/2007 567 CMI 1035000 0 1 1 XXXXXXXXX000 4743.75 1 0 0 # 6.875 0.000 4743.75 999.0 0 444 OAKLAND 94611 1 43.99000168 07/13/2007 1035000.00 N 0 146 992 08/01/2007 08/20/2007 688 122 80.00 828000 CMI Y N Y Y F C1 N 0 8785905959 50 11 P 1 6.75 3 500000 499136.6 070830 Pool 1 07/01/2007 06/01/2037 3242.99 360 358 C 73.637 CO 08/01/2007 35 CMI 685000 0 1 1 XXXXXXXXX000 3658.99 1 0 0 # 0 0.000 0 0.0 0 0 MONUMENT 80132 20 30.77000046 05/31/2007 679000.00 N 0 10 0 08/01/2007 08/20/2007 747 107 100.00 499136.6 CMI N Y V N Q C1 N 0 8785915389 10 11 P 1 5.375 3 540000 538042.24 070815 Pool 2 08/01/2007 07/01/2022 4376.51 180 179 C 40.754 NJ 08/01/2007 31 CMI 1325000 0 1 1 XXXXXXXXX000 4879.51 1 0 0 # 0 0.000 0 0.0 0 0 WESTFIELD 7090 20 22.18000031 06/22/2007 1325000.00 N 0 10 0 08/01/2007 08/20/2007 740 118 44.15 538042.24 CMI N Y V N O C1 N 0 8785915689 10 11 P 1 6.125 3 507960 507960 070835 Pool 3 09/01/2007 08/01/2037 3086.42 360 360 C 79.993 NJ 08/01/2007 35 CMI 638000 0 1 1 XXXXXXXXX000 4202.42 1 0 0 # 0 0.000 0 0.0 0 0 SOUTHAMPTON 8088 3 44.31000137 07/02/2007 635000.00 N 0 10 0 08/01/2007 08/20/2007 654 118 89.99 507960 CMI N Y V N O C1 N 0 8785965339 10 21 E 1 6.375 3 600000 599444.28 070830 Pool 1 08/01/2007 07/01/2037 3743.22 360 359 C 66.666 CA 08/01/2007 35 CMI 900000 0 1 1 XXXXXXXXX000 4313.22 1 0 0 # 0 0.000 0 0.0 0 0 OAKLAND 94611 1 42.33000183 06/05/2007 0.00 N 0 10 811 08/01/2007 08/20/2007 740 117 66.67 599444.28 CMI N N Y N A C1 N 0 8785995039 10 11 P 1 6.25 3 900000 899146.05 070830 Pool 1 08/01/2007 07/01/2037 5541.45 360 359 C 80.000 NH 08/01/2007 35 CMI 1150000 0 1 1 XXXXXXXXX000 6972.45 1 0 0 # 0 0.000 0 0.0 0 0 BEDFORD 3110 6 41.50999832 06/22/2007 1125000.00 N 0 10 0 08/01/2007 08/20/2007 688 122 80.00 899146.05 CMI N N Y Y F C1 N 0 8786905379 23 11 P 1 5.75 3 308000 307678.43 070835 Pool 3 08/01/2007 07/01/2037 1797.4 360 359 C 80.000 MA 08/01/2007 35 CMI 385000 0 1 1 XXXXXXXX0000 2096.4 1 0 0 # 0 0.000 0 0.0 0 0 JAMAICA PLAIN 2130 13 38.88999939 06/29/2007 385000.00 N 0 10 0 08/01/2007 08/20/2007 721 112 82.01 307678.43 CMI N Y Y Y M C1 N 0 8786965449 10 21 N 1 6.25 3 288000 286056.19 070815 Pool 2 07/01/2007 06/01/2022 2469.38 180 178 C 74.418 MA 08/01/2007 31 CMI 387000 0 1 1 XXXXXXXX0000 2737.38 1 0 0 # 0 0.000 0 0.0 0 0 TAUNTON 2780 3 37.00999832 05/25/2007 0.00 N 0 10 418 08/01/2007 08/20/2007 630 403 89.97 286056.19 CMI N N Y N F C1 N 0 8787985059 10 11 P 1 6.375 3 492000 491544.31 070832 Pool 1 08/01/2007 07/01/2037 2611.33 360 359 C 80.000 NY 08/01/2007 567 CMI 630000 0 1 1 XXXXXXX00000 2611.33 1 0 0 # 6.375 0.000 2613.75 999.0 0 444 CARMEL 10512 40 42.65999985 06/20/2007 615000.00 N 0 10 0 08/01/2007 08/20/2007 797 115 80.00 491544.31 CMI N Y V N X C1 N 0 8790986359 10 21 E 1 6.5 3 485000 484843.6 070832 Pool 1 12/01/2006 11/01/2036 2626.24 360 351 C 59.876 FL 08/01/2007 567 CMI 810000 0 1 1 XX0000000000 3177.18 1 0 0 # 6.5 0.000 2627.09 999.0 0 444 OXFORD 34484 60 60.40000153 10/11/2006 0.00 N 0 10 0 08/01/2007 08/20/2007 719 107 72.22 484843.6 CMI N N V N Q C1 N 0 8795935859 10 11 P 1 6.5 3 480000 479566.07 070830 Pool 1 08/01/2007 07/01/2037 3033.93 360 359 C 79.734 CA 08/01/2007 35 CMI 622000 0 1 1 XXXXXXXXX000 3033.93 1 0 0 # 0 0.000 0 0.0 0 0 ALHAMBRA 91803 19 34.31999969 06/27/2007 602000.00 N 0 10 0 08/01/2007 08/20/2007 792 116 79.73 479566.07 CMI N Y Y Y A C1 N 0 8795975289 14 21 N 1 6.25 3 577500 576952.04 070830 Pool 1 08/01/2007 07/01/2037 3555.77 360 359 C 72.187 IL 08/01/2007 35 CMI 800000 0 1 1 XXXXXXXXX000 4248.77 2 0 0 # 0 0.000 0 0.0 0 0 CHICAGO 60660 16 34.47000122 06/19/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 760 107 72.19 576952.04 CMI N N V N Q C1 N 0 8796935109 50 11 P 1 6.125 3 488000 488000 070835 Pool 3 09/01/2007 08/01/2037 2965.14 360 360 C 80.000 OH 08/01/2007 35 CMI 615000 0 1 1 XXXXXXXX0000 4098.14 1 0 0 # 0 0.000 0 0.0 0 0 HUDSON 44236 77 37.02000046 07/13/2007 610000.00 N 0 10 0 08/01/2007 08/20/2007 0 112 89.99 488000 CMI N Y Y Y M C1 N 0 8862860898 10 11 P 1 6.75 3 671650 671650 070832 Pool 1 09/01/2007 08/01/2037 3778.03 360 360 C 70.000 MA 08/01/2007 567 CMI 960000 0 1 1 XXXXXXXXXX00 4416.03 1 0 0 # 6.75 0.000 3778.03 999.0 0 444 SCITUATE 2066 12 24.55999947 07/20/2007 959500.00 N 0 10 0 08/01/2007 08/20/2007 777 107 70.00 671650 CMI N N V N Q C1 N 0 8931209912 10 21 N 1 6.25 0 690000 689345.3 070801 Pool 1 08/01/2007 07/01/2037 4248.45 360 359 79.800 CA 08/01/2007 35 ABN 865000 0 1 1 XXXXXXXXXXXX 4248.45 1 0 0 # 0 0.000 0 0.0 0 0 MOUNTAIN VIEW 94043 0 31 06/13/2007 0.00 N 0 10 0 08/01/2007 08/15/2007 797 123 79.80 689093.75 CMI N N Y N F C2 N 0 8931209932 50 21 N 1 6.375 0 562350 562350 070802 Pool 1 08/01/2007 07/01/2037 2987.48 360 359 79.100 TX 08/01/2007 567 ABN 711000 0 1 1 XXXXXXXXXXXX 2987.48 1 0 0 # 6.375 0.000 2987.48 0.0 0 0 ALLEN 75013 0 38 06/04/2007 0.00 N 0 10 0 08/01/2007 08/15/2007 767 123 79.10 562350 CMI N N Y N F C2 N 0 8931209962 10 21 E 1 6.75 0 520000 520000 070802 Pool 1 06/01/2007 05/01/2037 2925 360 357 69.400 CA 08/01/2007 567 ABN 750000 0 1 1 XXXXXXXXXXXX 2925 1 0 0 # 6.75 0.000 2925 0.0 0 0 POWAY 92064 0 34 04/25/2007 0.00 N 0 10 0 08/01/2007 08/15/2007 792 123 69.40 520000 CMI N N Y N F C2 N 0 8931219902 10 21 N 1 6.375 0 1110000 1105779.5 070801 Pool 1 08/01/2007 07/01/2037 6924.96 360 359 65.300 CA 08/01/2007 35 ABN 1700000 0 1 1 XXXXXXXXXXXX 6924.96 1 0 0 # 0 0.000 0 0.0 0 0 LIVERMORE 94550 0 23 06/28/2007 0.00 N 0 10 0 08/01/2007 08/15/2007 716 123 65.30 1105779.5 CMI N N Y N F C2 N 0 8931219972 10 21 E 1 6.25 0 531000 529480.6 070801 Pool 1 06/01/2007 05/01/2037 3269.46 360 357 60.000 WA 08/01/2007 35 ABN 885000 0 1 1 XXXXXXXXXXXX 3269.46 1 0 0 # 0 0.000 0 0.0 0 0 SEATTLE 98198 0 43 04/23/2007 0.00 N 0 10 0 08/01/2007 08/15/2007 694 123 60.00 529480.6 CMI N N Y N F C2 N 0 8931229912 50 21 E 1 6.375 0 486900 486449.04 070801 Pool 1 08/01/2007 07/01/2037 3037.62 360 359 79.200 CA 08/01/2007 35 ABN 615000 0 1 1 XXXXXXXXXXXX 3343.33 1 0 0 # 0 0.000 0 0.0 0 0 CAMARILLO 93012 0 36 06/25/2007 0.00 N 0 10 0 08/01/2007 08/15/2007 723 123 79.20 486449.04 CMI N N Y N F C2 N 0 8931229932 21 11 P 1 6.625 0 765600 765600 070802 Pool 1 08/01/2007 07/01/2037 4226.75 360 359 80.000 FL 08/01/2007 567 ABN 1600000 0 1 1 XXXXXXXXXXXX 5018.42 1 0 0 # 6.625 0.000 4226.75 0.0 0 0 DESTIN 32541 0 41 06/13/2007 957000.00 N 0 10 0 08/01/2007 08/15/2007 727 122 90.00 765600 CMI N N Y Y F C1 N 0 8931239912 10 21 E 1 6.125 0 550000 549465.43 070801 Pool 1 08/01/2007 07/01/2037 3341.86 360 359 59.200 CA 08/01/2007 35 ABN 930000 0 1 1 XXXXXXXXXXXX 3341.86 1 0 0 # 0 0.000 0 0.0 0 0 CORONADO 92118 0 37 06/05/2007 0.00 N 0 10 0 08/01/2007 08/15/2007 794 123 59.20 549465.43 CMI N N Y N F C2 N 0 8931239922 23 11 P 1 6.625 0 500000 499558.87 070801 Pool 1 08/01/2007 07/01/2037 3201.55 360 359 40.000 CA 08/01/2007 35 ABN 1250000 0 1 1 XXXXXXXXXXXX 3201.55 1 0 0 # 0 0.000 0 0.0 0 0 SAN FRANCISCO 94107 0 33 06/25/2007 1250000.00 N 0 10 0 08/01/2007 08/15/2007 771 122 40.00 499558.87 CMI N N Y Y F C1 N 0 8931249922 10 21 E 1 6.25 0 518150 518150 070802 Pool 1 08/01/2007 07/01/2037 2698.7 360 359 53.200 CA 08/01/2007 567 ABN 975000 0 1 1 XXXXXXXXXXXX 2698.7 1 0 0 # 6.25 0.000 2698.7 0.0 0 0 SANTA ANA 92705 0 36 06/26/2007 0.00 N 0 10 0 08/01/2007 08/15/2007 814 123 53.20 518150 CMI N N Y N F C2 N 0 8931249932 21 11 P 1 6.375 0 698400 697753.14 070801 Pool 1 08/01/2007 07/01/2037 4357.11 360 359 80.000 WA 08/01/2007 35 ABN 900000 0 1 1 XXXXXXXXXXXX 4357.11 1 0 0 # 0 0.000 0 0.0 0 0 SEATTLE 98121 0 14 06/19/2007 873000.00 N 0 10 0 08/01/2007 08/15/2007 697 122 80.00 697753.14 CMI N N Y Y F C1 N 0 8931249942 10 11 P 1 6.5 0 536000 534857.97 070801 Pool 1 07/01/2007 06/01/2037 3387.88 360 358 80.000 MI 08/01/2007 35 ABN 670000 0 1 1 XXXXXXXXXXXX 4151.13 1 0 0 # 0 0.000 0 0.0 0 0 COMMERCE TOWNSHIP 48382 0 36 05/25/2007 670000.00 N 0 10 0 08/01/2007 08/15/2007 782 122 80.00 534857.97 CMI N N Y Y F C1 N 0 8931259902 23 12 P 1 6.75 0 694800 694201.79 070801 Pool 1 08/01/2007 07/01/2037 4506.46 360 359 75.000 FL 08/01/2007 35 ABN 930000 0 1 1 XXXXXXXXXXXX 4506.46 1 0 0 # 0 0.000 0 0.0 0 0 COCOA BEACH 32931 0 12 06/27/2007 926400.00 N 0 10 0 08/01/2007 08/15/2007 751 122 75.00 694201.79 CMI N N Y Y F C1 N 0 8931259912 50 11 P 1 6.25 0 486700 485773.99 070801 Pool 1 07/01/2007 06/01/2037 2996.7 360 358 80.000 CO 08/01/2007 35 ABN 635000 0 1 1 XXXXXXXXXXXX 3493.96 1 0 0 # 0 0.000 0 0.0 0 0 DENVER 80238 0 40 05/25/2007 608388.00 N 0 10 0 08/01/2007 08/15/2007 788 122 80.00 485773.99 CMI N N Y Y F C1 N 0 8931259932 10 21 N 1 6.25 0 960000 960000 070802 Pool 1 07/01/2007 06/01/2037 5000 360 358 80.000 TX 08/01/2007 567 ABN 1200000 0 1 1 XXXXXXXXXXXX 5000 1 0 0 # 6.25 0.000 5000 0.0 0 0 FORT WORTH 76109 0 36 05/07/2007 0.00 N 0 10 0 08/01/2007 08/15/2007 774 123 83.00 960000 CMI N N Y N F C2 N 0 8931259962 10 11 P 1 6.125 0 628800 626957.15 070801 Pool 1 06/01/2007 05/01/2037 3820.66 360 357 80.000 CA 08/01/2007 35 ABN 786000 0 1 1 XXXXXXXXXXXX 3820.66 1 0 0 # 0 0.000 0 0.0 0 0 SAN DIEGO 92107 0 27 04/17/2007 786000.00 N 0 10 0 08/01/2007 08/15/2007 800 122 80.00 626957.15 CMI N N Y Y F C1 N 0 8931259972 50 11 P 1 6.25 0 620000 618225.94 070801 Pool 1 06/01/2007 05/01/2037 3817.45 360 357 56.400 FL 08/01/2007 35 ABN 1125000 0 1 1 XXXXXXXXXXXX 5017.56 1 0 0 # 0 0.000 0 0.0 0 0 JUPITER 33458 0 23 04/30/2007 1100000.00 N 0 10 0 08/01/2007 08/15/2007 807 122 56.40 618225.94 CMI N N Y Y F C1 N 0 8931269902 10 11 P 1 6.75 0 548000 548000 070802 Pool 1 09/01/2007 08/01/2037 3082.5 360 360 80.000 CA 08/01/2007 567 ABN 685000 0 1 1 XXXXXXXXXXXX 3082.5 1 0 0 # 6.75 0.000 3082.5 0.0 0 0 REDONDO BEACH 90278 0 41 06/29/2007 685000.00 N 0 10 0 08/01/2007 08/15/2007 783 122 95.00 548000 CMI N N Y Y F C1 N 0 8931269922 10 12 P 1 6.25 0 1000000 1000000 070802 Pool 1 07/01/2007 06/01/2037 5208.33 360 358 66.700 FL 08/01/2007 567 ABN 1800000 0 1 1 XXXXXXXXXXXX 5208.33 1 0 0 # 6.25 0.000 5208.33 0.0 0 0 KISSIMMEE 34747 0 38 05/25/2007 1500000.00 N 0 10 0 08/01/2007 08/15/2007 760 122 66.70 1000000 CMI N N Y Y F C1 N 0 8931269932 10 21 N 1 6.125 0 700000 700000 070802 Pool 1 07/01/2007 06/01/2037 3572.92 360 358 80.000 GA 08/01/2007 567 ABN 875000 0 1 1 XXXXXXXXXXXX 3572.92 1 0 0 # 6.125 0.000 3572.92 0.0 0 0 MIDWAY 31320 0 26 05/23/2007 0.00 N 0 10 0 08/01/2007 08/15/2007 716 123 80.00 700000 CMI N N Y N F C2 N 0 8931269962 10 11 P 1 6.25 0 1000000 997127.04 070801 Pool 1 06/01/2007 05/01/2037 6157.17 360 357 72.300 GA 07/01/2007 35 ABN 1390000 0 1 1 XXXXXXXXXXXX 7594.25 1 0 0 # 0 0.000 0 0.0 0 0 ATLANTA 30305 0 43 04/30/2007 1385000.00 N 0 10 0 08/01/2007 08/15/2007 717 122 90.00 998085.85 CMI N N Y Y F C1 N 0 8931279902 50 11 P 1 6.375 0 450000 449583.22 070801 Pool 1 08/01/2007 07/01/2037 2807.41 360 359 64.300 CO 08/01/2007 35 ABN 718000 0 1 1 XXXXXXXXXXXX 2811.41 1 0 0 # 0 0.000 0 0.0 0 0 ESTES PARK 80517 0 40 06/25/2007 700000.00 N 0 10 0 08/01/2007 08/15/2007 797 122 64.30 449583.22 CMI N N Y Y F C1 N 0 8931279932 51 11 P 1 6.375 0 428000 427205.07 070801 Pool 1 07/01/2007 06/01/2037 2670.16 360 358 80.000 IL 08/01/2007 35 ABN 535000 0 1 1 XXXXXXXXXXXX 3356.38 1 0 0 # 0 0.000 0 0.0 0 0 CHICAGO 60618 0 42 05/30/2007 535000.00 N 0 10 0 08/01/2007 08/15/2007 778 122 95.00 427205.07 CMI N N Y Y F C1 N 0 8931279952 10 21 E 1 6.25 0 600000 598283.18 070801 Pool 1 06/01/2007 05/01/2037 3694.3 360 357 43.500 CA 08/01/2007 35 ABN 1380000 0 1 1 XXXXXXXXXXXX 3694.3 1 0 0 # 0 0.000 0 0.0 0 0 SAN FRANCISCO 94114 0 20 03/27/2007 0.00 N 0 10 0 08/01/2007 08/15/2007 734 123 43.50 598283.18 CMI N N Y N F C2 N 0 8931279962 50 11 P 1 6.75 0 759900 757926.16 070801 Pool 1 06/01/2007 05/01/2037 4928.7 360 357 80.000 GA 08/01/2007 35 ABN 983000 0 1 1 XXXXXXXXXXXX 5916.87 1 0 0 # 0 0.000 0 0.0 0 0 CUMMING 30041 0 34 04/13/2007 949900.00 N 0 10 0 08/01/2007 08/15/2007 773 122 90.00 757926.16 CMI N N Y Y F C1 N 0 8931289902 10 11 P 1 6.25 0 948600 947699.94 070801 Pool 1 08/01/2007 07/01/2037 5840.69 360 359 53.800 GA 08/01/2007 35 ABN 1850000 0 1 1 XXXXXXXXXXXX 5840.69 1 0 0 # 0 0.000 0 0.0 0 0 ALPHARETTA 30004 0 31 06/29/2007 1763525.00 N 0 10 0 08/01/2007 08/15/2007 711 122 60.60 947699.93 CMI N N Y Y F C1 N 0 8931289952 10 21 E 1 6.5 0 575000 573432.12 070801 Pool 1 06/01/2007 05/01/2037 3634.39 360 357 57.500 CA 08/01/2007 35 ABN 1000000 0 1 1 XXXXXXXXXXXX 3634.39 1 0 0 # 0 0.000 0 0.0 0 0 ENCINITAS 92024 0 26 04/19/2007 0.00 N 0 10 0 08/01/2007 08/15/2007 764 123 57.50 573432.12 CMI N N Y N F C2 N 0 8931289962 10 11 P 1 6.125 0 607200 605420.47 070801 Pool 1 06/01/2007 05/01/2037 3689.41 360 357 80.000 LA 08/01/2007 35 ABN 760000 0 1 1 XXXXXXXXXXXX 4455.43 1 0 0 # 0 0.000 0 0.0 0 0 LAFAYETTE 70503 0 35 04/16/2007 759000.00 N 0 10 0 08/01/2007 08/15/2007 720 122 90.00 605420.47 CMI N N Y Y F C1 N 0 8931299902 10 11 P 1 6.375 0 475000 474560.06 070801 Pool 1 08/01/2007 07/01/2037 2963.38 360 359 46.600 CA 08/01/2007 35 ABN 1045000 0 1 1 XXXXXXXXXXXX 2963.38 1 0 0 # 0 0.000 0 0.0 0 0 SAN MATEO 94403 0 40 06/27/2007 1020000.00 N 0 10 0 08/01/2007 08/15/2007 774 122 46.60 474560.06 CMI N N Y Y F C1 N 0 8931299932 10 21 N 1 6.25 0 472000 471101.95 070801 Pool 1 07/01/2007 06/01/2037 2906.19 360 358 80.000 AL 08/01/2007 35 ABN 590000 0 1 1 XXXXXXXXXXXX 3128.61 1 0 0 # 0 0.000 0 0.0 0 0 WETUMPKA 36092 0 25 05/15/2007 0.00 N 0 10 0 08/01/2007 08/15/2007 797 123 86.80 471001.95 CMI N N Y N F C2 N 0 8931299952 10 21 E 1 6.5 0 550000 548500.3 070801 Pool 1 06/01/2007 05/01/2037 3476.37 360 357 62.900 CA 08/01/2007 35 ABN 875000 0 1 1 XXXXXXXXXXXX 3476.37 1 0 0 # 0 0.000 0 0.0 0 0 REDONDO BEACH 90277 0 32 04/20/2007 0.00 N 0 10 0 08/01/2007 08/15/2007 768 123 62.90 548500.3 CMI N N Y N F C2 N 0 8941229352 23 11 P 1 6.125 3 512000 509994.15 070830 Pool 1 05/01/2007 04/01/2037 3110.97 360 356 C 80.000 IL 08/01/2007 35 CMI 640000 0 1 1 XXXXXXXXXX00 3646.87 1 0 0 # 0 0.000 0 0.0 0 0 CHICAGO 60622 16 8.979999542 03/16/2007 640000.00 N 0 10 0 08/01/2007 08/20/2007 788 122 80.00 509994.15 CMI N Y Y Y F C1 N 0 8941229372 10 11 P 1 6.25 3 440800 427198.51 070815 Pool 2 04/01/2007 03/01/2017 4949.31 120 115 C01 80.000 AL 07/01/2007 31 CMI 650000 0 1 1 XXXXXXXXXXX0 5232 1 0 0 # 0 0.000 0 0.0 0 0 SALEM 36874 41 29.98999977 02/27/2007 551000.00 N 0 10 0 08/01/2007 08/20/2007 800 122 80.00 429908.71 CMI N N Y Y F C1 N 0 8941289362 10 11 P 1 6.125 3 520000 517447.06 070830 Pool 1 04/01/2007 03/01/2037 3159.57 360 355 C 80.000 WA 08/01/2007 35 CMI 678000 0 1 1 XXXXXXXXXXX0 3648.04 1 0 0 # 0 0.000 0 0.0 0 0 KIRKLAND 98033 17 44.81999969 02/02/2007 650000.00 N 0 10 0 08/01/2007 08/20/2007 777 122 80.00 517447.06 CMI N N Y Y F C1 N 0 8951239012 10 21 E 1 7.375 3 220000 218455.76 070830 Pool 1 12/01/2006 11/01/2036 1519.49 360 351 C01 80.000 MI 07/01/2007 35 CMI 275000 0 1 1 XXXXXXXXXXX0 1770.42 1 0 0 # 0 0.000 0 0.0 0 0 COOPERSVILLE 49404 70 32.61999893 10/04/2006 0.00 N 0 10 0 08/01/2007 08/20/2007 687 123 80.00 218631.58 CMI N N Y N F C2 N 0 8951249022 10 21 E 1 7.25 3 235000 232921.47 070830 Pool 1 10/01/2006 09/01/2036 1603.11 360 349 C 69.732 MD 08/01/2007 35 CMI 337000 0 1 1 XXXXXXXXXXX0 1904.03 1 0 0 # 0 0.000 0 0.0 0 0 UPPER MARLBORO 20772 17 38.68999863 08/09/2006 0.00 N 0 10 0 08/01/2007 08/20/2007 706 123 69.73 232921.47 CMI N N Y N F C2 N 0 8986937418 10 11 P 1 6.375 0 466400 459884.92 070830 Pool 1 08/01/2006 07/01/2036 2909.73 360 347 C 79.319 WA 08/01/2007 35 CMI 588000 0 1 1 000000000000 3390.83 1 0 0 # 0 0.000 0 0.0 0 0 EVERETT 98203 31 44.74000168 06/14/2006 588000.00 N 0 10 0 08/01/2007 08/20/2007 804 122 79.32 459884.92 CMI N N Y Y F C1 N 0 8986987418 50 11 P 1 6.375 3 875000 864122.07 070830 Pool 1 08/01/2006 07/01/2036 5458.86 360 347 C 76.086 CA 08/01/2007 35 CMI 1150000 0 1 1 000000000000 5458.86 1 0 0 # 0 0.000 0 0.0 0 0 IRVINE 92603 30 43.86999893 06/01/2006 1150000.00 N 0 10 0 08/01/2007 08/20/2007 781 122 76.09 864122.07 CMI N N Y Y F C1 N 0 8986987538 50 21 E 1 6.625 3 213000 207779.1 070830 Pool 1 08/01/2006 07/01/2036 1363.86 360 347 C 71.000 FL 08/01/2007 35 CMI 300000 0 1 1 000000000000 2182.06 1 0 0 # 0 0.000 0 0.0 0 0 TAMARAC 33321 6 35.52999878 06/05/2006 0.00 N 0 10 0 08/01/2007 08/20/2007 791 123 71.00 207779.1 CMI N N Y N F C2 N 0 8986997548 50 11 P 1 6.75 0 590000 583168.72 070830 Pool 1 08/01/2006 07/01/2036 3826.73 360 347 C 80.000 FL 08/01/2007 35 CMI 760000 0 1 1 000000000000 4283.67 1 0 0 # 0 0.000 0 0.0 0 0 BRADENTON 34212 41 21.30999947 06/09/2006 737500.00 N 0 10 0 08/01/2007 08/20/2007 772 122 80.00 583168.72 CMI N N Y Y F C1 N 0 9705905499 10 11 P 1 6.75 3 688000 688000 070830 Pool 1 09/01/2007 08/01/2037 4462.35 360 360 C 80.000 CA 08/01/2007 35 CMI 860000 0 1 1 XXXXXXXXXX00 4462.35 1 0 0 # 0 0.000 0 0.0 0 0 ORINDA 94563 7 37.70000076 07/17/2007 860000.00 N 0 10 0 08/01/2007 08/20/2007 724 115 80.00 688000 CMI N Y V N X C1 N 0 9705965609 10 21 E 1 6.5 3 199700 198513.35 070815 Pool 2 08/01/2007 07/01/2017 2267.55 120 119 C 62.406 CA 08/01/2007 31 CMI 320000 0 1 1 XXXXXXXXXX00 2473.55 1 0 0 # 0 0.000 0 0.0 0 0 ANTELOPE 95843 34 37.31999969 06/22/2007 0.00 N 0 10 418 08/01/2007 08/20/2007 686 403 62.41 198513.35 CMI N N Y N F C1 N 0 9705995049 10 11 P 1 6.875 3 607200 607200 070832 Pool 1 09/01/2007 08/01/2037 3478.75 360 360 C 80.000 CA 08/01/2007 567 CMI 759000 0 1 1 XXXXXXXXXX00 3478.75 1 0 0 # 6.875 0.000 3478.75 999.0 0 444 SAN FRANCISCO 94116 38 31.11000061 07/13/2007 759000.00 N 0 10 0 08/01/2007 08/20/2007 675 122 89.99 607200 CMI N Y Y Y F C1 N 0 9706946959 10 21 N 1 6.25 3 849000 831442.65 070830 Pool 1 04/01/2006 03/01/2036 5227.44 360 343 C 21.225 NY 08/01/2007 35 CMI 4000000 0 1 1 000000000000 5227.44 1 0 0 # 0 0.000 0 0.0 0 0 NEW ROCHELLE 10805 60 23.31999969 02/09/2006 0.00 N 0 10 0 08/01/2007 08/20/2007 762 108 21.23 831442.65 CMI N N S N S C1 N 0 9706975719 10 11 P 1 6.375 3 479000 478556.35 070830 Pool 1 08/01/2007 07/01/2037 2988.34 360 359 C 79.966 CA 08/01/2007 35 CMI 599000 0 1 1 XXXXXXXXX000 2988.34 1 0 0 # 0 0.000 0 0.0 0 0 TORRANCE 90504 19 42.54000092 06/07/2007 599000.00 N 0 10 0 08/01/2007 08/20/2007 751 115 94.99 478556.35 CMI N Y V N X C1 N 0 9706985729 10 21 E 1 6.625 3 304000 303462.08 070830 Pool 1 07/01/2007 06/01/2037 1946.55 360 358 C 76.962 CA 08/01/2007 35 CMI 395000 0 1 1 XXXXXXXXX000 2228.55 1 0 0 # 0 0.000 0 0.0 0 0 BRENTWOOD 94513 7 28.70999908 05/23/2007 0.00 N 0 10 420 08/01/2007 08/20/2007 728 114 76.96 303462.08 CMI N N V Y C C4 N 0 9715985519 10 11 P 1 6.5 3 1156000 1156000 070832 Pool 1 07/01/2007 06/01/2037 6261.67 360 358 C 80.000 NY 08/01/2007 567 CMI 1750000 0 1 1 XXXXXXXXXX00 8669.09 1 0 0 # 6.5 0.000 6261.67 999.0 0 444 GARDEN CITY 11530 30 53.84000015 05/21/2007 1445000.00 N 0 10 418 08/01/2007 08/20/2007 705 401 80.00 1156000 CMI N N Y Y F C1 N 0 9716935939 10 11 P 1 6.25 3 565600 565063.33 070830 Pool 1 08/01/2007 07/01/2037 3482.5 360 359 C 80.000 NY 08/01/2007 35 CMI 710000 0 1 1 XXXXXXXXX000 3482.5 1 0 0 # 0 0.000 0 0.0 0 0 FLUSHING 11358 41 31.47999954 06/21/2007 707000.00 N 0 10 0 08/01/2007 08/20/2007 775 115 80.00 565063.33 CMI N Y V N X C1 N 0 9716955929 36 21 N 1 5.875 3 77000 76732.4 070815 Pool 2 08/01/2007 07/01/2022 644.58 180 179 C01 42.777 NY 07/01/2007 31 CMI 180000 0 1 1 XXXXXXXXX000 644.58 1 0 0 # 0 0.000 0 0.0 0 0 JACKSON HEIGHTS 11372 41 29.38999939 06/25/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 770 115 42.78 77000 CMI N N V N X C1 N 0 9716995579 50 11 P 1 6.25 3 604000 604000 070835 Pool 3 09/01/2007 08/01/2037 3718.94 360 360 C 80.000 FL 08/01/2007 35 CMI 755000 0 1 1 XXXXXXXXX000 4737.94 1 4 0 # 6.25 0.000 3718.94 0.0 0 888 BOCA RATON 33428 50 46.45999908 07/13/2007 765000.00 Y 0 10 0 08/01/2007 08/20/2007 684 107 80.00 604000 CMI N N V N Q C1 N 0 9717935019 10 11 P 1 6.375 3 489280 488371.25 070830 Pool 1 07/01/2007 06/01/2037 3052.47 360 358 C 80.000 CT 08/01/2007 35 CMI 612000 0 1 1 XXXXXXX00000 3587.31 1 0 0 # 0 0.000 0 0.0 0 0 NORWALK 6854 1 38.31000137 05/18/2007 611600.00 N 0 10 0 08/01/2007 08/20/2007 703 115 89.89 488371.25 CMI N Y V N X C1 N 0 9725915389 10 11 P 1 6.75 3 516000 516000 070832 Pool 1 09/01/2007 08/01/2037 2902.5 360 360 C 80.000 CA 08/01/2007 567 CMI 645000 0 1 1 XXXXXXXXXX00 2902.5 1 0 0 # 6.75 0.000 2902.5 999.0 0 444 GLENDALE 91214 19 34.52999878 07/13/2007 645000.00 N 0 10 0 08/01/2007 08/20/2007 794 115 89.98 516000 CMI N Y V N X C1 N 0 9725995879 10 11 P 1 6.25 3 529900 529397.21 070830 Pool 1 08/01/2007 07/01/2037 3262.69 360 359 C 56.984 MA 08/01/2007 35 CMI 930000 0 1 1 XXXXXXXXXX00 3671.69 1 0 0 # 0 0.000 0 0.0 0 0 ESSEX 1929 5 31.36000061 06/13/2007 929900.00 N 0 10 0 08/01/2007 08/20/2007 800 107 56.98 529397.21 CMI N N V N Q C1 N 0 9726905539 10 11 P 1 6.25 3 800000 799240.93 070830 Pool 1 08/01/2007 07/01/2037 4925.74 360 359 C 80.000 CO 08/01/2007 35 CMI 1000000 0 1 1 XXXXXXXXX000 5359.74 1 0 0 # 0 0.000 0 0.0 0 0 COLORADO SPRINGS 80907 20 34.31000137 06/27/2007 1020000.00 N 0 10 0 08/01/2007 08/20/2007 710 107 80.00 799240.93 CMI N Y V N Q C1 N 0 9727965129 10 21 E 1 6.375 3 658000 658000 070832 Pool 1 07/01/2007 06/01/2037 3495.63 360 358 C 47.000 VA 08/01/2007 567 CMI 1400000 0 1 1 XXXXXXX00000 3495.63 1 0 0 # 6.375 0.000 3495.63 999.0 0 444 LEESBURG 20175 53 21.13999939 05/14/2007 0.00 N 0 146 992 08/01/2007 08/20/2007 695 123 47.00 658000 CMI Y N Y N F C2 N 0 9728905949 10 11 P 1 6.375 3 1000000 1000000 070830 Pool 1 09/01/2007 08/01/2037 6238.7 360 360 C 71.428 NY 08/01/2007 35 CMI 1400000 0 1 1 XXXXXX000000 7157.7 1 0 0 # 0 0.000 0 0.0 0 0 STATEN ISLAND 10309 43 39.25 07/19/2007 1400000.00 N 0 10 0 08/01/2007 08/20/2007 711 115 71.43 1000000 CMI N Y V N X C1 N 0 9728915879 10 11 P 1 5.75 3 1000000 997906.87 070835 Pool 3 07/01/2007 06/01/2037 5835.73 360 358 C 67.114 NJ 08/01/2007 35 CMI 1500000 0 1 1 XXXXXX000000 5835.73 1 0 0 # 0 0.000 0 0.0 0 0 WARREN 7059 18 28.60000038 05/24/2007 1490000.00 N 0 10 0 08/01/2007 08/20/2007 798 118 90.00 997906.87 CMI N Y V N O C1 N 0 9735945309 10 21 E 1 6.625 3 500000 500000 070830 Pool 1 09/01/2007 08/01/2037 3201.55 360 360 C 58.823 ME 08/01/2007 35 CMI 850000 0 1 1 XXXXXXXXXX00 3913.55 1 0 0 # 0 0.000 0 0.0 0 0 SCARBOROUGH 4074 3 47.47000122 07/13/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 650 123 61.76 500000 CMI N N Y N F C2 N 0 9735975989 50 11 P 1 6.75 3 845600 844871.95 070830 Pool 1 08/01/2007 07/01/2037 5484.55 360 359 C 80.000 MN 08/01/2007 35 CMI 1070000 0 1 1 XXXXXXXXXX00 5672.55 1 0 0 # 0 0.000 0 0.0 0 0 EDEN PRAIRIE 55347 27 31.15999985 06/14/2007 1057000.00 N 0 10 0 08/01/2007 08/20/2007 677 122 95.00 844871.95 CMI N N Y Y F C1 N 0 9736965889 36 21 E 1 6.125 3 161000 160821.77 070830 Pool 1 08/01/2007 07/01/2037 978.25 360 359 C 73.181 NY 08/01/2007 35 CMI 220000 0 1 1 XXXXXXXX0000 978.25 1 0 0 # 0 0.000 0 0.0 0 0 BROOKLYN 11201 24 34.74000168 06/22/2007 0.00 N 0 150 0 08/01/2007 08/20/2007 792 108 73.18 160821.77 CMI N N S N S C1 N 0 9737935089 10 21 E 1 6.25 3 480000 479544.56 070830 Pool 1 08/01/2007 07/01/2037 2955.44 360 359 C 80.000 NY 08/01/2007 35 CMI 600000 0 1 1 XXXXXXX00000 3313.44 1 0 0 # 0 0.000 0 0.0 0 0 FAR ROCKAWAY 11691 41 37.09999847 06/11/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 688 117 80.00 479544.56 CMI N N Y N A C1 N 0 9737935839 36 11 P 1 6 3 208800 208592.14 070830 Pool 1 08/01/2007 07/01/2037 1251.86 360 359 C 80.000 NY 08/01/2007 35 CMI 265000 0 1 1 XXXXXXX00000 1251.86 1 0 0 # 0 0.000 0 0.0 0 0 NY 10017 31 29.47999954 06/13/2007 261000.00 N 0 10 0 08/01/2007 08/20/2007 786 122 80.00 208592.14 CMI N Y Y Y F C1 N 0 9737965799 10 11 P 1 6.625 3 549000 546000 070832 Pool 1 08/01/2007 07/01/2037 3014.38 360 359 C 71.391 CT 08/01/2007 567 CMI 770000 0 1 1 XXXXXXX00000 3776.38 1 0 0 # 6.625 0.000 3030.94 999.0 0 444 STAMFORD 6903 1 35.02999878 06/28/2007 769000.00 N 0 10 0 08/01/2007 08/20/2007 781 116 71.39 546000 CMI N Y Y Y A C1 N 0 9738985219 10 11 P 1 6.625 3 1400000 1398151.21 070830 Pool 1 07/01/2007 06/01/2037 8964.35 360 358 C 65.116 MD 09/01/2007 35 CMI 2150000 0 1 1 XXXXXX000000 9692.35 1 0 0 # 0 0.000 0 0.0 0 0 BETHESDA 20817 16 27.29000092 05/25/2007 2150000.00 N 0 10 0 08/01/2007 08/20/2007 779 122 65.12 1396905.82 CMI N Y Y Y F C1 N 0 9745925049 10 21 E 1 7 3 500000 500000 070830 Pool 1 09/01/2007 08/01/2037 3326.51 360 360 C 78.740 VA 08/01/2007 35 CMI 635000 0 1 1 XXXXXXXXXX00 3880.51 1 0 0 # 0 0.000 0 0.0 0 0 ANNANDALE 22003 29 21.05999947 06/26/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 676 107 78.74 500000 CMI N N V N Q C1 N 0 9745975189 10 11 P 1 6.25 3 530000 530000 070835 Pool 3 09/01/2007 08/01/2037 3263.3 360 360 C 79.104 MN 08/01/2007 35 CMI 690000 0 1 1 XXXXXXXXXX00 3814.3 1 0 0 # 0 0.000 0 0.0 0 0 EAGAN 55122 19 16.80999947 07/12/2007 670000.00 N 0 10 0 08/01/2007 08/20/2007 719 118 79.10 530000 CMI N Y V N O C1 N 0 9746915599 51 21 E 1 6.5 3 548000 548000 070832 Pool 1 08/01/2007 07/01/2037 2968.33 360 359 C 80.000 CA 08/01/2007 567 CMI 685000 0 1 1 XXXXXXXX0000 2968.33 1 0 0 # 6.5 0.000 2968.33 999.0 0 444 LA JOLLA 92037 37 39.77999878 06/19/2007 0.00 N 0 146 992 08/01/2007 08/20/2007 761 123 80.00 548000 CMI Y N Y N F C2 N 0 9746945649 14 11 P 1 6.5 3 620000 619439.51 070830 Pool 1 08/01/2007 07/01/2037 3918.82 360 359 C 80.000 NY 08/01/2007 35 CMI 805000 0 1 1 XXXXXXXX0000 5398.82 2 0 0 # 0 0.000 0 0.0 0 0 W HARRISON 10604 60 35.04000092 06/27/2007 775000.00 N 0 10 0 08/01/2007 08/20/2007 734 116 80.00 619439.51 CMI N Y Y Y A C1 N 0 9747925039 14 11 P 1 6.25 3 582400 581291.91 070830 Pool 1 07/01/2007 06/01/2037 3585.94 360 358 C 80.000 NY 08/01/2007 35 CMI 728000 0 1 1 XXXXXXX00000 3789.66 2 0 0 # 0 0.000 0 0.0 0 0 JAMAICA 11435 41 40.43999863 05/25/2007 728000.00 N 0 10 0 08/01/2007 08/20/2007 737 115 94.56 581291.91 CMI N Y V N X C1 N 0 9747955849 50 11 P 1 5.875 3 1000000 1000000 070835 Pool 3 09/01/2007 08/01/2037 5915.38 360 360 C 75.815 MA 08/01/2007 35 CMI 1320000 0 1 1 XXXXXXX00000 5915.38 1 4 0 # 5.875 0.000 5915.38 0.0 0 888 HANOVER 2339 12 47.11999893 07/09/2007 1319000.00 Y 0 10 0 08/01/2007 08/20/2007 711 112 88.70 1000000 CMI N Y Y Y M C1 N 0 9755915769 50 11 P 1 6.875 3 580000 579512.73 070830 Pool 1 08/01/2007 07/01/2037 3810.19 360 359 C 73.885 IL 08/01/2007 35 CMI 785000 0 1 1 XXXXXXXXXX00 3810.19 1 0 0 # 0 0.000 0 0.0 0 0 LONG GROVE 60047 49 38.81999969 06/28/2007 785000.00 N 0 10 0 08/01/2007 08/20/2007 789 107 73.89 579512.73 CMI N Y V N Q C1 N 0 9755955899 10 11 P 1 6.5 3 700000 700000 070835 Pool 3 09/01/2007 08/01/2037 4424.48 360 360 C 32.941 CA 08/01/2007 35 CMI 2125000 0 1 1 XXXXXXXXXX00 4424.48 1 0 0 # 0 0.000 0 0.0 0 0 SHERMAN OAKS 91423 19 30.13999939 07/09/2007 2125000.00 N 0 10 0 08/01/2007 08/20/2007 763 112 52.94 700000 CMI N Y Y Y M C1 N 0 9756985469 50 21 E 1 6.25 3 500000 500000 070832 Pool 1 08/01/2007 07/01/2037 2604.17 360 359 C 57.405 GA 08/01/2007 567 CMI 871000 0 1 1 XXXXXXXX0000 2604.17 1 0 0 # 6.25 0.000 2604.17 999.0 0 444 SAVANNAH 31411 25 29.63999939 06/08/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 701 123 65.56 500000 CMI N N Y N F C2 N 0 9757915609 14 11 P 1 6.25 3 640000 640000 070830 Pool 1 09/01/2007 08/01/2037 3940.59 360 360 C 80.000 MA 08/01/2007 35 CMI 805000 0 1 1 XXXXXXX00000 4715.59 2 0 0 # 0 0.000 0 0.0 0 0 NEWTON 2458 9 35.97999954 07/02/2007 800000.00 N 0 10 0 08/01/2007 08/20/2007 766 110 95.00 640000 CMI N Y V N L C1 N 0 9758935149 10 11 P 1 6.25 3 450000 448712.38 070830 Pool 1 06/01/2007 05/01/2037 2770.73 360 357 C 57.799 CA 08/01/2007 35 CMI 788000 0 1 1 XXXXXX000000 2770.73 1 0 0 # 0 0.000 0 0.0 0 0 CANOGA PK 91304 19 39.29000092 04/04/2007 778550.00 N 0 146 992 08/01/2007 08/20/2007 803 110 57.80 448712.38 CMI Y Y V N L C1 N 0 9765905699 10 21 E 1 6.625 3 600000 600000 070832 Pool 1 08/01/2007 07/01/2037 3312.5 360 359 C 63.157 CA 08/01/2007 567 CMI 950000 0 1 1 XXXXXXXXX000 3942.5 1 0 0 # 6.625 0.000 3312.5 999.0 0 444 WOODLAND HILLS 91364 19 25.29000092 06/23/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 797 123 63.16 600000 CMI N N Y N F C2 N 0 9765945299 10 11 P 1 6.125 3 448500 448064.09 070830 Pool 1 08/01/2007 07/01/2037 2725.13 360 359 C 79.380 CA 08/01/2007 35 CMI 565000 0 1 1 XXXXXXXXXX00 2725.13 1 0 0 # 0 0.000 0 0.0 0 0 OAKLAND 94602 1 45.18000031 06/18/2007 565000.00 N 0 10 422 08/01/2007 08/20/2007 736 107 90.00 448064.09 CMI N Y V N Q C1 N 0 9765945349 10 11 P 1 6.625 3 626400 626400 070832 Pool 1 09/01/2007 08/01/2037 3458.25 360 360 C 80.000 CA 08/01/2007 567 CMI 790000 0 1 1 XXXXXXXXX000 3458.25 1 0 0 # 6.625 0.000 3458.25 999.0 0 444 SANTA CRUZ 95060 44 39.5 07/03/2007 783000.00 N 0 10 0 08/01/2007 08/20/2007 705 114 89.96 626400 CMI N Y V Y C C4 N 0 9765955949 21 11 P 1 6.875 3 596000 596000 070832 Pool 1 08/01/2007 07/01/2037 3414.58 360 359 C 80.000 NY 08/01/2007 567 CMI 745000 0 1 1 XXXXXXXXX000 3489.58 1 0 0 # 6.875 0.000 3414.58 999.0 0 444 NEW YORK 10025 31 42.34999847 06/18/2007 745000.00 N 0 10 0 08/01/2007 08/20/2007 758 115 90.00 596000 CMI N Y V N X C1 N 0 9765965789 10 11 P 1 6.375 3 799200 798945.75 070832 Pool 1 08/01/2007 07/01/2037 4244.4 360 359 C 80.000 NY 08/01/2007 567 CMI 999000 0 1 1 XXXXXXXXX000 4244.4 1 0 0 # 6.375 0.000 4245.75 999.0 0 444 HUNTINGTON 11743 52 20.04999924 06/18/2007 999000.00 N 0 10 0 08/01/2007 08/20/2007 742 115 80.00 798945.75 CMI N Y V N X C1 N 0 9766935179 10 21 N 1 6.375 3 289000 288610.41 070832 Pool 1 07/01/2007 06/01/2037 1533.24 360 358 C 62.826 IL 08/01/2007 567 CMI 460000 0 1 1 XXXXXXXX0000 1533.24 1 0 0 # 6.375 0.000 1535.31 999.0 0 444 MOKENA 60448 99 26.60000038 05/24/2007 0.00 N 0 10 421 08/01/2007 08/20/2007 741 113 91.23 288610.41 CMI N N V N C C6 N 0 9775915469 10 21 N 1 6.25 3 470000 469219.92 070830 Pool 1 08/01/2007 07/01/2037 2893.87 360 359 C 50.810 VA 08/01/2007 35 CMI 925000 0 1 1 XXXXXXXXX000 3665.87 1 0 0 # 0 0.000 0 0.0 0 0 LEESBURG 20176 53 18.54999924 06/05/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 694 123 50.81 469219.92 CMI N N Y N F C2 N 0 9775985529 10 11 P 1 6.25 3 701250 700584.62 070830 Pool 1 08/01/2007 07/01/2037 4317.72 360 359 C 75.810 CA 08/01/2007 35 CMI 925000 0 1 1 XXXXXXXXX000 4317.72 1 0 0 # 0 0.000 0 0.0 0 0 LOS ANGELES 90064 19 21.22999954 06/08/2007 935000.00 N 0 10 0 08/01/2007 08/20/2007 806 115 75.81 700584.62 CMI N Y V N X C1 N 0 9775995189 50 21 E 1 6.25 3 460000 459563.53 070830 Pool 1 08/01/2007 07/01/2037 2832.3 360 359 C 80.000 CA 08/01/2007 35 CMI 575000 0 1 1 XXXXXXXXX000 3239.3 1 0 0 # 0 0.000 0 0.0 0 0 CHULA VISTA 91915 37 44.72999954 06/22/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 645 123 80.00 459563.53 CMI N N Y N F C2 N 0 9775996109 10 21 N 1 6.5 3 471201 470333.31 070830 Pool 1 07/01/2007 06/01/2037 2978.31 360 358 C 56.771 CA 08/01/2007 35 CMI 830000 0 1 1 000000000000 3722.34 1 0 0 # 0 0.000 0 0.0 0 0 SONOMA 95476 49 33.38000107 07/17/2006 0.00 N 0 10 0 08/01/2007 08/20/2007 705 123 56.77 470333.31 CMI N N Y N F C2 N 0 9776905129 10 11 P 1 6.375 3 788000 787319.25 070832 Pool 1 08/01/2007 07/01/2037 4182.63 360 359 C 79.266 IL 08/01/2007 567 CMI 1000000 0 1 1 XXXXXXXX0000 4315.63 1 0 0 # 6.375 0.000 4186.25 999.0 0 444 ORLAND PK 60467 16 31.31999969 06/29/2007 994113.00 N 0 10 0 08/01/2007 08/20/2007 783 115 79.27 787319.25 CMI N Y V N X C1 N 0 9776915019 10 11 P 1 6.25 3 450000 449573.02 070830 Pool 1 08/01/2007 07/01/2037 2770.73 360 359 C 69.230 NY 08/01/2007 35 CMI 650000 0 1 1 XXXXXXXX0000 2770.73 1 0 0 # 0 0.000 0 0.0 0 0 HARRISON 10528 60 28.47999954 06/29/2007 650000.00 N 0 10 0 08/01/2007 08/20/2007 757 111 69.23 449573.02 CMI N Y V N E C1 N 0 9776975679 50 11 P 1 5.625 3 950000 897000 070832 Pool 1 07/01/2007 06/01/2037 4204.69 360 358 C 56.379 OH 08/01/2007 567 CMI 1685000 0 1 1 XXXXXXXX0000 4204.69 1 0 0 # 5.625 0.000 4453.13 999.0 0 444 MASON 45040 83 50.16999817 05/17/2007 1685000.00 N 0 10 0 08/01/2007 08/20/2007 808 112 56.38 897000 CMI N N Y Y M C1 N 0 9777965379 21 11 P 1 6.25 3 516000 516000 070830 Pool 1 09/01/2007 08/01/2037 3177.1 360 360 C 80.000 NY 08/01/2007 35 CMI 645000 0 1 1 XXXXXXX00000 3549.1 1 0 0 # 0 0.000 0 0.0 0 0 NY 10009 31 18.63999939 07/10/2007 645000.00 N 0 10 0 08/01/2007 08/20/2007 801 115 80.00 516000 CMI N Y V N X C1 N 0 9777995979 10 11 P 1 6.625 3 981000 981000 070830 Pool 1 09/01/2007 08/01/2037 6281.45 360 360 C 53.753 MA 08/01/2007 35 CMI 1850000 0 1 1 XXXXXXX00000 6281.45 1 0 0 # 0 0.000 0 0.0 0 0 COHASSET 2025 11 11.21000004 07/16/2007 1825000.00 N 0 10 0 08/01/2007 08/20/2007 790 115 53.75 981000 CMI N Y V N X C1 N 0 9785915969 10 21 N 1 6.25 3 554500 553973.87 070830 Pool 1 08/01/2007 07/01/2037 3414.15 360 359 C 68.796 CT 08/01/2007 35 CMI 806000 0 1 1 XXXXXXXXX000 4303.15 1 0 0 # 0 0.000 0 0.0 0 0 WESTON 6883 1 36.68000031 06/14/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 628 107 68.80 553973.87 CMI N N V N Q C1 N 0 9785925269 10 11 P 1 7.25 3 269600 269389.68 070830 Pool 1 08/01/2007 07/01/2037 1839.15 360 359 C01 80.000 NH 07/01/2007 35 CMI 340000 0 1 1 XXXXXXXXX000 2506.15 1 0 0 # 0 0.000 0 0.0 0 0 GOFFSTOWN 3045 6 37.22999954 06/14/2007 337000.00 N 0 10 419 08/01/2007 08/20/2007 703 406 100.00 269600 CMI N N Y Y A C1 N 0 9785955619 10 11 P 1 6.25 3 598000 598000 070830 Pool 1 09/01/2007 08/01/2037 3681.99 360 360 C 66.592 CA 08/01/2007 35 CMI 915000 0 1 1 XXXXXXXXX000 3681.99 1 0 0 # 0 0.000 0 0.0 0 0 FOUNTAIN VALLEY 92708 30 22.82999992 07/02/2007 898000.00 N 0 10 422 08/01/2007 08/20/2007 743 107 66.59 598000 CMI N Y V N Q C1 N 0 9785985469 50 11 P 1 6 3 850000 849153.82 070835 Pool 3 08/01/2007 07/01/2037 5096.18 360 359 C 39.080 CA 08/01/2007 35 CMI 2175000 0 1 1 XXXXXXXXX000 5096.18 1 4 0 # 6 0.000 5096.18 0.0 0 888 DANVILLE 94506 7 35.95999908 06/19/2007 2175000.00 Y 0 10 0 08/01/2007 08/20/2007 739 118 43.68 849153.82 CMI N Y V N O C1 N 0 9786915539 50 11 P 1 6.375 3 492000 492000 070832 Pool 1 08/01/2007 07/01/2037 2613.75 360 359 C 80.000 FL 08/01/2007 567 CMI 630000 0 1 1 XXXXXXXX0000 2613.75 1 0 0 # 6.375 0.000 2613.75 999.0 0 444 BOCA RATON 33496 50 14.14000034 06/14/2007 615000.00 N 0 10 0 08/01/2007 08/20/2007 722 116 89.76 492000 CMI N Y Y Y A C1 N 0 9794985419 10 11 P 1 6.5 3 583200 583200 070832 Pool 1 09/01/2007 08/01/2037 3159 360 360 C 80.000 CA 08/01/2007 567 CMI 729000 0 1 1 XXXXXXXXXX00 3159 1 0 0 # 6.5 0.000 3159 999.0 0 444 BERKELEY 94702 1 38.54999924 07/13/2007 729000.00 N 0 10 0 08/01/2007 08/20/2007 700 115 89.99 583200 CMI N Y V N X C1 N 0 9795955769 10 11 P 1 6.25 3 810000 808458.88 070830 Pool 1 07/01/2007 06/01/2037 4987.31 360 358 C 54.915 CA 08/01/2007 35 CMI 1475000 0 1 1 XXXXXXXXX000 4987.31 1 0 0 # 0 0.000 0 0.0 0 0 LOS ANGELES 90272 19 21.14999962 05/24/2007 1485000.00 N 0 10 0 08/01/2007 08/20/2007 801 115 54.92 808458.88 CMI N Y V N X C1 N 0 9795955949 10 12 P 1 6.5 3 1100000 1099005.58 070830 Pool 1 08/01/2007 07/01/2037 6952.75 360 359 C 49.549 CA 08/01/2007 35 CMI 2250000 0 1 1 XXXXXXXXX000 6952.75 1 0 0 # 0 0.000 0 0.0 0 0 LOS ANGELES 90291 19 33.38999939 06/04/2007 2220000.00 N 0 10 0 08/01/2007 08/20/2007 774 114 49.55 1099005.58 CMI N N V Y C C4 N 0 9795995019 36 21 E 1 6.75 0 100000 99913.9 070830 Pool 1 08/01/2007 07/01/2037 648.6 360 359 C 19.230 NY 08/01/2007 35 CMI 520000 0 1 1 XXXXXXXXX000 648.6 1 0 0 # 0 0.000 0 0.0 0 0 MERRICK 11566 30 16.5 06/18/2007 0.00 N 0 149 0 08/01/2007 08/20/2007 763 113 19.23 99913.9 CMI N N V N C C6 N 0 9796955679 36 11 P 1 6.125 3 344000 343329.6 070830 Pool 1 07/01/2007 06/01/2037 2090.18 360 358 C 80.000 NY 08/01/2007 35 CMI 430000 0 1 1 XXXXXXXX0000 2090.18 1 0 0 # 0 0.000 0 0.0 0 0 NEW YORK 10022 31 44.34999847 05/31/2007 430000.00 N 0 10 0 08/01/2007 08/20/2007 741 122 90.00 343329.6 CMI N Y Y Y F C1 N 0 9796975119 10 12 P 1 6.625 3 365000 364354.15 070830 Pool 1 07/01/2007 06/01/2037 2337.14 360 358 C01 80.000 MD 07/01/2007 35 CMI 368000 0 1 1 XXXXXXXX0000 2613.14 1 0 0 # 0 0.000 0 0.0 0 0 ROCK HALL 21661 15 55.47999954 DC 05/11/2007 365000.00 N 0 146 993 08/01/2007 08/20/2007 695 122 100.00 364677.96 CMI Y N Y Y F C1 N 0 9796975399 10 11 P 1 6.5 3 880000 878404.63 070830 Pool 1 07/01/2007 06/01/2037 5562.2 360 358 C 80.000 MA 09/01/2007 35 CMI 1100000 0 1 1 XXXXXXXX0000 6500.2 1 0 0 # 0 0.000 0 0.0 0 0 WESTON 2493 9 16.62000084 05/30/2007 1100000.00 N 0 10 0 08/01/2007 08/20/2007 791 122 89.98 877600.46 CMI N N Y Y F C1 N 0 9796985909 50 11 P 1 5.875 3 795000 794189.46 070835 Pool 3 08/01/2007 07/01/2037 4702.73 360 359 C 79.899 NY 08/01/2007 35 CMI 1000000 0 1 1 XXXXXXXX0000 6626.73 1 0 0 # 0 0.000 0 0.0 0 0 CORTLANDT MANOR 10567 60 33.68999863 06/14/2007 995000.00 N 0 10 0 08/01/2007 08/20/2007 635 118 79.90 794189.46 CMI N Y V N O C1 N 0 9797995719 36 11 P 1 6.125 3 500000 499514.03 070830 Pool 1 08/01/2007 07/01/2037 3038.05 360 359 C 73.529 NY 08/01/2007 35 CMI 680000 0 1 1 XXXXXX000000 3038.05 1 0 0 # 0 0.000 0 0.0 0 0 NY 10028 31 27.89999962 06/19/2007 680000.00 N 0 10 0 08/01/2007 08/20/2007 779 111 73.53 499514.03 CMI N Y V N E C1 N 0 9798995819 36 11 P 1 6.25 3 300000 299715.35 070830 Pool 1 08/01/2007 07/01/2037 1847.15 360 359 C 42.253 NY 09/01/2007 35 CMI 710000 0 1 1 XXXXX0000000 1847.15 1 0 0 # 0 0.000 0 0.0 0 0 NY 10023 31 31.04000092 06/20/2007 710000.00 N 0 10 0 08/01/2007 08/20/2007 772 115 42.25 299429.22 CMI N Y V N X C1 N 0 9872820008 10 11 P 1 7 3 495200 494794.09 070830 Pool 1 08/01/2007 07/01/2037 3294.58 360 359 C 80.000 NY 08/01/2007 35 CMI 619000 0 1 1 XXXXXXXXXX00 4300.58 1 0 0 # 0 0.000 0 0.0 0 0 WANTAGH 11793 30 33.41999817 06/27/2007 619000.00 N 0 10 0 08/01/2007 08/20/2007 658 115 94.83 494794.09 CMI N Y V N X C1 N 0 9931209942 10 11 P 1 6.125 0 560000 558358.79 070801 Pool 1 06/01/2007 05/01/2037 3402.62 360 357 80.000 MI 08/01/2007 35 ABN 700000 0 1 1 XXXXXXXXXXXX 4346.4 1 0 0 # 0 0.000 0 0.0 0 0 ADA 49301 0 36 04/09/2007 700000.00 N 0 10 0 08/01/2007 08/15/2007 784 122 80.00 558358.79 CMI N N Y Y F C1 N 0 9931209962 10 21 N 1 6.25 0 643000 641160.15 070801 Pool 1 06/01/2007 05/01/2037 3959.06 360 357 69.900 CA 08/01/2007 35 ABN 920000 0 1 1 XXXXXXXXXXXX 4558.78 1 0 0 # 0 0.000 0 0.0 0 0 SAN FRANCISCO 94110 0 26 04/20/2007 0.00 N 0 10 0 08/01/2007 08/15/2007 797 123 69.90 641160.15 CMI N N Y N F C2 N 0 9931219902 10 11 P 1 6.25 0 556000 556000 070801 Pool 1 09/01/2007 08/01/2037 3423.39 360 360 80.000 CA 08/01/2007 35 ABN 695000 0 1 1 XXXXXXXXXXXX 3423.39 1 0 0 # 0 0.000 0 0.0 0 0 SPRING VALLEY 91977 0 40 06/30/2007 695000.00 N 0 10 0 08/01/2007 08/15/2007 766 122 80.00 556000 CMI N N Y Y F C1 N 0 9931219932 50 11 P 1 7 0 636000 636000 070802 Pool 1 08/01/2007 07/01/2037 3710 360 359 80.000 TX 08/01/2007 567 ABN 808000 0 1 1 XXXXXXXXXXXX 3710 1 0 0 # 7 0.000 3710 0.0 0 0 AUSTIN 78746 0 41 06/11/2007 795000.00 N 0 10 0 08/01/2007 08/15/2007 752 122 95.00 636000 CMI N N Y Y F C1 N 0 9931219972 50 11 P 1 6.25 0 489000 487449.46 070801 Pool 1 06/01/2007 05/01/2037 3010.86 360 357 60.400 WA 08/01/2007 35 ABN 810000 0 1 1 XXXXXXXXXXXX 3712.6 1 0 0 # 0 0.000 0 0.0 0 0 RENTON 98059 0 35 04/20/2007 810000.00 N 0 10 0 08/01/2007 08/15/2007 811 122 60.40 487449.45 CMI N N Y Y F C1 N 0 9931229972 50 21 N 1 6.25 0 580000 578340.41 070801 Pool 1 06/01/2007 05/01/2037 3571.16 360 357 74.900 WA 08/01/2007 35 ABN 775000 0 1 1 XXXXXXXXXXXX 4315.21 1 0 0 # 0 0.000 0 0.0 0 0 REDMOND 98052 0 24 04/17/2007 0.00 N 0 10 0 08/01/2007 08/15/2007 770 123 74.90 578340.41 CMI N N Y N F C2 N 0 9931239912 10 11 P 1 6.125 0 455000 454113.28 070801 Pool 1 07/01/2007 06/01/2037 2764.63 360 358 61.100 WA 08/01/2007 35 ABN 745000 0 1 1 XXXXXXXXXXXX 2764.63 1 0 0 # 0 0.000 0 0.0 0 0 SEATTLE 98118 0 24 06/01/2007 745000.00 N 0 10 0 08/01/2007 08/15/2007 804 122 61.10 454113.28 CMI N N Y Y F C1 N 0 9931239922 10 21 E 1 6.375 0 502500 502500 070802 Pool 1 08/01/2007 07/01/2037 2669.53 360 359 40.200 FL 08/01/2007 567 ABN 1250000 0 1 1 XXXXXXXXXXXX 2669.53 1 0 0 # 6.375 0.000 2669.53 0.0 0 0 CORAL GABLES 33143 0 39 05/29/2007 0.00 N 0 10 0 08/01/2007 08/15/2007 733 123 40.20 502500 CMI N N Y N F C2 N 0 9931239932 10 11 P 1 6.5 0 588000 588000 070802 Pool 1 08/01/2007 07/01/2037 3185 360 359 80.000 CA 08/01/2007 567 ABN 750000 0 1 1 XXXXXXXXXXXX 3185 1 0 0 # 6.5 0.000 3185 0.0 0 0 SAN DIEGO 92104 0 37 06/15/2007 735000.00 N 0 10 0 08/01/2007 08/15/2007 809 122 80.00 588000 CMI N N Y Y F C1 N 0 9931239942 10 11 P 1 6.375 0 1000000 998609.22 070801 Pool 1 08/01/2007 07/01/2037 6238.7 360 359 52.800 VA 08/01/2007 35 ABN 1900000 0 1 1 XXXXXXXXXXXX 7035.42 1 0 0 # 0 0.000 0 0.0 0 0 RICHMOND 23229 0 19 06/21/2007 1895000.00 N 0 10 0 08/01/2007 08/15/2007 787 122 80.00 998609.22 CMI N N Y Y F C1 N 0 9931239952 50 11 P 1 5.875 0 630000 629357.68 070801 Pool 1 08/01/2007 07/01/2037 3726.69 360 359 61.900 CA 08/01/2007 35 ABN 1020000 0 1 1 XXXXXXXXXXXX 3726.69 1 0 0 # 0 0.000 0 0.0 0 0 ALAMEDA 94501 0 40 06/18/2007 1019181.00 N 0 10 0 08/01/2007 08/15/2007 776 122 61.90 629357.68 CMI N N Y Y F C1 N 0 9931239972 50 11 P 1 6.375 0 462000 460709.46 070801 Pool 1 06/01/2007 05/01/2037 2882.28 360 357 80.000 WA 08/01/2007 35 ABN 582000 0 1 1 XXXXXXXXXXXX 3361.91 1 0 0 # 0 0.000 0 0.0 0 0 GIG HARBOR 98335 0 33 04/27/2007 578000.00 N 0 10 0 08/01/2007 08/15/2007 766 122 80.00 460709.46 CMI N N Y Y F C1 N 0 9931249912 50 21 N 1 6.125 0 470000 469084.05 070801 Pool 1 07/01/2007 06/01/2037 2855.77 360 358 78.000 CO 08/01/2007 35 ABN 603000 0 1 1 XXXXXXXXXXXX 3023.67 1 0 0 # 0 0.000 0 0.0 0 0 WINDSOR 80550 0 38 05/18/2007 0.00 N 0 10 0 08/01/2007 08/15/2007 785 123 78.00 469084.05 CMI N N Y N F C2 N 0 9931249922 10 21 E 1 6.375 0 460000 460000 070802 Pool 1 08/01/2007 07/01/2037 2443.75 360 359 54.200 CA 08/01/2007 567 ABN 850000 0 1 1 XXXXXXXXXXXX 2443.75 1 0 0 # 6.375 0.000 2443.75 0.0 0 0 SAN FRANCISCO 94110 0 28 06/08/2007 0.00 N 0 10 0 08/01/2007 08/15/2007 785 123 54.20 459900 CMI N N Y N F C2 N 0 9931249932 50 11 P 1 6.375 0 660000 660000 070802 Pool 1 08/01/2007 07/01/2037 3506.25 360 359 80.000 CA 08/01/2007 567 ABN 825000 0 1 1 XXXXXXXXXXXX 3506.25 1 0 0 # 6.375 0.000 3506.25 0.0 0 0 MISSION VIEJO 92692 0 41 06/21/2007 825000.00 N 0 10 0 08/01/2007 08/15/2007 778 122 80.00 660000 CMI N N Y Y F C1 N 0 9931249942 23 11 P 1 6.5 0 525600 524647.13 070801 Pool 1 07/01/2007 06/01/2037 3322.15 360 358 80.000 MI 08/01/2007 35 ABN 657000 0 1 1 XXXXXXXXXXXX 3322.15 1 0 0 # 0 0.000 0 0.0 0 0 PLYMOUTH 48170 0 42 05/30/2007 659656.00 N 0 10 0 08/01/2007 08/15/2007 742 122 80.00 524647.13 CMI N N Y Y F C1 N 0 9931259912 10 21 E 1 6.25 0 476000 475094.36 070801 Pool 1 07/01/2007 06/01/2037 2930.81 360 358 80.000 CA 08/01/2007 35 ABN 595000 0 1 1 XXXXXXXXXXXX 2930.81 1 0 0 # 0 0.000 0 0.0 0 0 SIMI VALLEY 93063 0 26 05/26/2007 0.00 N 0 10 0 08/01/2007 08/15/2007 779 123 80.00 475094.36 CMI N N Y N F C2 N 0 9931259932 10 11 P 1 6.25 0 724000 724000 070802 Pool 1 08/01/2007 07/01/2037 3770.83 360 359 80.000 CA 08/01/2007 567 ABN 905000 0 1 1 XXXXXXXXXXXX 3770.83 1 0 0 # 6.25 0.000 3770.83 0.0 0 0 ALAMEDA 94501 0 34 06/15/2007 905000.00 N 0 10 0 08/01/2007 08/15/2007 791 122 80.00 724000 CMI N N Y Y F C1 N 0 9931259962 10 11 P 1 6 0 560000 558319.18 070801 Pool 1 06/01/2007 05/01/2037 3357.48 360 357 80.000 CA 08/01/2007 35 ABN 700000 0 1 1 XXXXXXXXXXXX 3357.48 1 0 0 # 0 0.000 0 0.0 0 0 CYPRESS 90630 0 37 04/02/2007 700000.00 N 0 10 0 08/01/2007 08/15/2007 794 122 80.00 558319.18 CMI N N Y Y F C1 N 0 9931269902 51 12 P 1 6.75 0 520000 520000 070801 Pool 1 09/01/2007 08/01/2037 3372.71 360 360 80.000 FL 08/01/2007 35 ABN 650000 0 1 1 XXXXXXXXXXXX 3376.71 1 0 0 # 0 0.000 0 0.0 0 0 CLEARWATER BEACH 33767 0 44 07/06/2007 650000.00 N 0 10 0 08/01/2007 08/15/2007 790 122 80.00 520000 CMI N N Y Y F C1 N 0 9931269942 50 21 N 1 6.375 0 590000 589453.55 070801 Pool 1 06/13/2007 07/01/2037 3680.83 362 359 78.700 KS 08/01/2007 35 ABN 750000 0 1 1 XXXXXXXXXXXX 4020.06 1 0 0 # 0 0.000 0 0.0 0 0 WICHITA 67228 0 43 06/13/2007 0.00 N 0 10 0 08/01/2007 08/15/2007 797 123 94.00 589453.55 CMI N N Y N F C2 N 0 9931269962 10 11 P 1 6.5 0 999950 997223.4 070801 Pool 1 06/01/2007 05/01/2037 6320.36 360 357 73.700 AL 08/01/2007 35 ABN 1395000 0 1 1 XXXXXXXXXXXX 6827.99 1 0 0 # 0 0.000 0 0.0 0 0 BIRMINGHAM 35243 0 40 04/27/2007 1357500.00 N 0 10 0 08/01/2007 08/15/2007 743 122 90.00 997223.4 CMI N N Y Y F C1 N 0 9931269972 50 21 E 1 6.75 0 472000 470773.99 070801 Pool 1 06/01/2007 05/01/2037 3061.38 360 357 80.000 FL 08/01/2007 35 ABN 590000 0 1 1 XXXXXXXXXXXX 3520.81 1 0 0 # 0 0.000 0 0.0 0 0 CHULUOTA 32766 0 42 04/25/2007 0.00 N 0 10 0 08/01/2007 08/15/2007 778 123 80.00 470773.99 CMI N N Y N F C2 N 0 9931279902 10 21 N 1 6.25 0 688000 687347.2 070801 Pool 1 08/01/2007 07/01/2037 4236.13 360 359 65.600 UT 08/01/2007 35 ABN 1050000 0 1 1 XXXXXXXXXXXX 4297.51 1 0 0 # 0 0.000 0 0.0 0 0 PLEASANT GROVE 84062 0 28 06/26/2007 0.00 N 0 10 0 08/01/2007 08/15/2007 785 123 65.60 687134.71 CMI N N Y N F C2 N 0 9931279922 23 11 P 1 6.625 0 505000 504554.45 070801 Pool 1 08/01/2007 07/01/2037 3233.57 360 359 71.700 CA 08/01/2007 35 ABN 710000 0 1 1 XXXXXXXXXXXX 3233.57 1 0 0 # 0 0.000 0 0.0 0 0 REDONDO BEACH 90277 0 11 06/07/2007 705000.00 N 0 10 0 08/01/2007 08/15/2007 768 122 71.70 504554.45 CMI N N Y Y F C1 N 0 9931279932 23 11 P 1 7.375 0 473000 473000 070801 Pool 1 09/01/2007 08/01/2037 3266.89 360 360 80.000 MI 08/01/2007 35 ABN 592000 0 1 1 XXXXXXXXXXXX 3270.89 1 0 0 # 0 0.000 0 0.0 0 0 PLYMOUTH 48170 0 42 07/06/2007 591256.00 N 0 10 0 08/01/2007 08/15/2007 779 122 93.00 473000 CMI N N Y Y F C1 N 0 9931279942 23 11 P 1 6.875 0 589600 589104.67 070801 Pool 1 08/01/2007 07/01/2037 3873.25 360 359 80.000 NY 08/01/2007 35 ABN 740000 0 1 1 XXXXXXXXXXXX 3877.25 1 0 0 # 0 0.000 0 0.0 0 0 BRIARCLIFF MANOR 10510 0 10 06/29/2007 737000.00 N 0 10 0 08/01/2007 08/15/2007 713 122 90.00 589104.67 CMI N N Y Y F C1 N 0 9931289932 21 11 P 1 7.25 0 669500 669500 070801 Pool 1 09/01/2007 08/01/2037 4567.17 360 360 80.000 VA 08/01/2007 35 ABN 845000 0 1 1 XXXXXXXXXXXX 4570.17 1 0 0 # 0 0.000 0 0.0 0 0 ARLINGTON 22202 0 23 07/12/2007 836966.00 N 0 10 0 08/01/2007 08/15/2007 765 122 80.00 669500 CMI N N Y Y F C1 N 0 9931289942 10 11 P 1 6.125 0 553600 552521.13 070801 Pool 1 07/01/2007 06/01/2037 3363.73 360 358 80.000 WA 08/01/2007 35 ABN 692000 0 1 1 XXXXXXXXXXXX 4167.32 1 0 0 # 0 0.000 0 0.0 0 0 SEATTLE 98109 0 25 05/18/2007 692000.00 N 0 10 0 08/01/2007 08/15/2007 782 122 80.00 552521.13 CMI N N Y Y F C1 N 0 9931289952 10 21 E 1 6.125 0 690000 687977.81 070801 Pool 1 06/01/2007 05/01/2037 4192.51 360 357 57.800 CA 08/01/2007 35 ABN 1195000 0 1 1 XXXXXXXXXXXX 4192.51 1 0 0 # 0 0.000 0 0.0 0 0 LA CANADA-FLINTRIDGE 91011 0 26 04/05/2007 0.00 N 0 10 0 08/01/2007 08/15/2007 753 123 57.80 687977.81 CMI N N Y N F C2 N 0 9931289962 50 11 P 1 6.125 0 583200 580925.47 070801 Pool 1 06/01/2007 05/01/2037 3543.58 360 357 80.000 AL 08/01/2007 35 ABN 745000 0 1 1 XXXXXXXXXXXX 4018.97 1 0 0 # 0 0.000 0 0.0 0 0 HUNTSVILLE 35802 0 19 04/30/2007 729500.00 N 0 10 0 08/01/2007 08/15/2007 771 122 80.00 580444.44 CMI N N Y Y F C1 N 0 9931299902 10 21 E 1 6.25 0 525000 524496.83 070801 Pool 1 08/01/2007 07/01/2037 3232.52 360 359 53.900 CA 07/01/2007 35 ABN 975000 0 1 1 XXXXXXXXXXXX 3232.52 1 0 0 # 0 0.000 0 0.0 0 0 SANTA CLARA 95054 0 27 06/12/2007 0.00 N 0 10 0 08/01/2007 08/15/2007 784 123 53.90 524995 CMI N N Y N F C2 N 0 9931299932 10 11 P 1 6.125 0 469200 468285.61 070801 Pool 1 07/01/2007 06/01/2037 2850.91 360 358 80.000 GA 08/01/2007 35 ABN 587000 0 1 1 XXXXXXXXXXXX 3302.97 1 0 0 # 0 0.000 0 0.0 0 0 MARIETTA 30066 0 45 05/22/2007 586500.00 N 0 10 0 08/01/2007 08/15/2007 737 122 95.00 468285.61 CMI N N Y Y F C1 N 0 9931299952 10 21 E 1 6.375 0 951000 951000 070802 Pool 1 08/01/2007 07/01/2037 5052.19 360 359 63.400 CA 08/01/2007 567 ABN 1500000 0 1 1 XXXXXXXXXXXX 5052.19 1 0 0 # 6.375 0.000 5052.19 0.0 0 0 LOS ANGELES 90025 0 45 06/05/2007 0.00 N 0 10 0 08/01/2007 08/15/2007 658 123 63.40 951000 CMI N N Y N F C2 N 0 9941209382 10 11 P 1 6 3 512875 511335.61 070830 Pool 1 06/01/2007 05/01/2037 3074.95 360 357 C 79.997 MI 08/01/2007 35 CMI 755000 0 1 1 XXXXXXXXX000 3074.95 1 0 0 # 0 0.000 0 0.0 0 0 INDEPENDENCE TOWNSHIP 48348 63 41.33000183 04/20/2007 641111.00 N 0 10 0 08/01/2007 08/20/2007 797 122 80.00 511335.61 CMI N N Y Y F C1 N 0 9941229352 50 21 N 1 6.5 3 521375 519953.31 070830 Pool 1 06/01/2007 05/01/2037 3295.45 360 357 C 69.056 CA 08/01/2007 35 CMI 755000 0 1 1 XXXXXXXXXX00 3295.45 1 0 0 # 0 0.000 0 0.0 0 0 MOORPARK 93021 56 31 04/21/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 801 123 69.06 519953.31 CMI N N Y N F C2 N 0 9941229382 10 11 P 1 5.875 3 490000 490000 070832 Pool 1 06/01/2007 05/01/2037 2398.96 360 357 C 73.134 DC 08/01/2007 567 CMI 675000 0 1 1 XXXXXXXXX000 2624.26 1 0 0 # 5.875 0.000 2398.96 999.0 0 444 WASHINGTON 20003 1 36.70000076 04/20/2007 670000.00 N 0 10 0 08/01/2007 08/20/2007 761 122 73.13 490000 CMI N Y Y Y F C1 N 0 9941229972 10 21 N 1 6.875 3 148000 148000 070832 Pool 1 12/01/2006 11/01/2036 847.92 360 351 C 80.000 OH 08/01/2007 567 CMI 185000 0 1 1 XXXXXXXXXXX0 1104.91 1 0 0 # 0 0.000 0 0.0 0 0 BLACKLICK 43004 25 44.81999969 10/09/2006 0.00 N 0 10 0 08/01/2007 08/20/2007 663 123 80.00 148000 CMI N N Y N F C2 N 0 9941239362 50 11 P 1 5.875 3 450000 448151.3 070830 Pool 1 05/01/2007 04/01/2037 2661.92 360 356 C01 79.952 CO 07/01/2007 35 CMI 565000 0 1 1 XXXXXXXXXXX0 2835.69 1 0 0 # 0 0.000 0 0.0 0 0 FORT COLINS 80528 35 33.63000107 03/07/2007 562833.00 N 0 10 0 08/01/2007 08/20/2007 767 122 79.95 448616.87 CMI N Y Y Y F C1 N 0 9941299362 23 24 N 1 7 3 551250 548964.22 070830 Pool 1 04/01/2007 03/01/2037 3667.48 360 355 C 75.000 CA 08/01/2007 35 CMI 735000 0 1 1 XXXXXXXXXXX0 3667.48 1 0 0 # 0 0.000 0 0.0 0 0 CORONADO 92118 37 23.48999977 02/01/2007 0.00 N 0 10 0 08/01/2007 08/20/2007 775 123 75.00 548964.22 CMI N N Y N F C2 N 0 9941299972 50 21 N 1 6.5 3 527500 525057.76 070832 Pool 1 11/01/2006 10/01/2036 2857.29 360 350 C 77.573 CA 08/01/2007 567 CMI 680000 0 1 1 XXXXXXXXXXX0 2857.29 1 0 0 # 6.5 0.000 2857.29 999.0 0 444 CANYON LAKE 92587 33 44.33000183 09/20/2006 0.00 N 0 10 0 08/01/2007 08/20/2007 678 123 77.57 525057.76 CMI N N Y N F C2 N 0 9986957418 10 21 N 1 6.375 0 796500 786598 070830 Pool 1 08/01/2006 07/01/2036 4969.12 360 347 C 67.787 CA 08/01/2007 35 CMI 1175000 0 1 1 000000000000 4969.12 1 0 0 # 0 0.000 0 0.0 0 0 IRVINE 92606 30 38.09000015 05/31/2006 0.00 N 0 10 0 08/01/2007 08/20/2007 688 123 67.79 786598 CMI N N Y N F C2 N 0 FIELD NAME CODE TRANSLATION DELQ_CONS CODE 001 - 999 Commercial Loans DELQ_CONS CODE AC1 Collections - Soldiers & Sailors(Special Risk) DELQ_CONS CODE AC2 Collections - Soldiers & Sailors(Special Risk) DELQ_CONS CODE AC3 Collections - Soldiers & Sailors(Special Risk) DELQ_CONS CODE AC4 Collections - Soldiers & Sailors(Special Risk) DELQ_CONS CODE AC5 Collections - Soldiers & Sailors(Special Risk) DELQ_CONS CODE AC6 Collections - Soldiers & Sailors(Special Risk) DELQ_CONS CODE B00 Bankruptcy - Brooke Kisner DELQ_CONS CODE B01 Bankruptcy - Jim McDonald DELQ_CONS CODE B02 Bankruptcy - Kim Caniford DELQ_CONS CODE B03 Bankruptcy - Scott Cost DELQ_CONS CODE B04 Bankruptcy - Christine Vaughn DELQ_CONS CODE B05 Bankruptcy - Mary Ellen Brust DELQ_CONS CODE B06 Bankruptcy - Catriona Dawson DELQ_CONS CODE B07 Bankruptcy - Kathy Moser DELQ_CONS CODE B08 Bankruptcy - Leigh Anders DELQ_CONS CODE B09 Bankruptcy - Bill Wheeler DELQ_CONS CODE B10 Bankruptcy - Ann Wood DELQ_CONS CODE B11 Bankruptcy - Christina Crampton DELQ_CONS CODE B12 Bankruptcy - Christina Howard DELQ_CONS CODE B13 Bankruptcy - Leah Moser DELQ_CONS CODE B14 Bankruptcy - Leslie Ambush DELQ_CONS CODE B15 Bankruptcy - Sareeka Whiten DELQ_CONS CODE B16 Bankruptcy - Donna West DELQ_CONS CODE B17 Bankruptcy - Amy Cullen DELQ_CONS CODE B18 Bankruptcy - Mark Grillo DELQ_CONS CODE B19 Bankruptcy - Brandy Castle DELQ_CONS CODE B20 Bankruptcy - Amy Viers DELQ_CONS CODE B21 Bankruptcy - Ann Marie Baker DELQ_CONS CODE B22 Bankruptcy - Carol Crouse DELQ_CONS CODE B30 Bankruptcy - Hilda Yacono DELQ_CONS CODE B31 Bankruptcy - Hilda Yacono DELQ_CONS CODE B32 Bankruptcy - Hilda Yacono DELQ_CONS CODE B34 Bankruptcy - Michael Mora DELQ_CONS CODE B98 Bankruptcy - CHE Bankruptcy DELQ_CONS CODE B99 Bankruptcy - CHE Bankruptcy DELQ_CONS CODE BAB Bankruptcy - Amanda Bohr DELQ_CONS CODE BAG Bankruptcy - Jim Agee Jr DELQ_CONS CODE BAQ Bankruptcy received from an Acquisition - Not yet assigned DELQ_CONS CODE BB Bankruptcy - Doreen Lovett DELQ_CONS CODE BDL Bankruptcy - Doreen Lovett DELQ_CONS CODE BFC Bankruptcy - FC referral to BNK prior to assignment DELQ_CONS CODE BGC Bankruptcy - Gwen Canada DELQ_CONS CODE BJA (Jodi Bushong First Am) DELQ_CONS CODE BJB Bankruptcy - Jim Bauer DELQ_CONS CODE BJH Bankruptcy - Joanne Hansen DELQ_CONS CODE BJT Bankruptcy - Jamie Hutchison DELQ_CONS CODE BKG Bankruptcy - Karen Graham DELQ_CONS CODE BMB Bankruptcy - Michelle Bacon DELQ_CONS CODE BMM Bankruptcy - Manuel Morones DELQ_CONS CODE BMR Bankruptcy - Mccalla Raymer DELQ_CONS CODE BMT Bankruptcy - Michelle Turan DELQ_CONS CODE BRJ Bankruptcy - Ryan Jones DELQ_CONS CODE BRK Bankruptcy - Ray Kilpatrick DELQ_CONS CODE BSB Bankruptcy - Steve Berra DELQ_CONS CODE BSG Bankruptcy - Stephan Gitau DELQ_CONS CODE BSW Bankruptcy - Sue Wood DELQ_CONS CODE BTJ (Tiffany Jinson First Am) DELQ_CONS CODE BVM Bankruptcy - OPEN DELQ_CONS CODE BVW Bankruptcy - Brice Vanderlinden DELQ_CONS CODE BWI Bankruptcy - OPEN DELQ_CONS CODE BZ_ Bankruptcy - Ryan Jones DELQ_CONS CODE BK0 Loans Serviced By Others DELQ_CONS CODE C Current Account DELQ_CONS CODE C01-C36 Delinquent Account DELQ_CONS CODE F01 Foreclosure - April Rinehart DELQ_CONS CODE F02 Foreclosure - Susan Clark DELQ_CONS CODE F03 Foreclosure - Greg Gaskill DELQ_CONS CODE F04 Foreclosure - Megan Spencer DELQ_CONS CODE F05 Foreclosure - Colleen Henderson DELQ_CONS CODE F06 Foreclosure - Pam Snoots DELQ_CONS CODE F07 Foreclosure - Dan Eiker DELQ_CONS CODE F08 Foreclosure - Leslie Winkler DELQ_CONS CODE F09 Foreclosure - Minnie Harper DELQ_CONS CODE F10 Foreclosure - Tracey Eckenrode DELQ_CONS CODE F11 Foreclosure - Julie Reed DELQ_CONS CODE F12 Barbara Banks - Foreclosure DELQ_CONS CODE F14 Foreclosure - Kim Liquori DELQ_CONS CODE F37 Foreclosure - Linda Wastler DELQ_CONS CODE F40 Foreclosure - Paulette Hill DELQ_CONS CODE F44 Pre-Sale - pending re-initiation of foreclosure after bankruptcy release - Pam Snoots DELQ_CONS CODE F48 Foreclosure - Tressa Grizzle DELQ_CONS CODE F49 Foreclosure - Rebecca Fauble DELQ_CONS CODE F53 Foreclosure - Linda McCanner DELQ_CONS CODE F56 Foreclosure - Margaret Jeffers DELQ_CONS CODE F5A Foreclosure - Verdugo Trustee Serv DELQ_CONS CODE F5B Foreclosure - Five Star Service DELQ_CONS CODE F5C Foreclosure - Esther Valenzuela DELQ_CONS CODE F5D Foreclosure - Beatriz Osorio DELQ_CONS CODE F5E Foreclosure - Vanessa Perez DELQ_CONS CODE F5F Foreclosure - Claudia Segura DELQ_CONS CODE F5G Foreclosure - Michael Mora DELQ_CONS CODE F5H Foreclosure - Shalom Thompson-Barnes DELQ_CONS CODE F5I Foreclosure - Sona Tashdjian DELQ_CONS CODE F5Z Foreclosure - Piggy 2nd DELQ_CONS CODE F66 Foreclosure - Cindy Heilman DELQ_CONS CODE F67 Foreclosure - Nancy Mentzer DELQ_CONS CODE F68 Foreclosure - Carol Crouse DELQ_CONS CODE F70 Foreclosure - Amy Cullen DELQ_CONS CODE F71 Foreclosure - Sareeka Whiten DELQ_CONS CODE F79 Foreclosure - Melissa Huffer DELQ_CONS CODE F80 Foreclosure - Leigh Anders DELQ_CONS CODE F81 Foreclosure - Kennita Fraley DELQ_CONS CODE F90 Foreclosure - Janet Gardenhour DELQ_CONS CODE F92 Foreclosure - Loss Analysis Review DELQ_CONS CODE F93 Foreclosure - Donna Fogle DELQ_CONS CODE F94 Foreclosure - Catriona Dawson DELQ_CONS CODE F95 Foreclosure - Jaclyn Kramlick DELQ_CONS CODE F96 Foreclosure - Barbara Kemper DELQ_CONS CODE F97 Foreclosure - Lisa Schilling DELQ_CONS CODE F98 Foreclosure - Gabby Patton DELQ_CONS CODE F99 Foreclosure - Kristin Wetzel DELQ_CONS CODE FAB R & L - Amanda Bohr DELQ_CONS CODE FAI Foreclosure - Karen Graham DELQ_CONS CODE FBP Post Sale - Pre ConveyanceBaker, Brinkley, Pierce - Nicole Green DELQ_CONS CODE FBR Foreclosure - Barb Rice DELQ_CONS CODE FCC Foreclosure - Rich Dabney DELQ_CONS CODE FCS Foreclosure - OPEN DELQ_CONS CODE FCU Foreclosure - Chad Unel DELQ_CONS CODE FCW Foreclosure - Carla Weatherford DELQ_CONS CODE FD2 In REO.May have pending claim for FNMA, FHLMC, MI claims w/out Short Sales or 3rd Party Sales DELQ_CONS CODE FDC Claims - Denice Willie DELQ_CONS CODE FJB R & L - Jim Bauer DELQ_CONS CODE FJH R & L - Jaime Hutchison DELQ_CONS CODE FJW Foreclosure - Jim Walker DELQ_CONS CODE FKG Foreclosure - Karen Graham DELQ_CONS CODE FKH Foreclosure - Kevin Hollrah DELQ_CONS CODE FKW Foreclosure - Kim Wilkins DELQ_CONS CODE FLG Foreclosure - DELQ_CONS CODE FPF Conventional Paid Off Loans Awaiting Refund - Martha Yost DELQ_CONS CODE FPS Foreclosure Post Sale - Nicole Green DELQ_CONS CODE FQ1 Pre-Sale - Referred to Foreclosure from Collections - not yet loaded to DRI DELQ_CONS CODE FQ2 Pre-Sale - Referred as SPECIAL to Foreclosure from Collections - not yet loaded to DRI DELQ_CONS CODE FQ9 Foreclosure - Pre-Sale - Referred to FC from Collections (Jim Bauer) DELQ_CONS CODE FOR Foreclosure - CHE Bankruptcy DELQ_CONS CODE FQD Pre-Sale - Not yet assigned to Foreclosure Specialist DELQ_CONS CODE FR2 - FR9 Post-Sale Claims DELQ_CONS CODE FSC Foreclosure - Sherryl Craig DELQ_CONS CODE FSI Foreclosure - Karen Graham DELQ_CONS CODE FSM Foreclosure - Sarah Martin DELQ_CONS CODE FSW R & L - Sue Wood DELQ_CONS CODE FTL Foreclosure - Jim Bauer DELQ_CONS CODE FTP Foreclosure - Kim Wilkins DELQ_CONS CODE FZA Pre-conveyance - Nicole Green DELQ_CONS CODE FZB Pre-conveyance - Nicole Green DELQ_CONS CODE FZC Pre-conveyance - Nicole Green DELQ_CONS CODE FZD Pre-conveyance - Nicole Green DELQ_CONS CODE FZE Pre-conveyance - Nicole Green DELQ_CONS CODE FZF Pre-conveyance - Nicole Green DELQ_CONS CODE FZG Pre-conveyance - Cristin Collier DELQ_CONS CODE FZH Agency Claims - Donita M Young DELQ_CONS CODE FZZ Foreclosure - Citi Home Equity DELQ_CONS CODE FC0 Loans Serviced By Others DELQ_CONS CODE MOG Manhattan Owners Group Loan DELQ_CONS CODE N New Loan DELQ_CONS CODE PAB Amanda Bohr - R&L Group DELQ_CONS CODE PAM Shannon Greiner - Referral and Reporting DELQ_CONS CODE PAQ Acquisition Problems DELQ_CONS CODE PBG Collections - Incoming phone callsfrom customer.Default Control- Monitors and communicates with PBG group DELQ_CONS CODE PBI 6 Mo Balloon Loan - IBM DELQ_CONS CODE PBL Matured Bridge / Balloon Loan DELQ_CONS CODE PCA Boarding Error DELQ_CONS CODE PCC Under Repurchase Review DELQ_CONS CODE PCF Paid Off Accounts - Citi Home Equity loan DELQ_CONS CODE PCL Monitored by Collections DELQ_CONS CODE PCO PBG Coop Loans - Special Payoff Procedures DELQ_CONS CODE PCS Monitored by Customer Service DELQ_CONS CODE PCW California Wild Fire Affected DELQ_CONS CODE PDS FC Correspondence Loans worked in Collections DELQ_CONS CODE PFH Hurricane Disaster DELQ_CONS CODE PHB Habitat For Humanity DELQ_CONS CODE PJB Jim Bauer - R&L Group DELQ_CONS CODE PJC Citi Home Equity - Judy Campbell DELQ_CONS CODE PJH Jaime Hutchison - R&L Group DELQ_CONS CODE PLS Lease Loans DELQ_CONS CODE PNN NACA NSF Loan DELQ_CONS CODE PRC Exclude Puerto Rico Loans from being Serviced DELQ_CONS CODE PRL Research and Litigation Group - Jeanette Caniford DELQ_CONS CODE PSK Skip Account DELQ_CONS CODE PSW Sue Wood DELQ_CONS CODE PTJ Tarsha Jones - R&L Group DELQ_CONS CODE REC Recovery DELQ_CONS CODE REO Loans Serviced By Others DELQ_CONS CODE S21 Loss Mitigation - Approved DELQ_CONS CODE S35 Loss Mitigation FC - Stipulated Forbearance (Special Risk) DELQ_CONS CODE S40 Loss Mitigation - Active Moratorium DELQ_CONS CODE S51 Loss Mitigation - Approved and Booked - DIL (Warranty Deed Transferred) DELQ_CONS CODE S52 Loss Mitigation - Approved and Booked - Short Sale (HUD-1 & Payoff $ recd) DELQ_CONS CODE S60 Loss Mitigation - HUD 60-Day Monitoring - Broken FC Forbearance DELQ_CONS CODE S77 Non-reaffirmed Bankruptcy(Special Risk) DELQ_CONS CODE S99 Loss Mit Forbearance Plan - Not in Foreclosure (Special Risk) DELQ_CONS CODE SAQ Loss Mitigation Acquisition Loan - To be assigned DELQ_CONS CODE SBL Matured Bridge/Balloon Loan - Patty Sickbert DELQ_CONS CODE SBR Bridge Loan DELQ_CONS CODE SCM Loss Mitigation - Completed Forbearance Plan - Not in FC DELQ_CONS CODE SCP Loss Mitigation - Completed Stip FC Forbearance DELQ_CONS CODE SDF Loss Mitigation - Terminated Stip Forbearance DELQ_CONS CODE SFL Florida Group - SPECIAL Risk DELQ_CONS CODE SLG Collections Suspended by Legal DELQ_CONS CODE T Acquisitions/Service Released DELQ_CONS CODE VIP Citi VIP DELQ_CONS CODE W Acquisitions/Service Released DELQ_CONS CODE X Acquisitions/Service Released DELQ_CONS CODE Y Acquisitions/Service Released DELQ_CONS CODE Z Acquisitions/Service Released LOAN TYPE 1 CONVENTIONAL LOAN TYPE 2 FHA LOAN TYPE 3 VA LOAN TYPE 5 CONSTRUCTION LOAN TYPE 6 COMMERCIAL CONSTRUCTION LOAN TYPE 7 COMMERCIAL LOANS LOAN TYPE 8 CONVENTIONAL WITH PMI LOAN TYPE 9 MISCELLANEOUS (SECONDS) MOD CD . . MOD CD 0 0 MOD CD 1 1 MOD CD 2 2 MOD CD 3 3 MOD CD 4 4 MOD CD 5 5 MOD CD 6 6 MOD CD 7 7 MOD CD 8 8 MOD CD 9 9 MOD CD A STANDARD MODIFICATION COMPLETE MOD CD B B MOD CD C C MOD CD D D MOD CD E E MOD CD F F MOD CD G G MOD CD H H MOD CD I I MOD CD J J MOD CD K K MOD CD L L MOD CD M M MOD CD N N MOD CD O O MOD CD P P MOD CD Q Q MOD CD R R MOD CD S S MOD CD T T MOD CD U STREAMLINE MODIFICATION COMPLETE MOD CD V V MOD CD W MISSING MODIFICATION AGREEMENT MOD CD X UNKNOWN PROP CONDITION-NATURAL DISASTER MOD CD Y ARM LOANS IN LITIGATION MOD CD Z PORTFOLIO MODIFICATION PROGRAM OCCUPANCY 0 MISSING MISSING OCCUPANCY 11 OWNER OCCUPIED PURCHASE OCCUPANCY 12 OWNER OCCUPIED SECOND PURCHASE OCCUPANCY 13 NON-OWNER OCCUPIED PURCHASE OCCUPANCY 14 NON-OWNER OCCUPIED PURCHASE OCCUPANCY 21 OWNER OCCUPIED REFINANCE OCCUPANCY 24 OWNER OCCUPIED SECOND REFINANCE OCCUPANCY 26 NON-OWNER OCCUPIED REFINANCE OCCUPANCY 120 OWNER OCCUPIED HOME IMP 2ND OCCUPANCY 121 OWNER OCCUPIED CONS CRED 2ND OCCUPANCY 122 OWNER OCCUPIED GEN BUS 2ND OCCUPANCY 130 NON-OWNER OCCUPIED HOME IMP 2ND OCCUPANCY 131 NON-OWNER OCCUPIED CONS CRED 2ND OCCUPANCY 132 NON-OWNER OCCUPIED GEN BUS 2ND OCCUPANCY 311 VACANT PURCHASE OCCUPANCY 321 VACANT REFINANCE PMI NO PMI CODE (ASSUMED STRETCH) PMI . PMI DELETED FROM SYSTEM PMI PMI DELETED FROM SYSTEM PMI 0 PMI DELETED FROM SYSTEM PMI 00 PMI DELETED FROM SYSTEM PMI AA CMAC PMI AD CMAC PMI AL ALASKA HOUSING FINANCE PMI AM CMAC PMI AN CMAC PMI BM STRETCH PMI BN COMM CREDIT PMI BO BANK ONE TRUST COMPANY PMI CA CALIFORNIA HOUSING INS FUND PMI CC COMMERCIAL CREDIT PMI CD FOREMOST GUARANTY PMI CM CMAC PMI CN FOREMOST GUARANTY PMI CU CUNA MORTGAGE INSURANCE PMI CW COMMONWEALTH PMI DC DUAL COLLATERAL LOAN (PAM) PMI DD GEMICO PMI DH GENERAL ELECTRIC PMI DN GEMICO PMI DP GENERAL ELECTRIC PMI ED HOME GUARANTY PMI EN HOME GUARANTY PMI EW HOME GUARANTY PMI F1 Unins. Govt. 1-30 days old PMI F2 Unins. Govt. 31-60 days old PMI F3 Unins. Govt. 61-90 days old PMI F4 Unins. Govt. 91-120 days old PMI FD IMIC PMI FG FOREMOST GUARANTY PMI FH GNMA PMI FM FOREMOST GUARANTY PMI FN IMIC PMI FO FOREMOST GUARANTY PMI FP GNMA PMI FX FARMER'S HOME LOAN PMI FY Uninsurable Govt. Loan PMI FZ Uninsured FHA Loan PMI GD MGIC PMI GE GENERAL ELECTRIC PMI GN MGIC PMI GR MCIG PMI HD PMI PMI HG HOME GUARANTY PMI HN PMI PMI ID REPUBLIC (RMIC) PMI IM IMIC PMI IN REPUBLIC (RMIC) PMI JD TICOR PMI JH TICOR PMI JN TICOR PMI KD UNITED GUARANTY PMI KN UNITED GUARANTY PMI LA VEREX PMI LD VEREX PMI LH VA PMI LM LIBERTY MORTGAGE CO. PMI LN VEREX PMI MN Massachusetts Housing Fund PMI MG MGIC PMI MR MI RELEASED BY BUSINESS - PBG PMI ND TRIAD GUARANTY -DELEGATED PMI NN TRIAD GUARANTY - MTG INS PMI NX NY REGULATION - LTV>80/ NO MI PMI NY NYC REHAB PMI OO NON-STRETCH - CALIFORNIA PMI PA PARTNER ADVANCE LTV - PBG PMI PB POLICYHOLDERS BENEFIT CORP PMI PD PAMICO MORTGAGE INS. CO. PMI PM PMI PMI QN OLD REPUBLIC MTG ASSUR CORP PMI RM RMIC PMI RN REPUBLIC (RMIC) PMI SG SELF-INSURED (CANCELLED MI) PMI SN WMAC CREDIT INS PMI ST SELF-INSURED (WAS TICOR LOAN) PMI TG TIGER INSURANCE PMI TI TICOR PMI UD UNITED GUARANTY PMI UG UNITED GUARANTY PMI UN US MORTGAGE CO PMI VA VA (GNMA LOANS) PMI VD AMERICAN MTG INS PMI VE VEREX PMI VI VEREX PMI VL AMERIN MTG INS CO PMI VN AMERIN MTG INS CO PMI VX VEREX PMI WD RADIAN - DELEGATED PMI WN RADIAN - NON-DELEGATED PMI XA DUPONT GUARANTY PMI XB KODAK GUARANTY PMI XC CITIBANK TOKYO GUAR PMI XD CORNERSTONE COLUMBIA CORP GUAR PMI XE MOBAY CORPORATION PMI XR CORP. GUAR. - RELEASED - PBG PMI XX CORPORATE GUARANTY PMI YY ACQUISITION W NO CITI RECOURSE PMT FREQ 1 MONTHLY PMT FREQ 2 QUARTERLY PMT FREQ 3 SEMI-ANNUALLY PMT FREQ 4 ANNUALLY PMT FREQ 5 BI-WEEKLY PMT FREQ 6 WEEKLY PMT FREQ 7 SEMI-MONTHLY PROD 0 MISSING PROD PROD 1 01 yr CPTP ARM w/o payment cap, (assumption feature: at existing note rate) PROD 2 01 yr CPTP ARM w/o payment cap, (assumption feature: at 1% below market value) PROD 3 03 yr CPTP ARM w/o payment cap (assumption feature:at existing note rate) PROD 4 03 yr CPTP ARM w/o payment cap (assumption feature:at 1% below market rate) PROD 5 05 yr CPTP ARM w/o payment cap (assumption feature: at existing note rate) PROD 6 05 yr CPTP ARM w/o payment cap (assumption feature: at 1% below market rate) PROD 7 01 yr CPTP ARM w payment cap (assumption feature: at existing note rate) PROD 8 01 yr CPTP ARM w payment cap (assumption feature: at 1% below market rate) PROD 9 03 yr CPTP ARM w payment cap (assumption feature:at existing note rate) PROD 10 03 yr CPTP ARM w payment cap (assumption feature:at 1% below market rate) PROD 11 05 yr CPTP ARM w payment cap (assumption feature:at existing note rate) PROD 12 05 yr CPTP ARM w payment cap (assumption feature:at 1% below market rate) PROD 13 Advantage 5 (30 month adjustment; assumption feature: at existing note rate) PROD 14 Advantage 5 (30 month adjustment; assumption feature: at 1% below market rate) PROD 15 CPTP REM (assumption feature:at existing note rate) PROD 16 CPTP REM (assumption feature:at 1% below market rate) PROD 17 Step REM (assumption feature: at existing note rate) PROD 18 01 yr CPTP ARM w/o payment cap, (no assumption feature) PROD 19 03 yr CPTP ARM w/o payment cap (no assumption feature) PROD 20 05 yr CPTP ARM w/o payment cap (no assumption feature) PROD 21 01 yr FNMA ARM PROD 22 03 yr FNMA ARM PROD 23 05 yr FNMA ARM PROD 24 01 yr FNMA GPARM PROD 25 03 yr FNMA GPARM PROD 26 05 yr FNMA GPARM PROD 27 01 yr CPTP ARM w payment cap (no assumption feature) PROD 28 03 yr CPTP ARM w payment cap (no assumption feature) PROD 29 05 yr CPTP ARM w payment cap (no assumption feature) PROD 30 Step REM (assumption feature: at 1% below market rate) PROD 31 15 yr fixed rate (no assumption feature) PROD 32 04 yr Simple Balloon (assumption feature:at 1% below market rate) PROD 33 01 yr CPTP ARM w payment cap, assumable at existing note rate, convertible to 15 yr term PROD 34 01 yr CPTP ARM w payment cap, assumable at 1% below market rate, convertible to 15 yr term PROD 35 Conforming 20-25-30 yrfixed rate PROD 36 06 yr Simple Balloon (assumption feature: at 1% below market rate) PROD 37 03 yr CPTP ARM w payment cap, assumable at existing note rate, convertible to l5 yr term PROD 38 08 yr Balloon with Certificate (Homeowners) PROD 39 08 yr Simple Balloon (no assumption feature) PROD 40 03 yr Balloon with Certificate (Homeowners) PROD 41 03 yr CPTP ARM w payment cap, assumable at l% below market rate, convertible to l5 yr term PROD 42 04 yr Balloon with Certificate (Homeowners) PROD 44 05 yr CPTP ARM w payment cap, assumable at existing note rate, convertible to l5 yr term PROD 45 05 yr Balloon with Certificate (Homeowners) PROD 46 06 yr Balloon with Certificate (Homeowners) PROD 47 07 yr Balloon with Certificate (Homeowners) PROD 48 09 yr Balloon with Certificate (Homeowners) PROD 49 09 yr Simple Balloon (no assumption feature) PROD 50 03 yr Simple Balloon (no assumption feature) PROD 51 05 yr CPTP ARM w payment cap, assumable at l% below market rate, convertible to l5 yr term PROD 52 04 yr Simple Balloon (no assumption feature) PROD 53 04 yr Simple Balloon (assumption feature:at existing note rate) PROD 54 01 yr CPTP ARM w/o payment cap, assumable at existing note rate, convertible to 15 yr term PROD 55 05 yr Simple Balloon (no assumption feature) PROD 56 06 yr Simple Balloon (no assumption feature) PROD 57 07 yr Simple Balloon (no assumption feature) PROD 58 10 yr Simple Balloon (no assumption feature) PROD 59 10 yr Balloon with Certificate (Homeowners) PROD 60 Advantage 5 (30 month adjustment; no assumption feature) PROD 63 03 yr CPTP ARM w/o payment cap, assumable at existing rate, convertible to l5 yr term PROD 64 03 yr CPTP ARM w/o payment cap, assumable at 1% below market rate, convertible to l5 yr term PROD 65 FHA PROD 66 05 yr CPTP ARM w/o payment cap, no assumption, convertible to l5 yr term PROD 67 05 yr CPTP ARM w/o payment cap, assumable at existing note rate, convertible to l5 yr term PROD 68 05 yr CPTP ARM w/o payment cap, assumable at l% below market rate, convertible to l5 yr term PROD 69 03 yr Simple Balloon (assumption feature:at existing note rate) PROD 70 GPM FHA 245 graduated payment PROD 71 03 yr Simple Balloon (assumption feature:at 1% below market rate) PROD 72 05 yr Simple Balloon (assumption feature: at existing note rate) PROD 73 05 yr Simple Balloon (assumption feature: at 1% below market rate) PROD 74 06 yr Simple Balloon (assumption feature: at existing note rate) PROD 75 FHA 235 subsidized loan PROD 76 Non-conforming 25-30 yrfixed rate jumbo PROD 77 07 yr Simple Balloon (assumption feature: at existing note rate) PROD 78 07 yr Simple Balloon (assumption feature: at 1% below market rate) PROD 79 08 yr Simple Balloon (assumption feature: at existing note rate) PROD 80 FHA 265 subsidized loan PROD 81 08 yr Simple Balloon (assumption feature: at 1% below market rate) PROD 82 09 yr Simple Balloon (assumption feature: at existing note rate) PROD 83 09 yr Simple Balloon (assumption feature: at 1% below market rate) PROD 84 10 yr Simple Balloon (assumption feature: at existing note rate) PROD 85 VA PROD 86 10 yr Simple Balloon (assumption feature: at 1% below market rate) PROD 87 CTX fixed rate mortgage; non assumable (see VA Landboard Servicing guide) ** PROD 88 15 yr step rate mtg. Initial 8.5% am l5 yrs, adj to 9.5% @ 14 yrs, l0.5% @ l3 yrs ll 3/4% l2 yrs PROD 89 01 yr ARM Plan 512 from Marquette Bank, Minneapolis, MN ** PROD 90 GPM VA 3 graduated payment PROD 91 GPM Conventional 30 yr ** PROD 92 GPM Conventional l5 yr ** PROD 94 10 yr fixed rate (assumption feature at 1% below market rate) PROD 95 CPTP REM (no assumption feature) PROD 96 Step REM (no assumption) PROD 98 05 yr CPTP ARM w payment cap, no assumption, convertible to l5 yr term PROD 99 01 yr ARM from Marquette Bank, Minneapolis, MN, fixed rate 2 yrs ** PROD 118 01 yr CPTP ARM w/o payment cap, no assumption, convertible to 15 yr term PROD 119 01 yr CPTP ARM w/o payment cap, no assumption, convertible to remaining term PROD 120 03 yr CPTP ARM w/o payment cap, no assumption, convertible to remaining term PROD 121 05 yr CPTP ARM w/o payment cap, no assumption, convertible to remaining term PROD 122 03 yr CSFL GPM fixed rate PROD 123 05 yr CSFL GPM fixed rate PROD 124 01 yr CPTP ARM (CSFL) w payment cap, assumption, convertible PROD 127 01 yr CPTP ARM w payment cap, no assumption, convertible to 15 yr term PROD 128 03 yr CPTP ARM w payment cap, no assumption, convertible to l5 yr term PROD 135 15 yr fixed rate (assumption feature: at existing note rate) PROD 150 03 yr CPTP ARM (WESTERN) w/o payment cap, assumable to l% below market rate to 7th yr convt. to term PROD 151 05 yr CPTP ARM (WESTERN) w/o payment cap, assumable at 1% below market rate to 7th year, convt to term PROD 160 03 yr ARM (CB MAIN) w/o payment cap, assumable at existing rate, convertible to remaining term PROD 161 01 yr CPTP ARM w/o payment cap, assumable at 1% below market rate, convertible to 15 yr term PROD 162 03 yr CPTP ARM w/o payment cap, no assumption, convertible to l5 yr term PROD 175 FIXED RATE - Modification to fixed rate to remaining term fixed rate (refinance program) PROD 193 Homeowner Choice (l yr or less ARM) w/o payment cap PROD 194 Homeowner Key with a 30 year amortization - not assumable PROD 195 Homeowner Key: assumable PROD 196 Homeowner Choice (3,5,7,10 yr ARM) w/o payment cap PROD 197 FNMA ARM 5-1 (test) PROD 198 FNMA ARM 5-2 PROD 199 Homeowner Key: non assumable PROD 235 15 yr fixed rate (assumption feature: at 1% below market rate) PROD 275 06 month CPTP ARM w/o payment cap, no assumption, no conversion PROD 276 06 month CPTP ARM w/o payment cap, assumable at existing rate, no conversion PROD 277 06 month CPTP ARM w/o payment cap, assumable at l% below market, no conversion PROD 278 06 month CPTP ARM w payment cap, no assumption, no conversion PROD 279 06 month CPTP ARM w payment cap, assumable at existing rate, no conversion PROD 280 06 month CPTP ARM w payment cap, assumable at l% below market, no conversion PROD 281 01 yr FHA ARM PROD 282 06 month CPTP ARM w/o payment cap, no assumption, convertible to remaining life PROD 283 01 yr ARM w/o payment cap assumable at existing note rate, convertible to remaining term PROD 285 01 yr ARM (3-1) w cap, no conversion, is assumable at current rate PROD 286 06 month CPTP ARM w/o payment cap, assumable at existing rate, conversion to remaining term PROD 287 01 yr CPTP ARM (WESTERN) w/o payment cap, assumable at l%below market rate to 7th yr, convt. to 6th or 7th adjustment period - special block of loans due to error in booking PROD 290 01 yr ARM, assumable, convertible at any month end PROD 299 01 yr ARM (CSFL) on NCR PROD 300 30 month ARM - New York PROD 301 30 month ARM - Co-op New York PROD 302 03 yr ARM-Co-op PROD 303 03 yr ARM-New York PROD 304 10 yr ARM - Assumable PROD 305 07 yr ARM - Assumable PROD 306 Renegotiable Rate (DC) - Assumable; Convertible PROD 307 Renegotiable Rate (DC) - Convertible PROD 308 Renegotiable Rate (DC) - Assumable PROD 309 Renegotiable Rate (DC) PROD 310 03 yr ARM - Convertible at 1st anniversary- Convertible to remaining term PROD 311 03 yr renegotiable rate - Illinois PROD 312 10 yr ARM - non-assumable; not convertible PROD 313 03 yr arm - assumable; not convertible 3% adjustment cap PROD 314 03/1 yr arm - assumable & convertible PROD 315 05/1 yr arm - assumable & convertible PROD 316 07/1 yr arm - assumable and convertible PROD 317 10/1 arm - assumable and convertible PROD 318 COFI ARM - assumable & convertible PROD 319 LIBOR ARM - assumable & convertible PROD 320 03/1 yr arm - assumable & not convertible PROD 321 05/1 yr arm - assumable & not convertible PROD 322 07/1 yr arm - assumable and not convertible PROD 323 10/1 arm - assumable and not convertible PROD 324 COFI ARM - assumable & not convertible PROD 325 LIBOR ARM - assumable & not convertible PROD 326 03/1 yr arm - not assumable & not convertible PROD 327 05/1 yr arm - not assumable & not convertible PROD 328 07/1 yr arm - not assumable & not convertible PROD 329 LIBOR ARM - not assumable & not convertible PROD 330 05/1 yr arm - always assumable & not convertible PROD 331 03/1 yr arm - not assumable; convertible only on 1st, 2nd, & 3rd interest adjustment dates PROD 332 05/1 yr arm - not assumable; convertible only on 1st, 2nd,& 3rd interest adjustment dates PROD 333 07/1 yr arm - not assumable; convertible only on 1st, 2nd,& 3rd interest adjustment dates PROD 334 10/1 arm - not assumable; convertible only on 1st, 2nd,& 3rd interest adjustment dates PROD 335 10/1 arm - not assumable; not convertible PROD 336 5/25 loan - the rate and payment are fixed for 5 years then they adjust.The rate is fixed for the final 25 years……………336 PROD 337 05/1 yr arm – assumable anytime & not convertible PROD 338 07/1 yr arm – assumable anytime & not convertible PROD 339 10/1 arm - assumable anytime & not convertible PROD 340 03/1 yr arm – interest only - assumable & not convertible PROD 341 05/1 yr arm – interest only – assumable & not convertible PROD 342 07/1 yr arm – interest only -assumable & not convertible PROD 343 10/1 arm – interest only – assumable & not convertible PROD 344 03/1 yr arm – interest only - assumable & convertible PROD 345 05/1 yr arm – interest only – assumable & convertible ……………345 PROD 346 07/1 yr arm – interest only – assumable & convertible PROD 347 10/1 arm – interest only – assumable & convertible PROD 350 15 yr fixed-New York PROD 351 l5 yr fixed-Co-op New York PROD 352 30 yr fixed-New York PROD 353 30 yr fixed-Co-op New York PROD 354 03 yr ARM-Arizona PROD 355 Flip Mortgage-New York PROD 356 Project Windfall-New York PROD 357 2 Stage Co-op fixed-New York PROD 358 15 yr fixed with stretch * PROD 359 30 yr fixed with stretch * PROD 360 15 yr fixed -Co-op with stretch * PROD 361 30 yr fixed - Co-op with stretch * PROD 362 Fixed rate loan with term less than 15 years PROD 363 FHA/VA Special loan from the D.C. Housing Authority PROD 364 30/20 balloon (term20 amortized over 30) PROD 365 05 yr balloon convertible to a fixed rate loan not assumable PROD 366 Deficiency Promissory Note - (Property went to OERO already) PROD 367 07 yr Balloon with conditional right to refinance (not assumable) PROD 368 05 yr balloon convertible to a 1 year ARM PROD 369 25 yr fixed - modified/extended from a conforming 5 yr balloon PROD 370 25 yr fixed - modified/extended from a non-conforming 5 yr balloon PROD 373 30 yr loan where the rate changes at the end of year 3 PROD 374 10-1 ARM - at maturity converts to a convertible 1 year ARM that is not assumable PROD 375 23 yr fixed - modified/extendedfrom a 7 yr balloon PROD 376 02/1 ARM – not convertible & not assumable PROD 377 02/1 ARM – convertible - not assumable PROD 378 06 month Balloon – Assumable PROD 379 15 yr balloon – Assumable PROD 380 40 year fixed rate loan PROD 381 30 yr fixed with 15 year balloon PROD 400 ARM loan converted to fixed rate loan to remaining term: non-assumable PROD 401 ARM loan converted to fixed rate loan to remaining term: assumable PROD 402 ARM loan converted to fixed rate loan to remaining term: non-assumable - (FASB tracking) PROD 403 ARM loan converted to fixed rate loan to remaining term: assumable - (FASB tracking) PROD 404 Special 6 month teased ARM modified to fixed rate to remaining term: non-assumable PROD 405 30 yr fixed rate assumable PROD 451 06 month Negative am ARM PROD 452 06 month ARM, assumable, convertible at any month end PROD 453 06 month Neg AM ARM - New York PROD 454 06 month ARM - Co-op New York PROD 455 01 yr ARM - New York PROD 456 01 yr ARM - Arizona PROD 457 06 month Neg Am ARM - Co-op with stretch * PROD 458 06 month Neg Am ARM - stretch * PROD 459 01 yr Balloon PROD 460 01 yr ARM - Neg Am - Chicago PROD 461 01 yr ARM (DC) Assumable; convertible - was fixed/subsidized product prior to becoming an ARM PROD 462 01 yr ARM (DC) Convertible - was fixed/subsidized product prior to becoming an ARM PROD 463 01 yr ARM (DC) Assumable - was fixed/subsidized product prior to becoming an ARM PROD 464 01 yr ARM (DC)- was fixed/subsidized product prior to becoming an ARM PROD 465 01 yr ARM w/o pay cap (assum at existing rate before and after loan is converted) convertible to remain term PROD 466 01 yr ARM w/o pay cap (assum at 1% below market rate before/after converted) convertible to remain term PROD 467 01 yr ARM (2-1) for Marquette Bank (assumable not convertible) PROD 468 01 yr renegotiable rate - Illinois PROD 469 06 month arm - assumable: special AMB conversion feature PROD 470 01 yr arm - assumable; special AMB conversion feature PROD 471 06 month arm - w/o payment cap; non-assumable; convertible to remaining term PROD 472 01 yr arm - w/o payment cap; non-assumable; convertible to remaining term PROD 473 06 month arm - w/o payment cap; non-assumable; not convertible PROD 474 01 yr arm - w/o payment cap; non-assumable; not convertible PROD 475 Bank Cost of Funds ARM - assumable; not convertible PROD 476 Bank Cost of Funds ARM - not assumable; not convertible PROD 477 03 month/1 year pay capped COFI ARM (125% recast) PROD 478 01 yr arm - with a 10 year balloon not assumable or convertible PROD 490 Unknown serviced retained product codes Unknown product PROD 491 N/1 ARM with an unknown term PROD 492 Balloon loan with an unknown term PROD 493 GPM loan with an unknown term PROD 494 Treasury/other index ARM with an unknown adjustment period PROD 495 COFI index ARM with an unknown adjustment period PROD 496 LIBOR index ARM with an unknown adjustment period PROD 497 Fixed rate loan with an unknown term PROD 500 ARM loan converted to fixed rate loan to l5 yr term: non-assumable PROD 502 ARM loan converted to fixed rate loan to l5 yr term: assumable PROD 503 ARM loan converted to fixed rate loan to 15 yr term: assumable - (FASB tracking) PROD 505 Workout loan Modified to fixed rate - term 20 - 40 years PROD 506 03/1 yr arm – interest only - not assumable & not convertible PROD 507 05/1 yr arm – interest only – not assumable & not convertible PROD 508 07/1 yr arm – interest only – not assumable & not convertible PROD 509 10/1 arm – interest only – not assumable & not convertible PROD 510 07/23 arm – adjusts after 7 years and becomes a 23 year fixed rate loan PROD 511 24/6 ARM – fixed for 2 years and becomes a 6 month ARM PROD 520 01 month rate/6 month payment ARM – not assumable; not convertible PROD 521 03 month rate/1 year payment ARM – not assumable; not convertible PROD 522 03 month ARM – not assumable; not convertible PROD 523 03 month/1 year ARM – not assumable; not convertible PROD 524 06 month/1 month ARM – not assumable; not convertible PROD 525 06 month/1 month rate with 36/12 month payment ARM – not assumable; not convertible PROD 526 06 month ARM with rates changing ever 6 months and P & I changingevery 12 months PROD 527 06 month ARM with rates changing every 6 months and P & I changingevery 60 months PROD 528 06 month ARM with rates changing every 6 months and the P & I changing at 60 months and every 12 months thereafter PROD 529 06 month rate/10 year payment ARM – not assumable; not convertible PROD 530 06/36 month ARM – not assumable; not convertible PROD 531 06/60 month ARM – not assumable; not convertible PROD 532 12/6 month rate with 60/6 month payment – not assumable; not convertible PROD 533 01 yr rate with 5 year payment ARM – not assumable; not convertible PROD 534 02 year ARM – not assumable; not convertible PROD 535 36/6 month ARM – not assumable; not convertible PROD 536 03/5 year ARM – not assumable; not convertible PROD 537 05/25 year ARM – not assumable; not convertible PROD 538 05/35 year ARM – not assumable; not convertible PROD 539 06/1 year ARM – not assumable; not convertible PROD 540 84/6 month ARM; not assumable; not convertible PROD 541 08/1 year ARM – not assumable; not convertible PROD 542 120/6 month ARM – not assumable; not convertible PROD 543 05/6 month ARM - not assumable & not convertible PROD 544 01 month CHOICE loan with payment options PROD 545 05 year balloon – interest only PROD 546 30 yr fixed ACORN loan with Special Loan Processing PROD 547 01 year balloon – interest only PROD 548 02 year balloon – interest only PROD 549 03 year balloon – interest only PROD 550 04 year balloon – interest only PROD 551 06 year balloon – interest only PROD 552 07 year balloon – interest only PROD 553 08 year balloon – interest only PROD 554 09 year balloon – interest only PROD 555 10 year balloon – interest only PROD 556 3/1 LIBOR ARM - Interest Only Assumable not convertible PROD 557 5/1 LIBOR ARM - Interest Only - assumable not convertible PROD 558 7/1 LIBOR ARM - Interest Only- assumable not convertible PROD 559 01 month Libor ARM Interest only – 10 year interest only period PROD 560 06 month Libor ARM Interest only – 10 year interest only period PROD 561 03/1 yr ARM Government – assumable /not convertible PROD 562 05/1 yr ARM – Government – Assumable/Not Convertible PROD 563 05/6 month ARM – Interest Only for 1st 10 years – Assumable / Not convertible PROD 564 15 yr balloon Interest Only Not Assumable PROD 565 05/6 month ARM – Interest only for first 5 years PROD 566 05/1 year ARM – interest only for first 5 years PROD 567 30 yr fixed rate with first 10 years interest only PROD 568 01 month ARM Interest only with reamortization not assumable not convertible PROD 569 06 month ARM Interest Only with reamortization not assumable not convertible PROD 570 01 year ARM Interest Only with reamortization Assumable not convertible PROD 571 05/1 year ARM – interest only for the first 10 years PROD 572 10/1 LIBOR ARM - Interest Only - assumable not convertible PROD 573 10/1 T Bill ARM – Interest Only with reamortization – assumable and convertible PROD 574 10/1 T Bill ARM – Interest Only with reamortization – assumable and Not convertible PROD 575 05/6 month ARM – Interest Only with reamortization PROD 576 07/6month ARM – Interest Only with reamortization PROD 577 36/6 month ARM – Interest Only for 10 years PROD 578 48/6 month ARM – Interest Only for 10 years PROD 579 72/6 month ARM – Interest Only for 10 years PROD 580 120/6 month ARM – Interest Only for 10 years PROD 581 07/1 year ARM – Government Loan PROD 582 10/1 year ARM – Government Loan PROD 583 05/6 month ARM – assumable not convertible PROD 584 36/06 month LIBOR ARM - Assumable Not Convertible PROD 585 36/06 month Interest Only LIBOR ARM - Assumable Not Convertible PROD 586 7/6 month ARM Assumable Not Convertible PROD 587 7/6 month LIBOR ARM I/O Assumable Not Convertible PROD 588 10/6 LIBOR ARM - Interest Only - Assumable not Convertible PROD 589 36/06 month ARM - Assumable Not Convertible PROD 590 05/6 month ARM LIBOR Interest Only Assumable Not Convertible PROD 591 1/1 LIBOR ARM Interest Only - 1 year interest only period - Assumable not Convertible PROD 592 36/06 month ARM LIBORInterest Only - 3 year interest only period - Assumable and not Convertible PROD 593 7/06 month LIBOR Interest only - 7 year interest only period - Assumable and not Convertible PROD 594 7/1 year LIBOR Interest Only - 10 year interest only period - Assumable and not Convertible PROD 595 05/1 year ARM LIBOR -Interest Only 10 Year Interest Only period Assumable Not Convertible PROD 596 02/06 month ARM LIBOR - Assumable and not Convertible PROD 597 02/06 ARM LIBOR Interest only for 2 years - Assumable and not Convertible PROD 598 02/06 ARM LIBOR Interest Only for 10 years - Assumable and not Convertible PROD 599 5/1 ARM LIBOR - Assumable anytime during the life of the loan and not Convertible PROD 600 20, 25, 30 yr fixed - no extra features PROD 601 01 month ARM Interest Only with a 24month balloon term PROD 601 1/1 ARM Interest Only Tbill with a 10 I/O period - assumable not convertible PROD 602 36/06 month ARM - 5 year interest only period - Assumable not Convertible PROD 606 Workout Loan - Foreclosure Solicitation Effort term 20 - 30 years PROD 607 Workout Alternative Restructure Loan term 20 - 30 years PROD 610 01 yr arm - no extra features * for special project only PROD 611 01 yr arm - assumable * for special project only PROD 612 01 yr arm - convertible * for special project only PROD 613 01 yr arm - assumable; convertible * for special project only PROD 620 15 yr fixed - no extra features * for special project only PROD 621 15 yr fixed - assumable * for special project only PROD 630 03 yr arm - no extra features * for special project only PROD 631 03 yr arm - assumable * for special project only PROD 632 03 yr arm - convertible * for special project only PROD 633 03 yr arm - assumable; convertible * for special project only PROD 640 Homeowner's Key - no extra features * for special project only PROD 641 Homeowner's Key - assumable * for special project only PROD 650 05 yr arm - no extra features * for special project only PROD 651 05 yr arm - assumable PROD 652 05 yr arm - convertible PROD 653 05 yr arm - assumable; convertible PROD 660 06 month arm - no extra features * for special project only PROD 661 06 month arm - assumable * for special project only PROD 662 06 month arm - convertible * for special project only PROD 663 06 month arm - assumable; convertible * for special project only PROD 670 FHA * for special project only PROD 671 VA * for special project only PROD 685 Workout loan Modified to fixed rate - term 15 years or less PROD 686 Workout loan - Foreclosure Solicitation Effort term 15 years or less PROD 687 Workout Alternative Restructure Loan term 15 years or less PROD 700 15 yr fixed - Government Loan - Assumable PROD 701 30 yr fixed - Government Loan - Assumable PROD 710 01 yr arm - Government loan PROD 800 Second Mortgage fixed-New York PROD 801 Second Mortgage fixed - Co-op PROD 804 Second Mortgage fixed - special purchase money program - D.C. only PROD 810 Second Mortgage ARM-New York PROD 811 Second Mortgage 30 Month ARM PROD 812 Second Mortgage 30 Month ARM - Co-op PROD 826 Fixed Rate - Misc. term PROD 827 Variable Rate - Tied to passbook rate Fidelity PROD 829 30/2 Balloon - first PROD 830 Second Mortgage - Bridge Loans PROD 831 Second Mortgage - Swing Loans PROD 832 Second Mortgage - 5 Year Interest Only PROD 833 Variable Rate - Fidelity PROD 834 Unknown Product - Fidelity PROD 835 06 month/1 year ARM w pay cap – assumable; not convertible PROD 836 01 month/1 year ARM w pay cap - assumable; not convertible PROD 837 30 month ARM w pay cap - assumable, not convertible PROD 838 06 month/1 year ARM w/o pay cap - assumable; not convertible PROD 839 01 month/1 year ARM w/o pay cap - assumable; not convertible PROD 840 30 month ARM w/o pay cap - assumable, not convertible PROD 841 06 month/1 year ARM w pay cap - not assumable; not convertible PROD 842 01 month/1 year ARM w pay cap - not assumable; not convertible PROD 843 30 month ARM w pay cap - not assumable; not convertible PROD 844 06 month/1 year ARM w/o pay cap - not assumable; not convertible PROD 845 01 month/1 year ARM w/o pay cap - not assumable; not convertible PROD 846 30 month ARM w/o pay cap - not assumable; not convertible PROD 847 01 yr arm - w payment cap; not assumable; convertible PROD 848 06 month/1 year ARM w pay cap - not assumable; convertible PROD 849 01 month/1 year ARM w pay cap - not assumable; convertible PROD 850 06 month arm - w pay cap; not assumable; convertible PROD 851 30 month ARM w pay cap - not assumable; convertible PROD 852 03 yr arm - w pay cap; not assumable; convertible PROD 853 05 yr arm - w pay cap; non-assumable; convertible PROD 855 06 month/1 year ARM w pay cap - assumable; convertible PROD 856 01 month/1 year ARM w pay cap - assumable; convertible PROD 857 06 month arm - w pay cap; assumable; convertible PROD 858 30 month ARM w pay cap - assumable; convertible PROD 859 03 yr arm - w pay cap; assumable; convertible PROD 860 05 yr arm - w pay cap; assumable; convertible PROD 862 06 month/1 year ARM w/o pay cap - not assumable; convertible PROD 863 01 month/1 year ARM w/o pay cap - not assumable; convertible PROD 864 06 month arm - w/o pay cap; not assumable; convertible PROD 865 30 month ARM w/o pay cap - not assumable; convertible PROD 869 06 month/1 year ARM w/o pay cap - assumable; convertible PROD 870 01 month/1 year ARM w/o pay cap - assumable; convertible PROD 871 06 month arm - w/o pay cap; assumable; convertible PROD 872 30 month ARM w/o pay cap; assumable; convertible PROD 873 03 yr arm - w/o pay cap; assumable; convertible PROD 874 05 yr arm - w/o pay cap; assumable; convertible PROD 875 06 month/6 month COFI ARM PROD 876 01 month/1 year COFI (125% recast) PROD 877 01 month/1 year COFI (110% recast) PROD 878 Unknown Fixed Rate Product - Cal. PROD 879 Unknown ARM Product - Cal. PROD 880 Unknown Product - Utah/Nevada PROD 882 30/10 balloon + 1 - first PROD 883 25/7 balloon, first and second PROD 884 Second Mortgage – NACA loan (Neighborhood Assistance Corporation of America) PROD 990 Unknown product on loan obtained in an acquisition - loan file must be examined for details PROG TYPE 1 Spot Loan PROG TYPE 2 Correspondent - Phase III PROG TYPE 3 Forward Commitment PROG TYPE 4 Builder/Bulk PROG TYPE 5 Corporate Standard - (i.e. Employee Benefits) PROG TYPE 6 Corporate Relocation -(with direct bill post 3/97) PROG TYPE 7 Employee Loan Standard PROG TYPE 8 Employee Loan Relo - (with direct bill post 3/97) PROG TYPE 9 SellerPower PROG TYPE 10 MortgagePower - (Retail default) PROG TYPE 11 Corporate Group Move PROG TYPE 12 OREO Financing - Standard PROG TYPE 13 Private Banking and Investment Division Loans PROG TYPE 14 Broker MortgagePower PROG TYPE 15 Relo Connection(ReloPower) PROG TYPE 16 OREO Financing - Special Program PROG TYPE 17 Correspondent - Phase II PROG TYPE 18 Portfolio Acquisition - R PROG TYPE 19 Production Flow - Governmental PROG TYPE 20 Production Flow - Conventional PROG TYPE 21 Documentary Surtax Program (Florida only) PROG TYPE 22 PBID - Upscale Foreign Investors (NYB only) PROG TYPE 23 Special Bond Program (Illinois only) PROG TYPE 24 MortgagePower - Program Fee Paid to Other Citicorp Entity PROG TYPE 25 Construction/Permanent Loan Program PROG TYPE 26 MPP On-line Approval; Manual Underwriter Approval - W/O Tagback or Decline PROG TYPE 27 MPP Priority Review (Referral) PROG TYPE 28 Pre-Acquisition Loans - (Treasury Use Only) PROG TYPE 29 Multi-family - Commercial PROG TYPE 30 Seller Paid PITI PROG TYPE 31 Government Correspondent PROG TYPE 32 Corporate Relo with Company Paid Subsidy PROG TYPE 33 Government Refinance PROG TYPE 34 CNYS Relocation from MortgagePower Member PROG TYPE 35 CNYS Relocation from Non-MortgagePower Member PROG TYPE 36 Asian Investor Program PROG TYPE 37 MPP On-line Approval; Manual Underwriter Tagback or Decline; Senior Credit Manager Overrides Tag or Decline and Approves Loan PROG TYPE 38 MPP On-line/Underwriter Approval;Manual Underwriter Tagback or decline; Senior Credit Manager Agrees With Tag or Decline PROG TYPE 39 FNMA Workout Refinance PROG TYPE 40 National Refinance Utility Loans PROG TYPE 41 Corporate Relocation with 2% Origination Fee PROG TYPE 42 Corporate Group Move with 2% Origination Fee PROG TYPE 43 Relocation Power with 2% origination Fee PROG TYPE 44 Corp Relo with 2% Origination Fee and Company Paid Subsidy PROG TYPE 45 MPP Incomplete Transaction; no ECA Decision PROG TYPE 46 5,4,3,2,1 Annual Bill Subsidy with Corp. Guarantee PROG TYPE 47 3,2,1 Annual Bill Subsidy with Corporate Guarantee PROG TYPE 48 3,2,1 Annual Bill Subsidy w/o Corporate Guarantee PROG TYPE 49 5,4,3,2,1 without Corporate Guarantee PROG TYPE 50 FNMA CRA Program PROG TYPE 51 Enhanced OREO Financing - Standard PROG TYPE 52 Enhanced OREO Financing - Special PROG TYPE 53 Workout Refinance PROG TYPE 54 Forward Commitment Program II - R PROG TYPE 55 Referral Channel Program (realtors) PROG TYPE 56 Citi Affordable - Portfolio Loans - CRA PROG TYPE 57 Portfolio Loans with Mortgage Insurance - CRA PROG TYPE 58 Sioux Falls 1st Mortgage Refinance Program PROG TYPE 59 SONYMA loans - Low Interest Program - CRA PROG TYPE 60 Foreclosure - Prime Value PROG TYPE 61 Wholesale-Correspondent - R PROG TYPE 62 Wholesale-Table Funder - R PROG TYPE 63 Wholesale-Process Broker PROG TYPE 64 SONYMA - Modest Means Program - CRA PROG TYPE 65 CRE loans - (Citicorp Real Estate) PROG TYPE 66 Citi Affordable 95/5 Installment - CRA PROG TYPE 67 Citi Affordable 95/3 Installment - CRA PROG TYPE 68 Lomas/Nations Bank (NCNB) buybacks PROG TYPE 69 FNMA Cooperative Pilot Program PROG TYPE 70 CRA - Other Investors PROG TYPE 71 FHLMC CRA loan programs PROG TYPE 72 "B" Paper Program PROG TYPE 73 Commercial Loan (for RESPA escrow analysis) PROG TYPE 74 Consumer Credit Workout Refinance PROG TYPE 75 Trade Desk Whole Loan Purchase (Acquisition) - R PROG TYPE 76 Deficiency Escrow Advancement Program PROG TYPE 77 Citicap 2nd Mortgage PROG TYPE 78 Corporate Relo Loans without direct billing PROG TYPE 79 Employee Relo Loans without direct billing PROG TYPE 80 Correspondent booked bulk LMI loans - R PROG TYPE 81 Correspondent booked bulk loans - R PROG TYPE 82 Trade Desk Whole Loan Purchases - R PROG TYPE 83 Enhanced Fannie Neighbors with CHBP PROG TYPE 84 Fannie Mae NeighborWorks programs PROG TYPE 85 Affordable Gold PROG TYPE 86 Community Gold PROG TYPE 87 New Immigrant Initiative PROG TYPE 88 Fannie 97 PROG TYPE 89 Flexible 97 PROG TYPE 90 CAMP PROG TYPE 91 Fannie 3/2 Mortgage PROG TYPE 92 CPAP PROG TYPE 93 My Community Mortgage PROG TYPE 94 House New York Mortgage PROG TYPE 95 Home on Time (4-03) PROG TYPE 96 FNMC Inactive CRA Programs (4-03) PROG TYPE 97 NACA (4-03) PROG TYPE 98 Serviced Bond Programs (4-03) PROG TYPE 99 Home Choice (4-03) PROG TYPE 100 Native American Mortgage Program (8-04) PROG TYPE 101 Fannie 97 Plus (8-04) PROG TYPE 102 Piggy Back Second (8-04) PROG TYPE 103 CITIMORTGAGE 97 (3-00) PROG TYPE 104 Broker Program in CFI - (will be 62 or 63 on DLS) PROG TYPE 113 PBG loans processed in St. Louis PROG TYPE 114 PBG MAP loans - (corporate guarantee) PROG TYPE 115 Farmington Hills loans designated for sale to private investors - 1-31-01 PROG TYPE 116 NACA loan program (the billing mechanism piece of the loan) - (3-1-01) - (2nd mortgage) PROG TYPE 117 CitiFinancial Tampa Subprime loan (9-01) - R PROG TYPE 118 Expanded Approval Loan (10-01) PROG TYPE 119 Consumer Finance Home Equity -Correspondent (1-02)-R PROG TYPE 120 Purchased Alt-A servicing (2-02) - R PROG TYPE 121 California State University non CRA loans (5-02) PROG TYPE 122 Flex 100 (6-02) PROG TYPE 123 Freddie Mac’s Alt 97 program (6-02) PROG TYPE 124 Choice-3 loans FNMC (1-03) PROG TYPE 125 Piggyback loans (1-03) PROG TYPE 126 Calpers Mortgage loans (1-03) - R PROG TYPE 127 Expanded Approval/Flex w/ Subordinate Financing PROG TYPE 128 Calpers personal loan (2-03) PROG TYPE 129 Texas Home Equity loan acquisition (8-03) - R PROG TYPE 130 Texas 50(a)(6) loan with cash out (10-03) PROG TYPE 131 Non-Resident Alien Program (3-04) PROG TYPE 132 Full Doc Alt A (3-04) PROG TYPE 133 DU Full Doc Alt A (3-04) PROG TYPE 134 LP Full Doc Alt A (3-04) PROG TYPE 135 Stated Income Alt A (3-04) PROG TYPE 136 No Ratio Alt A (3-04) PROG TYPE 137 NINA Alt A (3-04) PROG TYPE 138 Habitat for Humanity - acquired servicing (4-04)- R PROG TYPE 139 2nd Mortgage w/ CMI 1st Mortgage (7-04) PROG TYPE 140 2nd Mortgage Stand Alone (7-04) PROG TYPE 141 Alt-A Conforming NINA (8-04) PROG TYPE 142 Alt-A Conforming NIVA (8-04) PROG TYPE 143 Freddie A-Minus (8-04) PROG TYPE 144 Alt-A Conforming SIVA (9-04) PROG TYPE 145 Alt-A Conforming SIVA with DU (9-04) PROG TYPE 146 SB Select Client Program (10-04) PROG TYPE 147 Alt-A SISA (stated income/stated assets) (2-04) PROG TYPE 148 Alt-A VISA (verified income/stated assets)(2-04) PROG TYPE 149 SISA PROG TYPE 150 On-Us Cash-out Refi PROG TYPE 151 FN to FN Cash-out Refi PROG TYPE 200 Lease-Purchase (8-04) PROG TYPE 201 Mortgage Revenue Bonds (8-04) PROG TYPE 202 Transactional (8-04) PROG TYPE 203 My Community Mortgage 100 Plus (8-04) PROG TYPE 204 My Community Mortgage 97 (8-04) PROG TYPE 205 MCM: 2 family (8-04) PROG TYPE 206 MCM: 3-4 Family (8-04) PROG TYPE 207-250 Reserved for Community Lending Programs (CRA) PROG TYPE 900-998 Reserved for Commercial Loans PROPERTY 10 FEE SIMPLE SINGLE FAMILY PROPERTY 11 FEE SIMPLE TOWNHOUSE PROPERTY 12 FEE SIMPLE ZERO LOT LINE PROPERTY 14 FEE SIMPLE 2 FAMILY PROPERTY 15 PLANNED UNIT DEVELOPMENT PROPERTY 16 FEE SIMPLE 3 FAMILY PROPERTY 18 FEE SIMPLE 4 FAMILY PROPERTY 19 FEE SIMPLE 5 OR MORE FAMILY PROPERTY 21 CONDO HI-RISE (OVER 4 STORIES) PROPERTY 22 CONDO MID-RISE (2-4 STORIES) PROPERTY 23 CONDO TOWNHOUSE/LOW RISE- 1 - 4 STORIES PROPERTY 24 SITE CONDO LOW RISE PROPERTY 25 CONDOTEL PROPERTY 27 NON-WARRANTABLE CONDO PROPERTY 28 NON-WARRANTABLE CONDO HIGHRISE PROPERTY 31 CONDO COVERSION HIGHRISE/ OVER 4 STORIES PROPERTY 32 CONDO CONVERSION/MID-RISE PROPERTY 33 CONDO CONVERSION TOWNHOUSE/1-4 STORIES PROPERTY 36 CO-OP PROPERTY SALEABLE SHELF/NONCONFORMING PROPERTY 37 DEMINIMIS PUD PROPERTY 38 CO-OP PROPERTY SALEABLE AGENCY/CONFORMING PROPERTY 40 LEASEHOLD ESTATES - DETACHED SINGLE FAMILY PROPERTY 41 LEASEHOLD ESTATES - ATTACHED SINGLE FAMILY PROPERTY 42 LEASEHOLD ESTATES - 2 FAMILY PROPERTY 43 LEASEHOLD ESTATES - 3 FAMILY PROPERTY 44 LEASEHOLD ESTATES - 4 FAMILY PROPERTY 45 LEASEHOLD ESTATES-LOW/MID RISE CONDO (1-4 STR) PROPERTY 46 LEASEHOLD ESTATE CONDO HI-RISE(OVER 4 STORIES) PROPERTY 47 LEASEHOLD ESTATE 5 OR MORE FAMILY PROPERTY 48 LEASEHOLD ESTATE CONDO CONVERSION LOWRISE (1-4 STORY) PROPERTY 49 LEASEHOLD ESTATE CONDO CONV. HIGHRISE (OVER 4 STORIES) PROPERTY 50 FEE SIMPLE PUD WITH DETACHED SINGLE FAMILY PROPERTY 51 FEE SIMPLE PUD WITH ATTACHED (SINGLE FAMILY) PROPERTY 52 LEASEHOLD ESTATE PUD WITH DETACHED SINGLE FAMILY PROPERTY 53 LEASEHOLD ESTATE PUD WITH ATTACHED SINGLE FAMILY PROPERTY 55 DEMINIMUS PUD WITH DETACHED HOUSE PROPERTY 56 DEMINIMUS PUD WITH ATTACHED HOUSE (TOWNHOUSE) PROPERTY 57 FEE SIMPLE PUD WITH ATTACHED 2 FAMILY PROPERTY 60 VACANT LAND (MAINE ONLY) PROPERTY 90 MANUFACTURED HOUSING PROPERTY 900 APARTMENT - 5 OR MORE UNITS - COMMERCIAL PROPERTY 905 COOP PROJECT - COMMERCIAL PROPERTY 910 CONDOMINIUM PROJECT - COMMERCIAL PROPERTY 911 MOBILE HOME PARK - COMMERCIAL PROPERTY 915 HOTEL - COMMERCIAL PROPERTY 920 MOTEL - COMMERCIAL PROPERTY 925 OFFICE BUILDING - COMMERCIAL PROPERTY 930 WAREHOUSE - COMMERCIAL PROPERTY 935 INDUSTRIAL FACILITY - COMMERCIAL PROPERTY 940 SHOPPING CENTER / MALL - COMMERCIAL PROPERTY 945 LAND (UNDEVELOPED) - COMMERCIAL PROPERTY 950 LAND DEVELOPMENT - PUD DEVELOPMENT - COMMERCIAL PROPERTY 951 RESIDENTIAL INVESTMENT (SINGLE FAMILY) -COMMERCIAL PROPERTY 952 COMMERCIAL RESIDENTIAL INVESTMENT COOP PROPERTY 953 COMMERCIAL RESIDENTIAL INVESTMENT CONDO PROPERTY 955 FARM - COMMERCIAL PROPERTY 960 RETAIL (SINGLE PURPOSE) - COMMERCIAL PROPERTY 965 RELIGIOUS FACILITY - COMMERCIAL PROPERTY 970 RECREATIONAL / HEALTH FACILITY - COMMERCIAL PROPERTY 975 HOSPITAL / NURSING FACILITY - COMMERCIAL PROPERTY 980 RESTAURANT PROPERTY 985 INSTITUTION - COLLEGE / PRIVATE SCHOOL -COMMERCIAL PROPERTY 990 MIXED USE - BUSINESS & APARTMENT - COMMERCIAL PROPERTY 995 OTHER - COMMERCIAL PURP P PURCHASE PURP E REFINANCE CASH-OUT PURP N REFINANCE NO CASH OUT DELQ HIST EXAMPLE SHOWS LAST 12 MONTHS OF ACTIVITY AVAILABLE ON PAYMENT HISTORY XXXXXXXXXX00 FOR TAPE WITH FILE DATE 2/09/05, JAN AND FEB PAYMENT MADE ON TIME 0 PAYMENT MADE ON TIME 1 PAYMENT 30 DAYS LATE 2 PAYMENT 60 DAYS LATE 3 PAYMENT 90 DAYS LATE X PAYMENT NOT DUE YET Doc Code Program_Description DOC _short_description Stated_Inc No_Inc VOI Paystubs W2s Taxes 4506/8821 VOA Assets VOE VOB Appraisal_Type 101 LP Accept Plus (refinance) SISA Yes No No 0 0 0 No No 0 V Yes 1004 or int/ext 2055 102 LP Accept Plus (purchase) SIVA Yes No No 0 0 0 No Yes 1 V Yes 1004 or int/ext 2055 103 LP Streamline (refinance) FULL No No Yes 1 1 1 Yes No 0 V Yes 1004 or int/ext 2055 104 LP Streamline (purchase) FULL No No Yes 1 1 1 Yes Yes 1 V Yes 1004 or int/ext 2055 105 LP Standard (refinance) FULL No No Yes 1 2 2 Yes No 0 V Yes 1004 or int/ext 2055 106 LP Standard (purchase) FULL No No Yes 1 2 2 Yes Yes 2 V Yes 1004 or int/ext 2055 107 DU approval SISA Yes No No 0 0 0 No No 0 V Yes 1004 or int/ext 2055 108 Streamline - Non CMI serviced Streamline No No Yes 1 1 1 Yes No 0 V Yes 1004 or int/ext 2055 109 Streamline - CMI Serviced Streamline Yes No No 0 0 0 No No 0 N No No new appraisal 110 Enhanced - Smith Barney client SISA Yes No No 0 0 0 Yes No 0 V Yes 1004 or int/ext 2055 111 Enhanced - Citi Employee SISA Yes No No 0 0 0 Yes No 0 V Yes 1004 or int/ext 2055 112 Standard Relocation FULL No No Yes 1 1 0 No Yes 2 V No 1004 or int/ext 2055 113 SISA - Prime SISA Yes No No 0 0 0 No No 0 V Yes Full Interior/Exterior 114 Asset Backed Income Program SIVA Yes No No 0 0 0 Yes Yes 3 V Yes 1004 or int/ext 2055 115 CitiMortgage Express SISA Yes No No 0 0 0 Yes No 0 V Yes 1004 or int/ext 2055 116 Citiquik process (purchase) FULL No No Yes 1 1 1 Yes Yes 1 V Yes 1004 or int/ext 2055 117 Citiquik process (refinance) FULL No No Yes 1 1 1 Yes No 0 V Yes 1004 or int/ext 2055 118 Corporate RELO SISA Yes No No 0 0 0 Yes No 0 V No 1004 or int/ext 2055 119 Full Doc FULL No No Yes 1 1 2 Yes Yes 1 V Yes 1004 or int/ext 2055 120 SOS (Non-CMI serviced refi) Streamline No No Yes 1 1 1 Yes No 0 V Yes 1004 or int/ext 2055 121 SOS (CMI serviced refi) Streamline Yes No No 0 0 0 No No 0 N No No new appraisal 122 Full Doc (purchase) FULL No No Yes 1 1 2 Yes Yes 2 V Yes 1004 or int/ext 2055 123 Full Doc (refinance) FULL No No Yes 1 1 2 Yes No 0 V Yes 1004 or int/ext 2055 124 Citi Employee RELO (full doc) FULL No No Yes 1 1 0 No Yes 2 V No 1004 or int/ext 2055 125 Stated Income/Verified Assets SIVA Yes No No 0 0 0 No Yes 2 V Yes Full Interior/Exterior 201 LP Accept Plus (refinance) NINA No Yes No 0 0 0 No No 0 V Yes Full Interior/Exterior 202 LP Accept Plus (purchase) NIVA-No Ratio No Yes No 0 0 0 No Yes 1 V Yes Full Interior/Exterior 203 LP Streamline (refinance) VINA No No Yes 1 1 1 Yes No 0 V Yes Full Interior/Exterior 204 LP Streamline (purchase) FULL No No Yes 1 1 1 Yes Yes 1 V Yes Full Interior/Exterior 205 LP Standard (refinance) VINA No No Yes 1 2 2 Yes No 0 V Yes Full Interior/Exterior 206 LP Standard (purchase) FULL No No Yes 1 2 2 Yes Yes 2 V Yes Full Interior/Exterior 207 DU approval NINA No Yes No 0 0 0 No No 0 V Yes Full Interior/Exterior 208 SISA - ALT-A SISA Yes No No 0 0 0 No No 0 V Yes Full Interior/Exterior 209 NINA - ALT-A (salaried) NINA No Yes No 0 0 0 No No 0 V No Full Interior/Exterior 210 NINA - ALT-A (self empl) NINA No Yes No 0 0 0 No No 0 V Yes Full Interior/Exterior 211 No Ratio - ALT-A NIVA-No Ratio No Yes No 0 0 0 No Yes 2 V No Full Interior/Exterior 212 No Ratio - ALT-A (self empl.) NIVA-No Ratio No Yes No 0 0 0 No Yes 2 V Yes Full Interior/Exterior 213 SIVA - ALT-A (salaried) SIVA Yes No No 0 0 0 No Yes 2 V No Full Interior/Exterior 214 SIVA - ALT-A (self empl.) SIVA Yes No No 0 0 0 No Yes 2 V Yes Full Interior/Exterior 215 Full Doc - ALT-A FULL No No Yes 1 2 2 Yes Yes 2 V Yes Full Interior/Exterior 401 Proprietary AUS Full Doc FULL No No Yes 1 1 0 No Yes 2 V No Full Interior/Exterior 402 Proprietary AUS Full Doc FULL No No Yes 0 0 2 Yes Yes 2 V Yes Full Interior/Exterior 403 Proprietary AUS Full Doc FULL No No Yes 1 1 0 No No 0 V No Full Interior/Exterior 404 Proprietary AUS Full Doc FULL No No Yes 0 0 2 Yes No 0 V Yes Full Interior/Exterior 405 Proprietary AUS Ltd Doc FULL No No Yes 1 1 0 No Yes 1 V No Full Interior/Exterior 406 Proprietary AUS Ltd Doc FULL No No Yes 0 0 1 Yes Yes 1 V Yes Full Interior/Exterior 407 Proprietary AUS Ltd Doc FULL No No Yes 1 1 0 No No 0 V No Full Interior/Exterior 408 Proprietary AUS Ltd Doc FULL No No Yes 0 0 1 Yes No 0 V Yes Full Interior/Exterior 409 Proprietary AUS SIVA SIVA Yes No No 0 0 0 No Yes 2 V Yes Full Interior/Exterior 410 Proprietary AUS SIVA SIVA Yes No No 0 0 0 No Yes 2 V Yes Full Interior/Exterior 411 Proprietary AUS SISA SISA Yes No No 0 0 0 No No 0 V Yes Full Interior/Exterior 412 Proprietary AUS ALT-A Full Doc FULL No No Yes 1 1 0 No Yes 2 V No Full Interior/Exterior 413 Proprietary AUS ALT-A Full Doc FULL No No Yes 0 0 2 Yes Yes 2 V Yes Full Interior/Exterior 414 Proprietary AUS ALT-A Full Doc FULL No No Yes 1 1 0 No No 0 V No Full Interior/Exterior 415 Proprietary AUS ALT-A Full Doc FULL No No Yes 0 0 2 Yes No 0 V Yes Full Interior/Exterior 416 Proprietary AUS ALT-A SIVA SIVA Yes No No 0 0 0 No Yes 2 V Yes Full Interior/Exterior 417 Proprietary AUS ALT-A SISA SISA Yes No No 0 0 0 No No 0 V Yes Full Interior/Exterior 418 Proprietary AUS ALT-A NINA NINA No Yes No 0 0 0 No No 0 V Yes Full Interior/Exterior 419 Proprietary AUS ALT-A NIVA NIVA No Yes No 0 0 0 No Yes 2 V Yes Full Interior/Exterior 901 FNMA DU Conforming Approval FNMA DU No No No No No No Unknown 902 FHLMC LP Conforming Approval FHLMC LP No No No No No No Unknown END MORTGAGE LOAN SCHEDULE
